


EXHIBIT 10.1

 

 

 

 

BRIDGE TERM LOAN AGREEMENT

 

Dated as of November 15, 2005

 

by and among

 

CENUCO, INC.

 

HERMES ACQUISITION COMPANY I LLC

 

LANDER INTANGIBLES CORPORATION

and

 

LANDER CO., INC.

 

as Borrowers,

 

AND EACH SUBSIDIARY OF CENUCO, INC. AND EACH OTHER PERSON

LISTED AS A GUARANTOR ON THE SIGNATURE PAGES HERETO,

as Guarantors,

 

THE FINANCIAL INSTITUTIONS FROM TIME TO TIME PARTY HERETO,

as Lenders,

 

and

 

PRENCEN LENDING LLC,

as Agent

 

 

 


--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS


 

 

 

Page

 

 

 

 

ARTICLE I DEFINITIONS; CERTAIN TERMS

6

 

Section 1.01

Definitions

6

 

Section 1.02

Terms Generally

6

 

Section 1.03

Accounting and Other Terms

7

 

Section 1.04

Time References

7

 

 

 

 

ARTICLE II THE LOANS

7

 

Section 2.01

Commitments

7

 

Section 2.02

Making the Loans

7

 

Section 2.03

Repayment of Loans; Evidence of Debt

8

 

Section 2.04

Interest

9

 

Section 2.05

Termination of Commitment; Prepayment of Loans

9

 

Section 2.06

Fees

10

 

Section 2.07

Intentionally Omitted

10

 

Section 2.08

Taxes

10

 

Section 2.09

LIBOR Not Determinable; Illegality

12

 

Section 2.10

Indemnity

13

 

Section 2.11

Intentionally Omitted

13

 

 

 

 

ARTICLE III FEES, PAYMENTS AND OTHER COMPENSATION

13

 

Section 3.01

Audit and Collateral Monitoring Fees

13

 

Section 3.02

Payments; Computations and Statements

13

 

Section 3.03

Sharing of Payments, Etc

14

 

Section 3.04

Apportionment of Payments

15

 

Section 3.05

Increased Costs and Reduced Return

15

 

Section 3.06

Joint and Several Liability of the Borrowers

16

 

 

 

 

ARTICLE IV CONDITIONS TO LOANS

17

 

Section 4.01

Conditions Precedent to Effectiveness

17

 

 

 

 

ARTICLE V REPRESENTATIONS AND WARRANTIES

21

 

Section 5.01

Organization, Good Standing, Etc

21

 

Section 5.02

Authorization, Etc

21

 

Section 5.03

Governmental Approvals

22

 

Section 5.04

Enforceability of Loan Documents

22

 

Section 5.05

Capitalization; Subsidiaries

22

 

Section 5.06

Litigation; Commercial Tort Claims

22

 

Section 5.07

Financial Condition

23

 

Section 5.08

Compliance with Law, Etc

23

 

Section 5.09

ERISA

23

 

Section 5.10

Taxes, Etc

24

 

Section 5.11

Regulations T, U and X

24

 

Section 5.12

Nature of Business

24

 

- i -

 

--------------------------------------------------------------------------------

 

 

 

Section 5.13

Adverse Agreements, Etc

24

 

Section 5.14

Permits, Etc

24

 

Section 5.15

Properties

24

 

Section 5.16

Full Disclosure

25

 

Section 5.17

Operating Lease Obligations

25

 

Section 5.18

Environmental Matters

25

 

Section 5.19

Insurance

26

 

Section 5.20

Use of Proceeds

26

 

Section 5.21

Solvency

26

 

Section 5.22

Location of Bank Accounts

26

 

Section 5.23

Intellectual Property

26

 

Section 5.24

Material Contracts

27

 

Section 5.25

Holding Company and Investment Company Acts

27

 

Section 5.26

Employee and Labor Matters

27

 

Section 5.27

Customers and Suppliers

27

 

Section 5.28

No Bankruptcy Filing

28

 

Section 5.29

Separate Existence

28

 

Section 5.30

Name; Jurisdiction of Organization; Organizational ID Number; Chief Place of
Business; Chief Executive Office; FEIN

28

 

Section 5.31

Tradenames

28

 

Section 5.32

Locations of Collateral

28

 

Section 5.33

Security Interests

29

 

Section 5.34

Acquisition Agreement

29

 

Section 5.35

Fees

29

 

Section 5.36

Consummation of Acquisition

30

 

Section 5.37

Schedules

30

 

 

 

 

ARTICLE VI AFFIRMATIVE COVENANTS OF THE LOAN PARTIES

30

 

Section 6.01

Reporting Requirements

30

 

Section 6.02

Additional Guaranties and Collateral Security

33

 

Section 6.03

Compliance with Laws, Etc

34

 

Section 6.04

Preservation of Existence, Etc

34

 

Section 6.05

Keeping of Records and Books of Account

34

 

Section 6.06

Inspection Rights

34

 

Section 6.07

Maintenance of Properties, Etc

34

 

Section 6.08

Maintenance of Insurance

35

 

Section 6.09

Obtaining of Permits, Etc

35

 

Section 6.10

Environmental

35

 

Section 6.11

Further Assurances

36

 

Section 6.12

Change in Collateral; Collateral Records

36

 

Section 6.13

Landlord Waivers; Collateral Access Agreements

36

 

Section 6.14

Subordination

37

 

Section 6.15

After Acquired Real Property

37

 

Section 6.16

Fiscal Year

37

 

 

 

 

 

- ii -

 

--------------------------------------------------------------------------------

 

 

ARTICLE VII NEGATIVE COVENANTS OF THE LOAN PARTIES

37

 

Section 7.01

Liens, Etc

38

 

Section 7.02

Indebtedness

38

 

Section 7.03

Fundamental Changes; Dispositions

38

 

Section 7.04

Change in Nature of Business

39

 

Section 7.05

Loans, Advances, Investments, Etc

39

 

Section 7.06

Lease Obligations

39

 

Section 7.07

Capital Expenditures

39

 

Section 7.08

Restricted Payments

39

 

Section 7.09

Federal Reserve Regulations

40

 

Section 7.10

Transactions with Affiliates

40

 

Section 7.11

Limitations on Dividends and Other Payment Restrictions Affecting Subsidiaries

40

 

Section 7.12

Limitation on Issuance of Capital Stock

41

 

Section 7.13

Modifications of Indebtedness, Organizational Documents and Certain Other
Agreements, Etc

41

 

Section 7.14

Investment Company Act of 1940

41

 

Section 7.15

Intentionally Omitted

42

 

Section 7.16

Properties

42

 

Section 7.17

ERISA

42

 

Section 7.18

Environmental

42

 

Section 7.19

Certain Agreements

42

 

Section 7.20

Deposit Accounts

42

 

Section 7.21

Financial Covenants

42

 

 

 

 

ARTICLE VIII EVENTS OF DEFAULT

43

 

Section 8.01

Events of Default

43

 

 

 

 

ARTICLE IX AGENT

47

 

Section 9.01

Appointment

47

 

Section 9.02

Nature of Duties

47

 

Section 9.03

Rights, Exculpation, Etc

48

 

Section 9.04

Reliance

49

 

Section 9.05

Indemnification

49

 

Section 9.06

Agent Individually

49

 

Section 9.07

Successor Agent

49

 

Section 9.08

Collateral Matters

50

 

Section 9.09

Agency for Perfection

51

 

 

 

 

ARTICLE X GUARANTY

51

 

Section 10.01

Guaranty

51

 

Section 10.02

Guaranty Absolute

52

 

Section 10.03

Waiver

53

 

Section 10.04

Continuing Guaranty; Assignments

53

 

Section 10.05

Subrogation

53

 

 

 

 

 

 

- iii -

 


--------------------------------------------------------------------------------

 

 

ARTICLE XI MISCELLANEOUS

54

 

Section 11.01

Notices, Etc

54

 

Section 11.02

Amendments, Etc

55

 

Section 11.03

No Waiver; Remedies, Etc

55

 

Section 11.04

Expenses; Taxes; Attorneys’ Fees

56

 

Section 11.05

Right of Set-off

57

 

Section 11.06

Severability

57

 

Section 11.07

Assignments and Participations

57

 

Section 11.08

Counterparts

60

 

Section 11.09

GOVERNING LAW

60

 

Section 11.10

CONSENT TO JURISDICTION; SERVICE OF PROCESS AND VENUE

60

 

Section 11.11

WAIVER OF JURY TRIAL, ETC

61

 

Section 11.12

Consent by the Agent and Lenders

61

 

Section 11.13

No Party Deemed Drafter

62

 

Section 11.14

Reinstatement; Certain Payments

62

 

Section 11.15

Indemnification

62

 

Section 11.16

Parent as Agent for Borrowers

63

 

Section 11.17

Records

64

 

Section 11.18

Binding Effect

64

 

Section 11.19

Interest

64

 

Section 11.20

Confidentiality

65

 

Section 11.21

Integration

66

 

 

- iv -

 


--------------------------------------------------------------------------------

 

 

SCHEDULE AND EXHIBITS

 

Schedule 1.01(A)

Definitions

 

Schedule 1.01(B)

Lenders and Lenders’ Commitments

Schedule 5.05

Capitalization; Subsidiaries

 

Schedule 5.06

Litigation; Commercial Tort Claims

 

Schedule 5.09

ERISA

 

Schedule 5.12

Nature of Business

 

Schedule 5.15

Real Property

 

Schedule 5.17

Operating Lease Obligations

 

Schedule 5.18

Environmental Matters

 

Schedule 5.19

Insurance

 

Schedule 5.22

Bank Accounts

 

Schedule 5.23

Intellectual Property

 

Schedule 5.24

Material Contracts

 

Schedule 5.30

Name; Jurisdiction of Organization; Organizational ID Number; Chief Place of
Business; Chief Executive Office; FEIN

Schedule 5.31

Tradenames

 

Schedule 5.32

Collateral Locations

 

Schedule 7.01

Existing Liens

 

Schedule 7.02

Existing Indebtedness

 

Schedule 7.03

Fundamental Changes; Dispositions

 

Schedule 7.05

Existing Investments

 

Schedule 7.11

Limitations on Dividends and Other Payment Restrictions

 

Schedule 7.12

Limitation on Issuance of Capital Stock

 

Schedule 7.13

Modifications of Indebtedness, Organizational Documents and Certain

 

Other Agreements, Etc.

 

 

Exhibit A

Form of Guaranty

 

Exhibit B

Form of Security Agreement

 

Exhibit C

Form of Pledge Agreement

 

Exhibit D

Form of Notice of Borrowing

 

Exhibit E

Form of Opinion of Counsel

 

Exhibit F

Form of Assignment and Acceptance

 

 

 

 

 

 


--------------------------------------------------------------------------------

 

 

BRIDGE TERM LOAN AGREEMENT

Bridge Term Loan Agreement, dated as of November 15, 2005, by and among CENUCO,
INC., a Delaware corporation (the ”Parent”), LANDER INTANGIBLES CORPORATION, a
Delaware corporation (“LIC”), HERMES ACQUISITION COMPANY I LLC, a Delaware
limited liability company, (“HAC”), LANDER CO., INC., a Delaware corporation
(“Lander” and together with the Parent, LIC and HAC, each a “Borrower” and
collectively, the “Borrowers”), each subsidiary of the Parent and each other
Person listed as a “Guarantor” on the signature pages hereto (each a “Guarantor”
and collectively, the “Guarantors”), the financial institutions from time to
time party hereto (each a “Lender” and collectively, the ”Lenders”), and PRENCEN
LENDING LLC, a Delaware limited liability company (“Prencen”), as agent for the
Lenders (in such capacity, the “Agent”).

RECITALS

The Borrowers have asked the Lenders to extend credit to the Borrowers
consisting of a term loan in an aggregate principal amount equal to $80,000,000.
The proceeds of the term loan shall be used to refinance existing indebtedness
of the Borrowers, facilitate the Acquisition (as hereinafter defined), including
payment of the purchase price therefor, for general corporate and other working
capital purposes of the Borrowers and to pay fees and expenses related to the
Acquisition and this Agreement. The Lenders are severally, and not jointly,
willing to extend such credit to the Borrowers subject to the terms and
conditions hereinafter set forth.

In consideration of the premises and the covenants and agreements contained
herein, the parties hereto agree as follows:

ARTICLE I

 

DEFINITIONS; CERTAIN TERMS

Section 1.01      Definitions. Capitalized terms used in this Agreement shall
have the meanings specified therefor on Schedule 1.01(A).

Section 1.02      Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise, (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified, (b) any reference herein to any Person shall
be construed to include such Person’s successors and assigns, (c) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this

 

 

 

 

 

 

 


--------------------------------------------------------------------------------

 

 

Agreement and (e) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any right or interest in or to
assets and properties of any kind whatsoever, whether real, personal or mixed
and whether tangible or intangible. References in this Agreement to
“determination” by the Agent include good faith estimates by the Agent (in the
case of quantitative determinations) and good faith beliefs by the Agent (in the
case of qualitative determinations).

Section 1.03       Accounting and Other Terms. Unless otherwise expressly
provided herein, each accounting term used herein shall have the meaning given
it under GAAP applied on a basis consistent with those used in preparing the
Financial Statements. All terms used in this Agreement which are defined in
Article 8 or Article 9 of the Uniform Commercial Code as in effect from time to
time in the State of New York (the “Uniform Commercial Code”) and which are not
otherwise defined herein shall have the same meanings herein as set forth
therein, provided that terms used herein which are defined in the Uniform
Commercial Code as in effect in the State of New York on the date hereof shall
continue to have the same meaning notwithstanding any replacement or amendment
of such statute except as the Agent may otherwise determine.

Section 1.04       Time References. Unless otherwise indicated herein, all
references to time of day refer to Eastern Standard Time or Eastern daylight
saving time, as in effect in New York City on such day. For purposes of the
computation of a period of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
means “to but excluding” provided, however, that with respect to a computation
of fees or interest payable to the Agent or any Lender, such period shall in any
event consist of at least one full day.

ARTICLE II

 

THE LOANS

Section 2.01      Commitments. (a) Subject to the terms and conditions and
relying upon the representations and warranties herein set forth, each Lender
severally agrees to make the Loan to the Borrowers on the Effective Date, in an
aggregate principal amount not to exceed the amount of such Lender’s Commitment.

(b)                 The aggregate principal amount of the Loans made on the
Effective Date shall not exceed the Total Commitment. Any principal amount of
the Loan which is repaid or prepaid may not be reborrowed.

Section 2.02      Making the Loans. (a) The Administrative Borrower shall give
the Agent prior telephonic notice (immediately confirmed in writing, in
substantially the form of Exhibit D hereto (a “Notice of Borrowing”)), not later
than 12:00 noon (New York City time) on the date which is one (1) Business Day
prior to the date of the proposed Loan (or such shorter period as the Agent is
willing to accommodate from time to time, but in no event later than 12:00 noon
(New York City time) on the borrowing date of the proposed Loan). Such Notice of
Borrowing shall be irrevocable (and the Borrowers shall be bound to make a
borrowing in accordance therewith) and shall specify (i) the principal amount of
the proposed Loan, and (ii) the proposed borrowing date, which must be the
Effective Date. The Agent and the Lenders may act

 

 

 

-7-

 

 

 


--------------------------------------------------------------------------------

 

 

without liability upon the basis of written, facsimile or telephonic notice
believed by the Agent in good faith to be from the Administrative Borrower (or
from any Authorized Officer thereof designated in writing purportedly from the
Administrative Borrower to the Agent). Each Borrower hereby waives the right to
dispute the Agent’s record of the terms of any such telephonic Notice of
Borrowing. The Agent and each Lender shall be entitled to rely conclusively on
any Authorized Officer’s authority to request a Loan on behalf of the Borrowers
until the Agent receives written notice to the contrary. The Agent and the
Lenders shall have no duty to verify the authenticity of the signature appearing
on any written Notice of Borrowing.

(b)                 Except as otherwise provided in this subsection 2.02(b), all
Loans under this Agreement shall be made by the Lenders simultaneously and
proportionately to their Pro Rata Shares of the Total Commitment, it being
understood that no Lender shall be responsible for any default by any other
Lender in that other Lender’s obligations to make a Loan requested hereunder,
nor shall the Commitment of any Lender be increased or decreased as a result of
the default by any other Lender in that other Lender’s obligation to make a Loan
requested hereunder, and each Lender shall be obligated to make the Loans
required to be made by it by the terms of this Agreement regardless of the
failure by any other Lender.

 

Section 2.03

Repayment of Loans; Evidence of Debt .

(a)                 The outstanding principal of the Loan shall be repayable on
the Maturity Date (subject to earlier repayment as provided below) together with
any and all accrued and unpaid interest thereon.

(b)                 Each Lender shall maintain in accordance with its usual
practice an account or accounts evidencing the Indebtedness of the Borrowers to
such Lender resulting from each Loan made by such Lender, including the amounts
of principal and interest payable and paid to such Lender from time to time
hereunder.

(c)                 The Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrowers to each
Lender hereunder and (iii) the amount of any sum received by the Agent hereunder
for the account of the Lenders and each Lender’s share thereof.

(d)                 The entries made in the accounts maintained pursuant to
paragraph (c) or (d) of this Section shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrowers to repay
the Loans in accordance with the terms of this Agreement.

(e)                 Any Lender may request that Loans made by it be evidenced by
a promissory note. In such event, the Borrowers shall execute and deliver to
such Lender a promissory note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) in a form
furnished by the Agent and reasonably acceptable to the Administrative Borrower.
Thereafter, the Loans evidenced by such promissory note and interest thereon
shall at all times (including after assignment pursuant to Section 11.07) be

 

 

 

-8-

 

 

 


--------------------------------------------------------------------------------

 

 

represented by one or more promissory notes in such form payable to the order of
the payee named therein (or, if such promissory note is a registered note, to
such payee and its registered assigns).

 

Section 2.04

Interest .

(a)                 Loan. The Loan shall bear interest on the principal amount
thereof from time to time outstanding, from the date such Loan is made,
continued or converted, as the case may be, until such principal amount becomes
due, at a rate per annum equal to the LIBOR Rate for the Interest Period in
effect for such Loan plus the applicable LIBOR Rate Margin.

(b)                 Default Interest. To the extent permitted by law, upon the
occurrence and during the continuance of an Event of Default, the principal of,
and all accrued and unpaid interest on, all Loans, fees, indemnities or any
other Obligations of the Loan Parties under this Agreement and the other Loan
Documents, shall bear interest, from the date such Event of Default occurred
until the date such Event of Default is cured or waived in writing in accordance
herewith, at a rate per annum equal at all times to the Post-Default Rate.

(c)                  Interest Payment. Interest on each Loan shall be payable
monthly, in arrears, on the first day of each month, commencing on the first day
of the month following the month in which such Loan is made and at maturity
(whether upon demand, by acceleration or otherwise). Interest at the
Post-Default Rate shall be payable on demand. Each Borrower hereby authorizes
the Agent to, and the Agent may, from time to time, charge the Loan Account
pursuant to Section 3.02 with the amount of any interest payment due hereunder.

(d)                 General. All interest shall be computed on the basis of a
year of 360 days for the actual number of days, including the first day but
excluding the last day, elapsed.

 

Section 2.05

Termination of Commitment; Prepayment of Loans .

(a)                 Termination of Commitments. The Total Commitment shall
terminate at 5:00 p.m. (New York City time) on the Effective Date.

(b)                 Optional Prepayment. The Borrowers may from time to time
prepay, in whole or in part, without penalty or premium, the principal of the
Loan. Each prepayment made pursuant to this clause (b) shall be accompanied by
the payment of accrued interest to the date of such payment on the amount
prepaid.

(c)                  Mandatory Prepayment. (i) The Borrower shall immediately
prepay to the Agent, for the account of the Lenders, from the proceeds of the
Second Financing an amount not greater than the Obligations then due and owing
hereunder.

(ii)          The Borrower (or any Guarantor if it is a seller) shall
immediately prepay to the Agent for the account of the Lenders from the cash
proceeds of any non-ordinary course asset sales, including those set forth on
Schedule 7.03, net of taxes, payments in respect of any unfunded pension
liabilities and other adjustments solely related to the assets sold, an amount
up to the Obligations then due and owing hereunder.

 

 

 

-9-

 

 

 


--------------------------------------------------------------------------------

 

 

(d)                 Interest and Fees. Any prepayment made pursuant to this
Section 2.05 shall be accompanied by accrued interest on the principal amount
being prepaid to the date of prepayment, and if such prepayment would reduce the
amount of the outstanding Loans to zero, such prepayment shall be accompanied by
the payment of all fees accrued to such date pursuant to Section 2.06.

(e)                  Cumulative Prepayments. Except as otherwise expressly
provided in this Section 2.05, payments with respect to any subsection of this
Section 2.05 are in addition to payments made or required to be made under any
other subsection of this Section 2.05.

Section 2.06      Fees. The Borrowers shall either (a) prior to the first
borrowing hereunder, pay to the Agent, for the account of the Lenders (in
accordance with their Pro Rata Shares), a non-refundable closing fee equal to
$1,200,000, as specified in the Fee Letter, or (b) provide in the Notice of
Borrowing that such fees may be deducted and paid from the proceeds of the Loan,
in which event (x) each Lender may withhold and deduct the fees from the Loan in
accordance with its pro rata share and (y) such deduction shall be treated a
payment in full by the Loan Parties of the fees.

 

Section 2.07

Intentionally Omitted .

Section 2.08      Taxes. (a) Any and all payments by any Loan Party hereunder
shall be made free and clear of and without deduction for any and all present or
future taxes, levies, imposts, deductions, charges or withholdings, and all
liabilities with respect thereto, excluding taxes imposed on the net income of
the Agent or any Lender (or any permitted transferee or assignee thereof solely
to the extent that such taxes would be imposed on the Agent or Lender if such
transfer or assignment had not occurred (any such entity, a “Transferee”)) by
the jurisdiction in which such Person is organized, has its principal lending
office or has its applicable lending office (all such nonexcluded taxes, levies,
imposts, deductions, charges withholdings and liabilities, collectively or
individually, “Taxes”). If any Loan Party shall be required to deduct any Taxes
from or in respect of any sum payable hereunder to the Agent or any Lender (or
any Transferee), (i) the sum payable shall be increased by the amount (an
“additional amount”) necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section
2.08) the Agent or such Lender (or such Transferee) shall receive an amount
equal to the sum it would have received had no such deductions been made, (ii)
such Loan Party shall make such deductions and (iii) such Loan Party shall pay
the full amount deducted to the relevant Governmental Authority in accordance
with applicable law.

(b)                 In addition, each Loan Party agrees to pay to the relevant
Governmental Authority in accordance with applicable law any present or future
stamp or documentary taxes or any other excise or property taxes, charges or
similar levies that arise from any payment made hereunder or from the execution,
delivery or registration of, or otherwise with respect to, this Agreement
(“Other Taxes”). Each Loan Party shall deliver to the Agent, and each Lender
official receipts in respect of any Taxes or Other Taxes payable hereunder
promptly after payment of such Taxes or Other Taxes.

 

 

 

-10-

 

 

 


--------------------------------------------------------------------------------

 

 

(c)                 The Loan Parties hereby jointly and severally indemnify and
agree to hold each Agent and each Lender harmless from and against Taxes and
Other Taxes (including, without limitation, Taxes and Other Taxes imposed on any
amounts payable under this Section 2.08) paid by such Person, whether or not
such Taxes or Other Taxes were correctly or legally asserted. Such
indemnification shall be paid within 10 days from the date on which any such
Person makes written demand therefor specifying in reasonable detail the nature
and amount of such Taxes or Other Taxes.

(d)                 Each Lender (or Transferee) that is organized under the laws
of a jurisdiction other than the United States, any State thereof or the
District of Columbia (a “Non-U.S. Lender”) shall deliver to the Agent and the
Administrative Borrower two properly completed and duly executed copies of
either U.S. Internal Revenue Service Form W-8BEN or Form W-8ECI, or, in the case
of a Non-U.S. Lender claiming exemption from U.S. Federal withholding tax under
Section 871(h) or 881(c) of the Code with respect to payments of “portfolio
interest”, a Form W-8BEN, or any subsequent versions thereof or successors
thereto (and, if such Non-U.S. Lender delivers a Form W-8, a certificate
representing that such Non-U.S. Lender is not a bank for purposes of Section
881(c) of the Internal Revenue Code, is not a 10-percent shareholder (within the
meaning of Section 871(h)(3)(B) of the Internal Revenue Code) of the Parent and
is not a controlled foreign corporation related to the Parent (within the
meaning of Section 864(d)(4) of the Internal Revenue Code)), in each case
claiming complete exemption from U.S. Federal withholding tax on payments by the
Loan Parties under this Agreement. Such forms shall be delivered by each
Non-U.S. Lender on or before the date it becomes a party to this Agreement (or,
in the case of a Transferee that is a participation holder, on or before the
date such participation holder becomes a Transferee hereunder) and on or before
the date, if any, such Non-U.S. Lender changes its applicable lending office by
designating a different lending office (a “New Lending Office”). In addition,
each Non-U.S. Lender shall deliver such forms within 20 days after receipt of a
written request therefor from the Administrative Borrower or the Agent.
Notwithstanding any other provision of this Section 2.08, a Non-U.S. Lender
shall not be required to deliver after the date hereof any form pursuant to this
Section 2.08 that such Non-U.S. Lender is not legally able to deliver.

(e)                 The Loan Parties shall not be required to indemnify any
Non-U.S. Lender, or pay any additional amounts to any Non-U.S. Lender, in
respect of United States Federal withholding tax pursuant to this Agreement to
the extent that (i) the obligation to withhold amounts with respect to United
States Federal withholding tax existed on the date such Non-U.S. Lender became a
party to this Agreement (or, in the case of a Transferee that is a participation
holder, on the date such participation holder became a Transferee hereunder) or,
with respect to payments to a New Lending Office, the date such Non-U.S. Lender
designated such New Lending Office with respect to a Loan; provided, however,
that this clause (i) shall not apply to the extent the indemnity payment or
additional amounts any Transferee, or Lender (or Transferee) through a New
Lending Office, would be entitled to receive (without regard to this clause (i))
do not exceed the indemnity payment or additional amounts that the person making
the assignment, participation or transfer to such Transferee, or Lender (or
Transferee) making the designation of such New Lending Office, would have been
entitled to receive in the absence of such assignment, participation, transfer
or designation, or (ii) the obligation to pay such additional amounts would not
have arisen but for a failure by such Non-U.S. Lender to comply with the
provisions of clause (d) above.

 

 

 

-11-

 

 

 


--------------------------------------------------------------------------------

 

 

(f)                  Any Lender (or Transferee) claiming any indemnity payment
or additional payment amounts payable pursuant to this Section 2.08 shall use
reasonable efforts (consistent with legal and regulatory restrictions) to file
any certificate or document reasonably requested in writing by the
Administrative Borrower or to change the jurisdiction of its applicable lending
office if the making of such a filing or change would avoid the need for or
reduce the amount of any such indemnity payment or additional amount which may
thereafter accrue, would not require such Lender (or Transferee) to disclose any
information such Lender (or Transferee) deems confidential and would not, in the
sole determination of such Lender (or Transferee), be otherwise disadvantageous
to such Lender (or Transferee).

(g)                 The obligations of the Loan Parties under this Section 2.08
shall survive the termination of this Agreement and the payment of the Loans and
all other amounts payable hereunder.

Section 2.09      LIBOR Not Determinable; Illegality. (a) If prior to the first
day of any Interest Period, (i) Agent shall have determined in good faith (which
determination shall be conclusive and binding upon the Loan Parties) that, by
reason of circumstances affecting the relevant market, adequate and reasonable
means do not exist for ascertaining the LIBOR Rate for such Interest Period,
(ii) Agent has received notice from the Required Lenders that the LIBOR Rate
determined or to be determined for such Interest Period will not adequately and
fairly reflect the cost to Lenders of making or maintaining LIBOR Rate Loans
during such Interest Period, or (iii) Dollar deposits in the principal amounts
of the LIBOR Rate Loans to which such Interest Period is to be applicable are
not generally available in the London interbank market, Agent shall give
telecopy or telephonic notice (followed by written notice) thereof to
Administrative Borrower as soon as practicable thereafter, and will also give
prompt written notice to Administrative Borrower when such conditions no longer
exist. If such notice is given (i) any LIBOR Rate Loans requested to be made on
the first day of such Interest Period shall be made as Reference Rate Loans,
(ii) any Loans that were to have been continued as LIBOR Rate Loans shall be
continued as Reference Rate Loans and (iii) each outstanding LIBOR Rate Loan
shall be converted, on the last day of the then-current Interest Period thereof,
to Reference Rate Loans. Until such notice has been withdrawn by Agent, no
further LIBOR Rate Loans shall be made or continued as such.

(b)                 Notwithstanding any other provision herein, if the adoption
of or any change in any law, treaty, rule or regulation or final, non-appealable
determination of an arbitrator or a court or other Governmental Authority or in
the interpretation or application thereof, in each case, occurring after the
date hereof shall make it unlawful for Agent or any Lender to make or maintain
LIBOR Rate Loans as contemplated by this Agreement, (i) Agent or such Lender
shall promptly give written notice of such circumstances to Administrative
Borrower (which notice shall be withdrawn whenever such circumstances no longer
exist), (ii) the commitment of such Lender hereunder to make LIBOR Rate Loans,
continue LIBOR Rate Loans as such shall forthwith be canceled and, until such
time as it shall no longer be unlawful for such Lender to make or maintain LIBOR
Rate Loans, such Lender shall then have a commitment only to make a Reference
Rate Loan when a LIBOR Rate Loan is requested and (iii) such Lender’s Loans then
outstanding as LIBOR Rate Loans, if any, shall be converted automatically to
Reference Rate Loans on the respective last days of the then current Interest
Periods with respect to such Loans or within such earlier period as required by
law. If any such

 

 

 

-12-

 

 

 


--------------------------------------------------------------------------------

 

 

conversion of a LIBOR Rate Loan occurs on a day which is not the last day of the
then current Interest Period with respect thereto, Borrowers shall pay to such
Lender such amounts, if any, as may be required pursuant to Section 2.10 below.

Section 2.10      Indemnity. Each of the Loan Parties agrees to indemnify Agent
and each Lender and to hold Agent and each Lender harmless from any loss or
expense which Agent or such Lender may sustain or incur as a consequence of
default by any Borrower in making a borrowing of or extension of LIBOR Rate
Loans after such Borrower (or Administrative Borrower on behalf of such
Borrower) has given a notice requesting the same in accordance with the
provisions of this Agreement. With respect to LIBOR Rate Loans, such
indemnification may include an amount equal to the excess, if any, of (A) the
amount of interest which would have accrued on the amount so prepaid, or not so
borrowed or extended, for the period from the date of such prepayment or of such
failure to borrow or extend to the last day of the applicable Interest Period
(or, in the case of a failure to borrow or extend, the Interest Period that
would have commenced on the date of such failure) in each case at the applicable
rate of interest for such LIBOR Rate Loans provided for herein over (B) the
amount of interest (as determined by Agent or such Lender) which would have
accrued to Agent or such Lender on such amount by placing such amount on deposit
for a comparable period with leading banks in the interbank LIBOR market. This
covenant shall survive the termination or non-renewal of this Agreement and the
payment of the Obligations.

 

Section 2.11

Intentionally Omitted .

ARTICLE III

 

FEES, PAYMENTS AND OTHER COMPENSATION

Section 3.01      Audit and Collateral Monitoring Fees. The Borrowers
acknowledge that pursuant to Section 6.06, representatives of the Agent may
visit any or all of the Loan Parties and/or conduct audits, inspections,
valuations, appraisals and/or field examinations of any or all of the Loan
Parties at any time and from time to time during normal business hours in a
manner so as to not unduly disrupt the business of the Loan Parties. Subject to
the immediately succeeding sentence, the Borrowers agree to pay (i) $1,500 per
day per examiner plus the examiner’s out-of-pocket costs and reasonable expenses
incurred in connection with all such visits, audits, inspections, valuations,
appraisals and field examinations and (ii) the cost of all visits, audits,
inspections, valuations, appraisals and field examinations conducted by a third
party on behalf of the Agent; provided that the Borrower shall have no
obligation to make such payments with respect to any such visits, audits,
inspections, appraisals and field examinations more than one time in any six
month period. In the event the Agent or any representatives thereof shall visit
any or all of the Loan Parties and/or conduct audits, inspections, valuations,
appraisals and/or field examinations of any or all of the Loan Parties on or
prior to March 1, 2006, it shall do so at its own expense.

Section 3.02      Payments; Computations and Statements. (a) The Borrowers will
make each payment under this Agreement not later than 12:00 noon (New York City
time) on the day when due, in lawful money of the United States of America and
in immediately available funds, to the Agent’s Account. All payments received by
the Agent after 12:00 noon (New York

 

 

 

-13-

 

 

 


--------------------------------------------------------------------------------

 

 

City time) on any Business Day will be credited to the Loan Account on the next
succeeding Business Day. All payments shall be made by the Borrowers without
set-off, counterclaim, deduction or other defense to the Agent and the Lenders.
Except as provided in Section 2.02, after receipt, the Agent will promptly
thereafter cause to be distributed like funds relating to the payment of
principal ratably to the Lenders in accordance with their Pro Rata Shares and
like funds relating to the payment of any other amount payable to any Lender to
such Lender, in each case to be applied in accordance with the terms of this
Agreement, provided that the Agent will cause to be distributed all interest and
fees received from or for the account of the Borrowers not less than once each
month and in any event promptly after receipt thereof. The Lenders and the
Borrowers hereby authorize the Agent to, and the Agent may, from time to time,
charge the Loan Account of the Borrowers with any amount due and payable by the
Borrowers under any Loan Document. Each of the Lenders and the Borrowers agrees
that the Agent shall have the right to make such charges whether or not any
Default or Event of Default shall have occurred and be continuing or whether any
of the conditions precedent in Section 4.01 have been satisfied. The Lenders and
the Borrowers confirm that any charges which the Agent may so make to the Loan
Account of the Borrowers as herein provided will be made as an accommodation to
the Borrowers and solely at the Agent’s discretion. Whenever any payment to be
made under any such Loan Document shall be stated to be due on a day other than
a Business Day, such payment shall be made on the next succeeding Business Day
and such extension of time shall in such case be included in the computation of
interest or fees, as the case may be. All computations of fees shall be made by
the Agent on the basis of a year of 360 days for the actual number of days
(including the first day but excluding the last day) occurring in the period for
which such fees are payable. Each determination by the Agent of an interest rate
or fees hereunder shall be conclusive and binding for all purposes in the
absence of manifest error.

(b)                 The Agent shall provide the Administrative Borrower,
promptly after the end of each calendar month, a summary statement (in the form
from time to time used by the Agent) of the opening and closing daily balances
in the Loan Account of the Borrowers during such month, the amounts and dates of
all Loans made to the Borrowers during such month, the amounts and dates of all
payments on account of the Loans to the Borrowers during such month and the
Loans to which such payments were applied, the amount of interest accrued on the
Loans to the Borrowers during such month, and the amount and nature of any
charges to the Loan Account made during such month on account of fees,
commissions, expenses and other Obligations. All entries on any such statement
shall be presumed to be correct and, thirty (30) days after the same is sent,
shall be final and conclusive absent manifest error.

Section 3.03      Sharing of Payments, Etc. Except as provided in Section 2.02
hereof, if any Lender shall obtain any payment (whether voluntary, involuntary,
through the exercise of any right of set-off, or otherwise) on account of any
Obligation in excess of its ratable share of payments on account of similar
obligations obtained by all the Lenders, such Lender shall forthwith purchase
from the other Lenders such participations in such similar obligations held by
them as shall be necessary to cause such purchasing Lender to share the excess
payment ratably with each of them; provided, however, that if all or any portion
of such excess payment is thereafter recovered from such purchasing Lender, such
purchase from each Lender shall be rescinded and such Lender shall repay to the
purchasing Lender the purchase price to the extent of such recovery together
with an amount equal to such Lender’s ratable share (according to the proportion
of (i) the amount of such Lender’s required repayment to (ii) the total amount
so

 

 

 

-14-

 

 

 


--------------------------------------------------------------------------------

 

 

recovered from the purchasing Lender of any interest or other amount paid by the
purchasing Lender in respect of the total amount so recovered). The Borrowers
agree that any Lender so purchasing a participation from another Lender pursuant
to this Section 3.03 may, to the fullest extent permitted by law, exercise all
of its rights (including the Lender’s right of set-off) with respect to such
participation as fully as if such Lender were the direct creditor of the
Borrowers in the amount of such participation.

 

Section 3.04

Apportionment of Payments . Subject to Section 2.02 hereof:

(a)                  all payments of principal and interest in respect of
outstanding Loans, all payments of fees (other than the audit and collateral
monitoring fee provided for in Section 3.01) and all other payments in respect
of any other Obligations, shall be allocated by the Agent among such of the
Lenders as are entitled thereto, in proportion to their respective Pro Rata
Shares or otherwise as provided herein or, in respect of payments not made on
account of Loans, as designated by the Person making payment when the payment is
made.

(b)                 After the occurrence and during the continuance of an Event
of Default, the Agent may, and upon the direction of the Required Lenders shall,
apply all payments in respect of any Obligations and all proceeds of the
Collateral, subject to the provisions of this Agreement, (i) first, ratably to
pay the Obligations in respect of any fees, expense reimbursements, indemnities
and other amounts then due to the Agent until paid in full; (ii) second, ratably
to pay the Obligations in respect of any fees and indemnities then due to the
Lenders until paid in full; (iii) third, ratably to pay interest due in respect
of the Loans until paid in full; (iv) fourth, ratably to pay principal of the
Loans until paid in full; and (v) fifth, to the ratable payment of all other
Obligations then due and payable.

(c)                  For purposes of Section 3.04(b), “paid in full” with
respect to interest shall include interest accrued after the commencement of any
Insolvency Proceeding irrespective of whether a claim for such interest is
allowable in such Insolvency Proceeding.

(d)                 In the event of a direct conflict between the priority
provisions of this Section 3.04 and other provisions contained in any other Loan
Document, it is the intention of the parties hereto that both such priority
provisions in such documents shall be read together and construed, to the
fullest extent possible, to be in concert with each other. In the event of any
actual, irreconcilable conflict that cannot be resolved as aforesaid, the terms
and provisions of this Section 3.04 shall control and govern.

Section 3.05      Increased Costs and Reduced Return. (a)  If any Lender or the
Agent shall have determined that the adoption or implementation of, or any
change in, any law, rule, treaty or regulation, or any policy, guideline or
directive of, or any change in, the interpretation or administration thereof by,
any court, central bank or other administrative or Governmental Authority, or
compliance by any Lender or the Agent or any Person controlling such Lender or
the Agent with any directive of, or guideline from, any central bank or other
Governmental Authority or the introduction of, or change in, any accounting
principles applicable to any Lender or the Agent or any Person controlling such
Lender or the Agent in each case effected after the date hereof (in each case,
whether or not having the force of law) (each, a “Change in Law”), shall
(i) subject such Lender or the Agent, or any Person controlling

 

 

 

-15-

 

 

 


--------------------------------------------------------------------------------

 

 

such Lender or the Agent to any tax, duty or other charge with respect to this
Agreement or any Loan made by such Lender or the Agent, or change the basis of
taxation of payments to such Lender or the Agent or any Person controlling such
Lender or the Agent of any amounts payable hereunder (except for taxes on the
overall net income of such Lender or the Agent or any Person controlling such
Lender or the Agent), (ii) impose, modify or deem applicable any reserve,
special deposit or similar requirement against any Loan or against assets of or
held by, or deposits with or for the account of, or credit extended by, such
Lender or the Agent or any Person controlling such Lender or the Agent or
(iii) impose on such Lender or the Agent or any Person controlling such Lender
or the Agent or any other condition regarding this Agreement, and the result of
any event referred to in clauses (i), (ii) or (iii) above shall be to increase
the cost to such Lender or the Agent of making any Loan or agreeing to make any
Loan or to reduce any amount received or receivable by such Lender or the Agent
hereunder, then, upon demand by any such Lender or the Agent, the Borrowers
shall pay to such Lender or the Agent such additional amounts as will compensate
such Lender or the Agent for such increased costs or reductions in amount.

(b)                 If any Lender or the Agent shall have determined that any
Change in Law either (i) affects or would affect the amount of capital required
or expected to be maintained by such Lender or the Agent or any Person
controlling such Lender or the Agent, and such Lender or the Agent determines
that the amount of such capital is increased as a direct or indirect consequence
of any Loans made or maintained or any guaranty or participation with respect
thereto, such Lender’s or the Agent’s or such other controlling Person’s other
obligations hereunder, or (ii) has or would have the effect of reducing the rate
of return on such Lender’s or the Agent’s or such other controlling Person’s
capital to a level below that which such Lender or the Agent or such controlling
Person could have achieved but for such circumstances as a consequence of any
Loans made or maintained or any guaranty or participation with respect thereto
or any agreement to make Loans or such Lender’s or the Agent’s or such other
controlling Person’s other obligations hereunder (in each case, taking into
consideration, such Lender’s or the Agent’s or such other controlling Person’s
policies with respect to capital adequacy), then, upon demand by such Lender or
the Agent, the Borrowers shall pay to such Lender or the Agent from time to time
such additional amounts as will compensate such Lender or the Agent for such
cost of maintaining such increased capital or such reduction in the rate of
return on such Lender’s or the Agent’s or such other controlling Person’s
capital.

(c)                 All amounts payable under this Section 3.05 shall bear
interest from the date that is ten (10) days after the date of demand by any
Lender or the Agent until payment in full to such Lender or the Agent at the
Reference Rate. A certificate of such Lender or the Agent claiming compensation
under this Section 3.05, specifying the event herein above described and the
nature of such event shall be submitted by such Lender or the Agent to the
Administrative Borrower, setting forth the additional amount due and an
explanation of the calculation thereof, and such Lender’s or the Agent’s reasons
for invoking the provisions of this Section 3.05, and shall be final and
conclusive absent manifest error.

Section 3.06      Joint and Several Liability of the Borrowers.
(a)  Notwithstanding anything in this Agreement or any other Loan Document to
the contrary, each of the Borrowers hereby accepts joint and several liability
hereunder and under the other Loan Documents in consideration of the financial
accommodations to be provided by the Agent and the Lenders

 

 

 

-16-

 

 

 


--------------------------------------------------------------------------------

 

 

under this Agreement and the other Loan Documents, for the mutual benefit,
directly and indirectly, of each of the Borrowers and in consideration of the
undertakings of the other Borrowers to accept joint and several liability for
the Obligations. Each of the Borrowers, jointly and severally, hereby
irrevocably and unconditionally accepts, not merely as a surety but also as a
co-debtor, joint and several liability with the other Borrowers, with respect to
the payment and performance of all of the Obligations (including, without
limitation, any Obligations arising under this Section 3.06), it being the
intention of the parties hereto that all of the Obligations shall be the joint
and several obligations of each of the Borrowers without preferences or
distinction among them. If and to the extent that any of the Borrowers shall
fail to make any payment with respect to any of the Obligations as and when due
or to perform any of the Obligations in accordance with the terms thereof, then
in each such event, the other Borrowers will make such payment with respect to,
or perform, such Obligation. Subject to the terms and conditions hereof, the
Obligations of each of the Borrowers under the provisions of this Section 3.06
constitute the absolute and unconditional, full recourse Obligations of each of
the Borrowers, enforceable against each such Person to the full extent of its
properties and assets, irrespective of the validity, regularity or
enforceability of this Agreement, the other Loan Documents or any other
circumstances whatsoever.

(b)                 The provisions of this Section 3.06 are made for the benefit
of the Agent, the Lenders and their successors and assigns, and may be enforced
by them from time to time against any or all of the Borrowers as often as
occasion therefor may arise and without requirement on the part of the Agent,
the Lenders or such successors or assigns first to marshal any of its or their
claims or to exercise any of its or their rights against any of the other
Borrowers or to exhaust any remedies available to it or them against any of the
other Borrowers or to resort to any other source or means of obtaining payment
of any of the Obligations hereunder or to elect any other remedy. The provisions
of this Section 3.06 shall remain in effect until all of the Obligations shall
have been paid in full or otherwise fully satisfied.

(c)                 Each of the Borrowers hereby agrees that it will not enforce
any of its rights of contribution or subrogation against the other Borrowers
with respect to any liability incurred by it hereunder or under any of the other
Loan Documents, any payments made by it to the Agent or the Lenders with respect
to any of the Obligations or any Collateral, until such time as all of the
Obligations have been paid in full in cash. Any claim which any Borrower may
have against any other Borrower with respect to any payments to the Agent or the
Lenders hereunder or under any other Loan Documents are hereby expressly made
subordinate and junior in right of payment, without limitation as to any
increases in the Obligations arising hereunder or thereunder, to the prior
payment in full in cash of the Obligations.

ARTICLE IV

 

CONDITIONS TO LOANS

Section 4.01      Conditions Precedent to Effectiveness. This Agreement shall
become effective as of the Business Day (the ”Effective Date”) when each of the
following conditions precedent shall have been satisfied in a manner
satisfactory to the Agent:

 

 

 

-17-

 

 

 


--------------------------------------------------------------------------------

 

 

(a)                  Payment of Fees, Etc. The Borrowers shall have paid on or
before the Effective Date all fees, costs, expenses and taxes then payable
pursuant to Section 2.06 and Section 11.04 hereof or shall have authorized the
Agent and the Lenders to deduct and withhold such amounts from the proceeds of
the Loan.

(b)                 Representations and Warranties; No Event of Default. The
following statements shall be true and correct: (i) the representations and
warranties contained in Article V and in each other Loan Document, certificate
or other writing delivered to the Agent or any Lender pursuant hereto or thereto
on or prior to the Effective Date are true and correct on and as of the
Effective Date as though made on and as of such date and (ii) no Default or
Event of Default shall have occurred and be continuing on the Effective Date or
would result from this Agreement or the other Loan Documents becoming effective
in accordance with its or their respective terms.

(c)                 Legality. The making of the initial Loans shall not
contravene any law, rule or regulation applicable to the Agent or any Lender.

(d)                 Delivery of Documents. The Agent shall have received on or
before the Effective Date, each in form and substance satisfactory to the Agent
in its sole discretion and, unless indicated otherwise, dated the Effective
Date:

 

(i)

this Agreement, duly executed by each of the parties thereto;

 

(ii)

a Security Agreement, duly executed by each Loan Party;

 

(iii)         a Pledge Agreement, duly executed by each Loan Party, together
with the original stock certificates representing all of the common stock of
such Loan Party’s subsidiaries and all intercompany promissory notes of such
Loan Parties, accompanied by undated stock powers executed in blank and other
proper instruments of transfer;

(iv)         The Collateral Assignment of Acquisition Agreement duly executed by
the Borrowers, as assignors, in favor of Prencen, as collateral agent for the
benefit of the Lenders, and acknowledged by the Seller;

(v)          a UCC Filing Authorization Letter, duly executed by each Loan
Party, together with appropriate financing statements on Form UCC-1 filed in
such office or offices as may be necessary or, in the opinion of the Agent,
desirable to perfect the security interests purported to be created by each
Security Agreement, each Pledge Agreement;

(vi)         UCC, tax lien and judgment lien searches from search organizations
satisfactory to the Agent shall be received by the Agent (as ordered by the
Agent) and the results shall be satisfactory to the Agent;

(vii)       a copy of the resolutions of each Loan Party, certified as of the
Effective Date by an Authorized Officer thereof, authorizing (A) the borrowings
hereunder and the transactions contemplated by the Transaction Documents to
which such Loan Party is or will be a party, and (B) the execution, delivery and
performance by such Loan Party of each Loan

 

 

 

-18-

 

 

 


--------------------------------------------------------------------------------

 

 

Document to which such Loan Party is or will be a party and the execution and
delivery of the other documents to be delivered by such Person in connection
herewith and therewith;

(viii)      a certificate of an Authorized Officer of each Loan Party,
certifying the names and true signatures of the representatives of such Loan
Party authorized to sign each Transaction Document to which such Loan Party is
or will be a party and the other documents to be executed and delivered by such
Loan Party in connection herewith and therewith, together with evidence of the
incumbency of such authorized officers;

(ix)         a certificate of the appropriate official(s) of the state of
organization and each state of foreign qualification of each Loan Party
certifying as to the subsistence in good standing of, and the payment of taxes
by (to the extent customarily specified in a certificate of good standing issued
by such state), such Loan Party in such states, together with confirmation by
telephone or telegram (where available) on the Effective Date from such
official(s) as to such matters;

(x)          a true and complete copy of the charter, certificate of formation,
certificate of limited partnership or other publicly filed organizational
document of each Loan Party certified as of a recent date not more than 30 days
prior to the Effective Date by an appropriate official of the state of
organization of such Loan Party which shall set forth the same complete name of
such Loan Party as is set forth herein and the organizational number of such
Loan Party, if an organized number is issued in such jurisdiction;

(xi)         a copy of the charter and by-laws, limited liability company
agreement, operating agreement, agreement of limited partnership or other
organizational document of each Loan Party, together with all amendments
thereto, certified as of the Effective Date by an Authorized Officer of such
Loan Party;

(xii)       an opinion of Wolf, Block, Schorr and Solis-Cohen LLP, counsel to
the Loan Parties, substantially in the form of Exhibit E and as to such other
matters as the Agent may reasonably request;

(xiii)      a certificate of an Authorized Officer of each Borrower, certifying
as to the matters set forth in subsection (b) of this Section 4.01;

(xiv)        a copy of the Financial Statements, certified as of the Effective
Date as true and correct by an Authorized Officer of the Parent;

(xv)        a certificate of the chief financial officer of each Borrower, and a
certificate of a senior officer or manager of each of the other Loan Parties, in
each case, certifying as to the solvency of such Borrower or other Loan Party,
as applicable, which certificate shall be satisfactory in form and substance to
the Agent;

(xvi)      evidence of the insurance coverage required by Section 6.08 and the
terms of each Security Agreement and such other insurance coverage with respect
to the business and operations of the Loan Parties as the Agent may reasonably
request in each case, where requested by the Agent, with such endorsements as to
the named insureds or loss payees thereunder as the Agent may request and
providing that such policy may be terminated or

 

 

 

-19-

 

 

 


--------------------------------------------------------------------------------

 

 

canceled (by the insurer or the insured thereunder) only upon 30 days’ prior
written notice to the Agent and each such named insured or loss payee, together
with evidence of the payment of all premiums due in respect thereof for such
period as the Agent may request;

(xvii)     a certificate of an Authorized Officer of the Administrative
Borrower, certifying the names and true signatures of the persons that are
authorized to provide Notices of Borrowing and all other notices under this
Agreement and the other Loan Documents;

(xviii)    a landlord waiver, in form and substance satisfactory to the Agent
and which may be included as a provision contained in the relevant Lease,
executed by such landlord with respect to each of the Leases set forth on
Schedule 5.15 (unless waived by the Agent at closing);

(xix)      a collateral access agreement, in form and substance satisfactory to
the Agent, executed by each Person who possesses Inventory of any Loan Party
(unless waived by the Agent at closing);

(xx)        a termination and release agreement with respect to the Existing
Credit Facility and all related documents, duly executed by the Loan Parties and
the Existing Lender, together with UCC-3 termination statements for all UCC-1
financing statements filed by the Existing Lender and covering any portion of
the Collateral;

(xxi)      such depository account, blocked account, lockbox account and similar
agreements and other documents, each in form and substance satisfactory to the
Agent, as the Agent may request with respect to the Borrowers’ cash management
system;

(xxii)     evidence satisfactory to the Agent that the Existing Credit Facility
shall have been paid in full and terminated; and

(xxiii)     such other agreements, instruments, approvals, opinions and other
documents, each satisfactory to the Agent in form and substance, as the Agent
may reasonably request.

(e)                  Material Adverse Effect. The Agent shall have determined,
in its sole judgment, that no event or development shall have occurred since
August 27, 2005 which could reasonably be expected to have a Material Adverse
Effect, including, without limitation, the commencement of any litigation that,
if adversely determined could reasonably be expected to result in a Material
Adverse Effect.

(f)                  Consummation of Acquisition. Concurrently with the making
of the Loans, (i) the Company shall purchase pursuant to the Acquisition
Agreement (no material provision of which shall have been amended or otherwise
modified or waived without the prior written consent of the Agent), and shall
have become the owner, free and clear of all Liens other than Permitted Liens,
of all of the Acquisition Assets for a Purchase Price not in excess of
$57,000,000 (plus transaction costs and fees), (ii) the proceeds of the Loan
shall be applied in full to pay, inter alia, the Purchase Price payable pursuant
to the Acquisition Agreement for the Acquisition Assets and the closing and
other costs relating thereto, except that it is understood and agreed that no
payment shall be made on account of fees or otherwise to Stanford Group

 

 

 

-20-

 

 

 


--------------------------------------------------------------------------------

 

 

Company prior to the closing date of the Second Financing (other than the
$600,000 fee referred to in Section 5.35(c)), such payment to be made at such
time not to exceed the amount set forth in Section 5.35(d), and (iii) each of
the parties to the Acquisition Agreement shall have fully performed all of the
obligations to be performed by it thereunder as of such date.

(g)                 Approvals. All consents, authorizations and approvals of,
and filings and registrations with, and all other actions in respect of, any
Governmental Authority or other Person required in connection with the
Acquisition, the making of the Loans or the conduct of the Loan Parties’
business shall have been obtained and shall be in full force and effect.

(h)                 Proceedings; Receipt of Documents. All proceedings in
connection with the making of the Loan and the other transactions contemplated
by this Agreement and the other Loan Documents, and all documents incidental
hereto and thereto, shall be satisfactory to the Agent and its counsel, and the
Agent and such counsel shall have received all such information and such
counterpart originals or certified or other copies of such documents as the
Agent or such counsel may reasonably request.

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES

Each Loan Party hereby represents and warrants to the Agent and the Lenders as
follows:

Section 5.01      Organization, Good Standing, Etc. Each Loan Party (i) is a
corporation, limited liability company or limited partnership duly organized,
validly existing and in good standing under the laws of the state or
jurisdiction of its organization, (ii) has all requisite power and authority to
conduct its business as now conducted and as presently contemplated and, in the
case of the Borrowers, to make the borrowings hereunder, and to execute and
deliver each Transaction Document to which it is a party, and to consummate the
transactions contemplated thereby, and (iii) is duly qualified to do business
and is in good standing in each jurisdiction in which the character of the
properties owned or leased by it or in which the transaction of its business
makes such qualification necessary except where the failure to be so qualified
would not reasonably be expected to have a Material Adverse Effect.

Section 5.02      Authorization, Etc. The execution, delivery and performance by
each Loan Party of each Transaction Document to which it is or will be a party,
(i) have been duly authorized by all necessary action, (ii) do not and will not
contravene its charter or by-laws, its limited liability company or operating
agreement or its certificate of partnership or partnership agreement, as
applicable, or any applicable law or any contractual restriction binding on or
otherwise affecting it or any of its properties, (iii) do not and will not
result in or require the creation of any Lien (other than pursuant to any
Transaction Document) upon or with respect to any of its properties, and (iv) do
not and will not result in any default, noncompliance, suspension, revocation,
impairment, forfeiture or nonrenewal of any permit, license, authorization or
approval applicable to its operations or any of its properties.

 

 

 

-21-

 

 

 


--------------------------------------------------------------------------------

 

 

Section 5.03      Governmental Approvals. No authorization or approval or other
action by, and no notice to or filing with, any Governmental Authority is
required to be obtained or made by a Loan Party in connection with the due
execution, delivery and performance by any Loan Party of any Loan Document to
which it is or will be a party.

Section 5.04      Enforceability of Loan Documents. This Agreement is, and each
other Loan Document to which any Loan Party is or will be a party, when
delivered hereunder, will be, a legal, valid and binding obligation of such
Person, enforceable against such Person in accordance with its terms, except as
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or other similar laws.

 

Section 5.05

Capitalization; Subsidiaries .

(i)           On the Effective Date, after giving effect to the transactions
contemplated hereby to occur on the Effective Date, the authorized Capital Stock
of the Parent and the issued and outstanding Capital Stock of the Parent are as
set forth on Schedule 5.05. All of the issued and outstanding shares of Capital
Stock of the Parent have been validly issued and are fully paid and
nonassessable, and the holders thereof are not entitled to any preemptive, first
refusal or other similar rights. As of the Effective Date, except as set forth
on Schedule 5.05 and except as contemplated herein or pursuant to the Second
Financing, there are no outstanding debt or equity securities of the Parent or
any of its Subsidiaries and no outstanding obligations of the Parent or any of
its Subsidiaries convertible into or exchangeable for, or warrants, options or
other rights for the purchase or acquisition from the Parent, or other
obligations of the Parent to issue, directly or indirectly, any shares of
Capital Stock of the Parent.

(ii)          Schedule 5.05 is a complete and correct description of the name,
jurisdiction of incorporation and ownership of the outstanding Capital Stock of
such Subsidiaries of the Parent in existence on the date hereof. All of the
issued and outstanding shares of Capital Stock of such Subsidiaries have been
validly issued and are fully paid and nonassessable, and the holders thereof are
not entitled to any preemptive, first refusal or other similar rights. Except as
indicated on such Schedule, all such Capital Stock is owned by the Parent or one
or more of its wholly-owned Subsidiaries, free and clear of all Liens other than
Permitted Liens. There are no outstanding debt or equity securities of the
Parent or any of its Subsidiaries and no outstanding obligations of the Parent
or any of its Subsidiaries convertible into or exchangeable for, or warrants,
options or other rights for the purchase or acquisition from the Parent or any
of its Subsidiaries, or other obligations of any Subsidiary to issue, directly
or indirectly, any shares of Capital Stock of any Subsidiary of the Parent.

Section 5.06      Litigation; Commercial Tort Claims. Except as set forth in
Schedule 5.06, (i) there is no pending or, to the best knowledge of any Loan
Party, threatened action, suit or proceeding affecting any Loan Party before any
court or other Governmental Authority or any arbitrator that (A) if adversely
determined, could reasonably be expected to have a Material Adverse Effect or
(B) relates to this Agreement or any other Loan Document or any transaction
contemplated hereby or thereby and (ii) as of the Effective Date, none of the
Loan Parties holds any commercial tort claims in respect of which a claim has
been filed in a court of law or a written notice by an attorney has been given
to a potential defendant.

 

 

 

-22-

 

 

 


--------------------------------------------------------------------------------

 

 

Section 5.07      Financial Condition. The Financial Statements, copies of which
have been delivered to the Agent and each Lender, fairly present in all material
respects the consolidated financial condition of the Parent and its Subsidiaries
as at the respective dates thereof and the consolidated results of operations of
the Parent and its Subsidiaries for the fiscal periods ended on such respective
dates, all in accordance with GAAP (subject to the lack of notes thereto and
normal year end adjustments), and since August 27, 2005, no event or development
has occurred that has had or could reasonably be expected to have a Material
Adverse Effect.

Section 5.08      Compliance with Law, Etc. No Loan Party is in violation of its
organizational documents, any material law, rule, regulation or judgment, or
order of any Governmental Authority applicable to it or any of its property or
assets, or any material term of any agreement or instrument (including, without
limitation, any Material Contract) binding on or otherwise affecting it or any
of its properties, and no Default or Event of Default has occurred and is
continuing.

Section 5.09      ERISA. Except as set forth on Schedule 5.09, (i) each Employee
Plan is in substantial compliance with ERISA and the Internal Revenue Code,
(ii) no Termination Event has occurred nor is reasonably expected to occur with
respect to any Employee Plan, (iii) the most recent annual report (Form 5500
Series) with respect to each Employee Plan, including any required Schedule B
(Actuarial Information) thereto, copies of which have been filed with the
Internal Revenue Service and delivered to the Agent, is complete and correct and
fairly presents the funding status of such Employee Plan, and since the date of
such report there has been no material adverse change in such funding status,
(iv) copies of each agreement entered into with the PBGC, the U.S. Department of
Labor or the Internal Revenue Service with respect to any Employee Plan have
been delivered to the Agent, (v) no Employee Plan had an accumulated or waived
funding deficiency or permitted decrease which would create a deficiency in its
funding standard account or has applied for an extension of any amortization
period within the meaning of Section 412 of the Internal Revenue Code at any
time during the previous 60 months, and (vi) no Lien imposed under the Internal
Revenue Code or ERISA exists or is likely to arise on account of any Employee
Plan within the meaning of Section 412 of the Internal Revenue Code. Except as
set forth on Schedule 5.09, no Loan Party or any of its ERISA Affiliates has
incurred any withdrawal liability under ERISA with respect to any Multiemployer
Plan, or is aware of any facts indicating that it or any of its ERISA Affiliates
may in the future incur any such withdrawal liability. No Loan Party or any of
its ERISA Affiliates nor any fiduciary of any Employee Plan has (i) engaged in a
nonexempt prohibited transaction described in Sections 406 of ERISA or 4975 of
the Internal Revenue Code, (ii) failed to pay any required installment or other
payment required under Section 412 of the Internal Revenue Code on or before the
due date for such required installment or payment, (iii) engaged in a
transaction within the meaning of Section 4069 of ERISA or (iv) incurred any
liability to the PBGC which remains outstanding other than the payment of
premiums, and there are no premium payments which have become due which are
unpaid. There are no pending or, to the best knowledge of any Loan Party,
threatened claims, actions, proceedings or lawsuits (other than claims for
benefits in the normal course) asserted or instituted against (i) any Employee
Plan or its assets, (ii) any fiduciary with respect to any Employee Plan, or
(iii) any Loan Party or any of its ERISA Affiliates with respect to any Employee
Plan. Except as required by Section 4980B of the Internal Revenue Code, no Loan
Party or any of its ERISA Affiliates maintains an employee welfare benefit plan

 

 

 

-23-

 

 

 


--------------------------------------------------------------------------------

 

 

(as defined in Section 3(1) of ERISA) which provides health or welfare benefits
(through the purchase of insurance or otherwise) for any retired or former
employee of any Loan Party or any of its ERISA Affiliates or coverage after a
participant’s termination of employment.

Section 5.10      Taxes, Etc. All Federal, state and local tax returns and other
reports required by applicable law to be filed by any Loan Party have been
filed, or extensions have been obtained, and all taxes, assessments and other
governmental charges imposed upon any Loan Party or any property of any Loan
Party and which have become due and payable on or prior to the date hereof have
been paid, except to the extent contested in good faith by proper proceedings
which stay the imposition of any penalty, fine or Lien resulting from the
non-payment thereof and with respect to which adequate reserves have been set
aside for the payment thereof on the Financial Statements in accordance with
GAAP.

Section 5.11      Regulations T, U and X. No Loan Party is or will be engaged in
the business of extending credit for the purpose of purchasing or carrying
margin stock (within the meaning of Regulation T, U or X), and no proceeds of
any Loan will be used to purchase or carry any margin stock or to extend credit
to others for the purpose of purchasing or carrying any margin stock.

Section 5.12      Nature of Business. No Loan Party is engaged in any business
other than those described on Schedule 5.12.

Section 5.13      Adverse Agreements, Etc. No Loan Party is a party to any
agreement or instrument, or subject to any charter, limited liability company
agreement, partnership agreement or other corporate, partnership or limited
liability company restriction or any judgment, order, regulation, ruling or
other requirement of a court or other Governmental Authority, which has, or in
the future could have, a Material Adverse Effect.

Section 5.14      Permits, Etc. Each Loan Party has, and is in material
compliance with, all permits, licenses, authorizations, approvals, entitlements
and accreditations required for such Person lawfully to own, lease, manage or
operate, or to acquire, each business currently owned, leased, managed or
operated, or to be acquired, by such Person. No condition exists or event has
occurred which, in itself or with the giving of notice or lapse of time or both,
would result in the suspension, revocation, impairment, forfeiture or
non-renewal of any such permit, license, authorization, approval, entitlement or
accreditation, and there is no claim that any thereof is not in full force and
effect.

Section 5.15      Properties. (i)  Each Loan Party has good and marketable title
to, valid leasehold interests in, or valid licenses to use, all property and
assets material to its business, free and clear of all Liens, except Permitted
Liens. All such properties and assets are in good working order and condition,
ordinary wear and tear excepted.

(ii)          Schedule 5.15 sets forth a complete and accurate list, as of the
Effective Date, of the location, by state and street address, of all real
property owned or leased by each Loan Party. As of the Effective Date, each Loan
Party has valid leasehold interests in the Leases described on Schedule 5.15 to
which it is a party. Schedule 5.15 sets forth with respect to each such Lease,
the commencement date, termination date, renewal options (if any) and annual

 

 

 

-24-

 

 

 


--------------------------------------------------------------------------------

 

 

base rents. Each such Lease is valid and enforceable in accordance with its
terms in all material respects and is in full force and effect. No consent or
approval of any landlord or other third party in connection with any such Lease
is necessary for any Loan Party to enter into and execute the Loan Documents to
which it is a party, except as set forth on Schedule 5.15. To the best knowledge
of any Loan Party, no other party to any such Lease is in default of its
obligations thereunder, and no Loan Party (or any other party to any such Lease)
has at any time delivered or received any notice of default which remains
uncured under any such Lease and, as of the Effective Date, no event has
occurred which, with the giving of notice or the passage of time or both, would
constitute a default under any such Lease.

Section 5.16      Full Disclosure. Each Loan Party has disclosed to the Agent
all agreements, instruments and corporate or other restrictions to which it is
subject, and all other matters known to it, that, individually or in the
aggregate, could result in a Material Adverse Effect. None of the other reports,
financial statements, certificates or other information furnished by or on
behalf of any Loan Party to the Agent in connection with the negotiation of this
Agreement or delivered hereunder (as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which it was made, not misleading; provided that,
with respect to projected financial information, each Loan Party represents only
that such information was prepared in good faith based upon assumptions believed
to be reasonable at the time prepared. There is no contingent liability or fact
that may have a Material Adverse Effect which has not been set forth in a
footnote included in the Financial Statements or a Schedule hereto.

Section 5.17      Operating Lease Obligations. On the Effective Date, none of
the Loan Parties has any Operating Lease Obligations other than the Operating
Lease Obligations set forth on Schedule 5.17.

Section 5.18      Environmental Matters. Except as set forth on Schedule 5.18,
(i) the operations of each Loan Party are in material compliance with all
Environmental Laws; (ii) there has been no Release at any of the properties
owned or operated by any Loan Party or a predecessor in interest, or to the
knowledge of the Loan Parties, at any disposal or treatment facility which
received Hazardous Materials generated by any Loan Party or any predecessor in
interest which could reasonably be expected to have a Material Adverse Effect;
(iii) no Environmental Action has been asserted against any Loan Party or any
predecessor in interest nor does any Loan Party have knowledge or notice of any
threatened or pending Environmental Action against any Loan Party or any
predecessor in interest which could reasonably be expected to have a Material
Adverse Effect; (iv) to the knowledge of the Loan Parties, no Environmental
Actions have been asserted against any facilities that may have received
Hazardous Materials generated by any Loan Party or any predecessor in interest
which could reasonably be expected to have a Material Adverse Effect; (v) no
property now or to the knowledge of the Loan Parties, formerly owned or operated
by a Loan Party has been used as a treatment or disposal site for any Hazardous
Material; (vi) no Loan Party has failed to report to the proper Governmental
Authority any Release which is required to be so reported by any Environmental
Laws which could reasonably be expected to have a Material Adverse Effect;
(vii) each Loan Party holds all licenses, permits and approvals required under
any Environmental Laws in connection with the operation of the business carried
on by it, except for such licenses, permits and approvals as to

 

 

 

-25-

 

 

 


--------------------------------------------------------------------------------

 

 

which a Loan Party’s failure to maintain or comply with could not reasonably be
expected to have a Material Adverse Effect; and (viii) no Loan Party has
received any notification pursuant to any Environmental Laws that (A) any work,
repairs, construction or Capital Expenditures are required to be made in respect
as a condition of continued compliance with any Environmental Laws, or any
license, permit or approval issued pursuant thereto or (B) any license, permit
or approval referred to above is about to be reviewed, made, subject to
limitations or conditions, revoked, withdrawn or terminated, in each case,
except as could not reasonably be expected to have a Material Adverse Effect.

Section 5.19      Insurance. Each Loan Party keeps its property adequately
insured and maintains (i) insurance to such extent and against such risks,
including fire, as is customary with companies in the same or similar
businesses, (ii) workmen’s compensation insurance in the amount required by
applicable law, (iii) public liability insurance, which shall include product
liability insurance, in the amount customary with companies in the same or
similar business against claims for personal injury or death on properties
owned, occupied or controlled by it, and (iv) such other insurance as may be
required by law or as may be reasonably required by the Agent (including,
without limitation, against larceny, embezzlement or other criminal
misappropriation). Schedule 5.19 sets forth a list of all insurance maintained
by each Loan Party on the Effective Date.

Section 5.20      Use of Proceeds. The proceeds of the Loans shall be used to
(a) refinance existing indebtedness of the Borrowers in the principal amount of
up to $15,000,000, (b) pay fees and expenses in connection with the transactions
contemplated hereby and as set forth herein, (c) fund working capital of the
Borrowers and (d) finance the Acquisition.

Section 5.21      Solvency. After giving effect to the transactions contemplated
by this Agreement and before and after giving effect to the Loan and the
Acquisition, each Loan Party is, and the Loan Parties on a consolidated basis
are, Solvent.

Section 5.22      Location of Bank Accounts. Schedule 5.22 sets forth a complete
and accurate list as of the Effective Date of all deposit, checking and other
bank accounts, all securities and other accounts maintained with any broker
dealer and all other similar accounts maintained by each Borrower, together with
a description thereof (i.e., the bank or broker dealer at which such deposit or
other account is maintained and the account number and the purpose thereof).

Section 5.23      Intellectual Property. Except as set forth on Schedule 5.23,
each Loan Party owns or licenses or otherwise has the right to use all licenses,
permits, patents, patent applications, trademarks, trademark applications,
service marks, tradenames, copyrights, copyright applications, franchises,
authorizations, non-governmental licenses and permits and other intellectual
property rights that are necessary for the operation of its business, without
infringement upon or conflict with the rights of any other Person with respect
thereto, except for such infringements and conflicts which, individually or in
the aggregate, could not reasonably be expected to have a Material Adverse
Effect. Set forth on Schedule 5.23 is a complete and accurate list as of the
Effective Date of all such material licenses, permits, patents, patent
applications, trademarks, trademark applications, service marks, tradenames,
copyrights, copyright applications, franchises, authorizations, non-governmental
licenses and permits and

 

 

 

-26-

 

 

 


--------------------------------------------------------------------------------

 

 

other intellectual property rights of each Loan Party, other than copyright
licenses relating to third-party software. No slogan or other advertising
device, product, process, method, substance, part or other material now
employed, or now contemplated to be employed, by any Loan Party infringes upon
or conflicts with any rights owned by any other Person, and no claim or
litigation regarding any of the foregoing is pending or threatened, except for
such infringements and conflicts which could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect. To the best
knowledge of each Loan Party, no patent, invention, device, application,
principle or any statute, law, rule, regulation, standard or code is pending or
proposed, which, individually or in the aggregate, could reasonably be expected
to have a Material Adverse Effect.

Section 5.24      Material Contracts. Set forth on Schedule 5.24 is a complete
and accurate list as of the Effective Date of all Material Contracts of each
Borrower, showing the parties and subject matter thereof and amendments and
modifications thereto. Each such Material Contract (i) is in full force and
effect and is binding upon and enforceable against each Loan Party that is a
party thereto and, to the best knowledge of such Loan Party, all other parties
thereto in accordance with its terms, (ii) has not been otherwise amended or
modified, and (iii) is not in default due to the action of any Loan Party or, to
the best knowledge of any Loan Party, any other party thereto.

Section 5.25      Holding Company and Investment Company Acts. None of the Loan
Parties is (i) a “holding company” or a “subsidiary company” of a “holding
company” or an “affiliate” of a “holding company”, as such terms are defined in
the Public Utility Holding Company Act of 1935, as amended, or (ii) an
“investment company” or an “affiliated person” or “promoter” of, or “principal
underwriter” of or for, an “investment company”, as such terms are defined in
the Investment Company Act of 1940, as amended.

Section 5.26      Employee and Labor Matters. There is (i) no unfair labor
practice complaint pending or, to the best knowledge of any Loan Party,
threatened against any Loan Party before any Governmental Authority and no
grievance or arbitration proceeding pending or threatened against any Loan Party
which arises out of or under any collective bargaining agreement, (ii) no
strike, labor dispute, slowdown, stoppage or similar action or grievance pending
or threatened against any Loan Party or (iii) to the best knowledge of any Loan
Party, no union representation question existing with respect to the employees
of any Loan Party and no union organizing activity taking place with respect to
any of the employees of any Loan Party. No Loan Party or any of its ERISA
Affiliates has incurred any liability or obligation under the Worker Adjustment
and Retraining Notification Act (“WARN”) or similar state law, which remains
unpaid or unsatisfied. The hours worked and payments made to employees of any
Loan Party have not been in violation of the Fair Labor Standards Act or any
other applicable legal requirements. All material payments due from any Loan
Party on account of wages and employee health and welfare insurance and other
benefits have been paid or accrued as a liability on the books of such Loan
Party.

Section 5.27      Customers and Suppliers. There exists no actual or, to the
knowledge of the Loan Parties, threatened termination, cancellation or
limitation of, or adverse modification to or change in, the business
relationship between (i) any Loan Party, on the one hand, and any customer or
any group thereof, on the other hand, whose agreements with any

 

 

 

-27-

 

 

 


--------------------------------------------------------------------------------

 

 

Loan Party are individually or in the aggregate material to the business or
operations of such Loan Party, or (ii) any Loan Party, on the one hand, and any
material supplier thereof, on the other hand; and there exists no present state
of facts or circumstances that could give rise to or result in any such
termination, cancellation, limitation, or adverse modification or change.

Section 5.28      No Bankruptcy Filing. No Loan Party is contemplating either an
Insolvency Proceeding or the liquidation of all or a major portion of such Loan
Party’s assets or property, and no Loan Party has any knowledge of any Person
contemplating an Insolvency Proceeding against it.

 

Section 5.29

Separate Existence .

(i)           All customary formalities regarding the corporate existence of
each Loan Party has been at all times since its formation and will continue to
be observed.

(ii)          Each Loan Party has at all times since its formation accurately
maintained, and will continue to accurately maintain, its financial statements,
accounting records and other organizational documents separate from those of any
Affiliate of such Loan Party and any other Person. No Loan Party has at any time
since its formation commingled, and will not commingle, its assets with those of
any of its Affiliates or any other Person. Each Loan Party has at all times
since its formation accurately maintained, and will continue to accurately
maintain its own bank accounts and separate books of account.

(iii)        Each Loan Party has at all times since its formation paid, and will
continue to pay, its own liabilities from its own separate assets.

(iv)         Each Loan Party has at all times since its formation identified
itself, and will continue to identify itself, in all dealings with the public,
under its own name and as a separate and distinct Person.

Section 5.30      Name; Jurisdiction of Organization; Organizational ID Number;
Chief Place of Business; Chief Executive Office; FEIN. Schedule 5.30 sets forth
a complete and accurate list as of the date hereof of (i) the exact legal name
of each Loan Party, (ii) the jurisdiction of organization of each Loan Party,
(iii) the organizational identification number of each Loan Party (or indicates
that such Loan Party has no organizational identification number), (iv) each
place of business of each Loan Party, (v) the chief executive office of each
Loan Party and (vi) the federal employer identification number of each Loan
Party.

Section 5.31      Tradenames. Schedule 5.31 hereto sets forth a complete and
accurate list as of the Effective Date of all tradenames, business names or
similar appellations used by each Loan Party or any of its divisions or other
business units during the past two years.

Section 5.32      Locations of Collateral. Except with respect to Collateral
having a value of $250,000 or less in the aggregate, there is no location at
which any Loan Party has any Collateral (except for Inventory in transit) other
than (i) those locations listed on Schedule 5.32 and (ii) any other locations
notified in writing to the Agent from time to time. Schedule 5.32 hereto
contains a true, correct and complete list, as of the Effective Date, of the
legal names and addresses of each warehouse at which Collateral of each Loan
Party is stored. None of the

 

 

 

-28-

 

 

 


--------------------------------------------------------------------------------

 

 

receipts received by any Loan Party from any warehouse states that the goods
covered thereby are to be delivered to bearer or to the order of a named Person
or to a named Person and such named Person’s assigns.

Section 5.33      Security Interests. Each Security Agreement creates in favor
of the Agent, for the benefit of the Lenders, a legal, valid and enforceable
security interest in the Collateral secured thereby. Upon the filing of the
UCC-1 financing statements described in Section 4.01(d)(x) and the recording of
the Collateral Assignments for Security referred to in each Security Agreement
in the United States Patent and Trademark Office and the United States Copyright
Office, as applicable, such security interests in and Liens on the Collateral
granted thereby shall be perfected, first priority security interests, and no
further recordings or filings are or will be required in connection with the
creation, perfection or enforcement of such security interests and Liens, other
than (i) the filing of continuation statements in accordance with applicable
law, (ii) the recording of the Collateral Assignments for Security pursuant to
each Security Agreement in the United States Patent and Trademark Office and the
United States Copyright Office, as applicable, with respect to after-acquired
U.S. patent and trademark applications and registrations and U.S. copyrights and
(iii) the recordation of appropriate evidence of the security interest in the
appropriate foreign registry with respect to all foreign intellectual property.

Section 5.34      Acquisition Agreement. The Parent has delivered to the Agent a
complete and correct draft of the Acquisition Agreement, in the form that will
signed by the parties thereto, including all schedules and exhibits thereto. The
Acquisition Agreement, including all exhibits and schedules thereto, sets forth
the entire agreement and understanding of the parties thereto relating to the
subject matter thereof, and there are no other agreements, arrangements or
understandings, written or oral, relating to the matters covered thereby. The
execution, delivery and performance of the Acquisition Agreement has been duly
authorized by all necessary action (including, without limitation, the obtaining
of any consent of stockholders or other holders of capital stock required by law
or by any applicable corporate or other organizational documents) on the part of
each such Person. No authorization or approval or other action by, and no notice
to, filing with or license from, any Governmental Authority is required for such
sale other than such as have been obtained on or prior to the Effective Date.
Upon its execution, the Acquisition Agreement will be the legal, valid and
binding obligation of the parties thereto, enforceable against such parties in
accordance with its terms, except to the extent that the enforceability thereof
may be limited by any applicable bankruptcy, insolvency, reorganization,
moratorium or similar laws from time to time in effect affecting generally the
enforcement of creditors’ rights and remedies and by general principles of
equity.

Section 5.35      Fees. The following fees and expenses, together with the fees
and expenses set forth in Section 2.06 and Section 11.04 hereof, are all of the
fees and expenses payable by the Borrowers in connection with this Agreement,
the Acquisition and the Second Financing:

 

(a)

an advisory fee equal to $1,000,000 payable to The Hermes Group LLC;

(b)          a guarantee fee equal to $800,000 (in the aggregate) payable to the
Shareholders;

 

 

 

-29-

 

 

 


--------------------------------------------------------------------------------

 

 

(c)      a fee equal to $600,000 payable to Stanford Group Company;

 

(d)

costs, expenses and reasonable fees of counsel to the Loan Parties; and

(e)          on the closing date of the Second Financing, an amount equal to
$5,500,000 plus reasonable expenses (plus 552,632 warrants of the Parent with
strike price of $4.37 and 137,615 warrants of the Parent with strike price of
$3.76) payable to Stanford Group Company.

Section 5.36      Consummation of Acquisition. All conditions precedent to the
Acquisition Agreement have been fulfilled or waived, the Acquisition Agreement
has not been amended or otherwise modified, and there has been no breach of any
material term or condition of the Acquisition Agreement.

Section 5.37      Schedules. All of the information which is required to be
scheduled to this Agreement is set forth on the Schedules attached hereto, is
correct and accurate and does not omit to state any information material
thereto.

ARTICLE VI

 

AFFIRMATIVE COVENANTS OF THE LOAN PARTIES

So long as any principal of or interest on any Loan or any other Obligation
(whether or not due) shall remain unpaid or any Lender shall have any Commitment
hereunder, each Borrower will, unless the Required Lenders shall otherwise
consent in writing:

 

Section 6.01

Reporting Requirements . Furnish to the Agent and each Lender:

(i)           upon request (but in no event shall such request be made sooner
than 120 days after the Loan has been made pursuant to the terms of this
Agreement), consolidated and consolidating balance sheets, consolidated and
consolidating statements of operations and retained earnings and consolidated
and consolidating statements of cash flows of the Parent and its Subsidiaries as
at the end of each fiscal quarter, and for the period commencing at the end of
the immediately preceding Fiscal Year and ending with the end of such quarter,
setting forth in each case in comparative form the figures for the corresponding
date or period of the immediately preceding Fiscal Year, all in reasonable
detail and certified by an Authorized Officer of the Parent as fairly
presenting, in all material respects, the financial position of the Parent and
its Subsidiaries as of the end of such quarter and the results of operations and
cash flows of the Parent and its Subsidiaries for such quarter, in accordance
with GAAP applied in a manner consistent with that of the most recent audited
financial statements of the Parent and its Subsidiaries furnished to the Agent
and the Lenders, subject to normal year-end adjustments;

(ii)          upon request (but in no event shall such request be made sooner
than 120 days after the Loan has been made pursuant to the terms of this
Agreement), as soon as available and in any event within 30 days after the end
of each fiscal month of the Parent and its Subsidiaries commencing with the
first fiscal month of the Parent and its Subsidiaries ending after the Effective
Date, internally prepared consolidated and consolidating balance sheets,
consolidated and consolidating statements of operations and retained earnings
and consolidated

 

 

 

-30-

 

 

 


--------------------------------------------------------------------------------

 

 

and consolidating statements of cash flows as at the end of such fiscal month,
and for the period commencing at the end of the immediately preceding Fiscal
Year and ending with the end of such fiscal month, all in reasonable detail and
certified by an Authorized Officer of the Parent as fairly presenting, in all
material respects, the financial position of the Parent and its Subsidiaries as
at the end of such fiscal month and the results of operations, retained earnings
and cash flows of the Parent and its Subsidiaries for such fiscal month, in
accordance with GAAP applied in a manner consistent with that of the most recent
audited financial statements furnished to the Agent and the Lenders, subject to
normal year-end adjustments;

(iii)        simultaneously with the delivery of the financial statements of the
Parent and its Subsidiaries if and as required by clauses (i) and (ii) of this
Section 6.01, a certificate of an Authorized Officer of the Parent stating that
such Authorized Officer has reviewed the provisions of this Agreement and the
other Loan Documents and has made or caused to be made under his or her
supervision a review of the condition and operations of the Parent and its
Subsidiaries during the period covered by such financial statements with a view
to determining whether the Parent and its Subsidiaries were in compliance with
all of the provisions of this Agreement and such Loan Documents at the times
such compliance is required hereby and thereby, and that such review has not
disclosed, and such Authorized Officer has no knowledge of, the existence during
such period of an Event of Default or Default or, if an Event of Default or
Default existed, describing the nature and period of existence thereof and the
action which the Parent and its Subsidiaries propose to take or have taken with
respect thereto;

(iv)         upon request (but in no event shall such request be made sooner
than 120 days after the Loan has been made pursuant to the terms of this
Agreement), as soon as available and in any event within 30 days after the end
of each fiscal month of the Parent and its Subsidiaries commencing with the
first fiscal month of the Parent and its Subsidiaries ending after the Effective
Date, reports in form and detail satisfactory to the Agent and certified by an
Authorized Officer of the Administrative Borrower as being accurate and complete
(A) listing all Accounts Receivable of the Loan Parties as of such day, which
shall include the amount and age of each such Account Receivable, showing
separately those which are more than 30, 60, 90 and 120 days old and a
description of all Liens, set-offs, defenses and counterclaims with respect
thereto, together with a reconciliation of such schedule with the schedule
delivered to the Agent pursuant to this clause (iv)(A) for the immediately
preceding fiscal month, the name and mailing address of each Account Debtor with
respect to each such Account Receivable and such other information as the Agent
may request, (B) listing all accounts payable of the Loan Parties as of each
such day which shall include the amount and age of each such account payable,
the name and mailing address of each account creditor and such other information
as the Agent may request, and (C) listing all Inventory of the Loan Parties as
of each such day, and containing a breakdown of such Inventory by type and
amount, the cost and the current market value thereof (by location), the date of
acquisition, the warehouse and production facility location and such other
information as the Agent may request, all in detail and in form satisfactory to
the Agent;

(v)          promptly after submission to any Governmental Authority, all
documents and information furnished to such Governmental Authority in connection
with any investigation of any Loan Party other than routine inquiries by such
Governmental Authority;

 

 

 

-30-

 

 

 


--------------------------------------------------------------------------------

 

 

(vi)         as soon as possible, and in any event within 3 Business Days after
the occurrence of an Event of Default or Default or the occurrence of any event
or development that could have a Material Adverse Effect, the written statement
of an Authorized Officer of the Administrative Borrower setting forth the
details of such Event of Default or Default or other event or development having
a Material Adverse Effect and the action which the affected Loan Party proposes
to take with respect thereto;

(vii)       (A) as soon as possible and in any event within 10 days after any
Loan Party or any ERISA Affiliate thereof knows or has reason to know that (1)
any Reportable Event with respect to any Employee Plan has occurred, (2) any
other Termination Event with respect to any Employee Plan has occurred, or (3)
an accumulated funding deficiency has been incurred or an application has been
made to the Secretary of the Treasury for a waiver or modification of the
minimum funding standard (including installment payments) or an extension of any
amortization period under Section 412 of the Internal Revenue Code with respect
to an Employee Plan, a statement of an Authorized Officer of the Administrative
Borrower setting forth the details of such occurrence and the action, if any,
which such Loan Party or such ERISA Affiliate proposes to take with respect
thereto, (B) promptly and in any event within three days after receipt thereof
by any Loan Party or any ERISA Affiliate thereof from the PBGC, copies of each
notice received by any Loan Party or any ERISA Affiliate thereof of the PBGC’s
intention to terminate any Plan or to have a trustee appointed to administer any
Plan, (C) promptly and in any event within 10 days after the filing thereof with
the Internal Revenue Service if requested by the Agent, copies of each Schedule
B (Actuarial Information) to the annual report (Form 5500 Series) with respect
to each Employee Plan and Multiemployer Plan, (D) promptly and in any event
within 10 days after any Loan Party or any ERISA Affiliate thereof knows or has
reason to know that a required installment within the meaning of Section 412 of
the Internal Revenue Code has not been made when due with respect to an Employee
Plan, (E) promptly and in any event within 3 days after receipt thereof by any
Loan Party or any ERISA Affiliate thereof from a sponsor of a Multiemployer Plan
or from the PBGC, a copy of each notice received by any Loan Party or any ERISA
Affiliate thereof concerning the imposition or amount of withdrawal liability
under Section 4202 of ERISA or indicating that such Multiemployer Plan may enter
reorganization status under Section 4241 of ERISA, and (F) promptly and in any
event within 10 days after any Loan Party or any ERISA Affiliate thereof sends
notice of a plant closing or mass layoff (as defined in WARN) to employees,
copies of each such notice sent by such Loan Party or such ERISA Affiliate
thereof;

(viii)      promptly after the commencement thereof but in any event not later
than 5 Business Days after service of process with respect thereto on, or the
obtaining of knowledge thereof by, any Loan Party, notice of each action, suit
or proceeding before any court or other Governmental Authority or other
regulatory body or any arbitrator which, if adversely determined, could have a
Material Adverse Effect;

(ix)         as soon as possible and in any event within 5 Business Days after
execution, receipt or delivery thereof, copies of any material notices that any
Loan Party executes or receives in connection with any Material Contract;

(x)          as soon as possible and in any event within 5 Business Days after
execution, receipt or delivery thereof, copies of any material notices that any
Loan Party

 

 

 

-32-

 

 

 


--------------------------------------------------------------------------------

 

 

executes or receives in connection with the sale or other Disposition of the
Capital Stock of, or all or substantially all of the assets of, any Loan Party;

(xi)         promptly after the sending or filing thereof, copies of all
statements, reports and other information any Loan Party sends to any holders of
its Indebtedness or its securities or files with the SEC or any national
(domestic or foreign) securities exchange;

(xii)       promptly upon receipt thereof, copies of all financial reports
(including, without limitation, management letters), if any, submitted to any
Loan Party by its auditors in connection with any annual or interim audit of the
books thereof; and

(xiii)      promptly upon request, such other information concerning the
condition or operations, financial or otherwise, of any Loan Party as the Agent
may from time to time may reasonably request.

 

Section 6.02

Additional Guaranties and Collateral Security . Cause:

(i)           each Subsidiary of any Loan Party not in existence on the
Effective Date, to execute and deliver to the Agent promptly and in any event
within 3 days after the formation, acquisition or change in status thereof (A) a
Guaranty guaranteeing the Obligations, (B) a Security Agreement, (C) if such
Subsidiary has any Subsidiaries, a Pledge Agreement together with (x)
certificates evidencing all of the Capital Stock of any Person owned by such
Subsidiary, (y) undated stock powers executed in blank with signature
guaranteed, and (z) such opinion of counsel and such approving certificate of
such Subsidiary as the Agent may reasonably request in respect of complying with
any legend on any such certificate or any other matter relating to such shares,
(D) one or more Mortgages creating on the real property of such Subsidiary a
perfected, first priority Lien on such real property, a Title Insurance Policy
covering such real property, a current ALTA survey thereof and a surveyor’s
certificate, each in form and substance satisfactory to the Agent, together with
such other agreements, instruments and documents as the Agent may require
whether comparable to the documents required under Section 6.15 or otherwise,
and (E) such other agreements, instruments, approvals, legal opinions or other
documents reasonably requested by the Agent in order to create, perfect,
establish the first priority of or otherwise protect any Lien purported to be
covered by any such Security Agreement, Pledge Agreement or Mortgage or
otherwise to effect the intent that such Subsidiary shall become bound by all of
the terms, covenants and agreements contained in the Loan Documents and that all
property and assets of such Subsidiary shall become Collateral for the
Obligations; and

(ii)          each owner of the Capital Stock of any such Subsidiary to execute
and deliver promptly and in any event within 3 Business Days after the formation
or acquisition of such Subsidiary a Pledge Agreement, together with
(A) certificates evidencing all of the Capital Stock of such Subsidiary,
(B) undated stock powers or other appropriate instruments of assignment executed
in blank with signature guaranteed, (C) such opinion of counsel and such
approving certificate of such Subsidiary as the Agent may reasonably request in
respect of complying with any legend on any such certificate or any other matter
relating to such shares and (D) such other agreements, instruments, approvals,
legal opinions or other documents requested by the Agent.

 

 

 

-33-

 

 

 


--------------------------------------------------------------------------------

 

 

Section 6.03      Compliance with Laws, Etc. Comply, and cause each of its
Subsidiaries to comply, in all material respects with all applicable laws,
rules, regulations, orders (including, without limitation, all Environmental
Laws judgments and awards (including any settlement of any claim that, if
breached, could give rise to any of the foregoing), such compliance to include,
without limitation, (i) paying before the same become delinquent all taxes,
assessments and governmental charges or levies imposed upon it or upon its
income or profits or upon any of its properties, and (ii) paying all lawful
claims which if unpaid might reasonably be expected to become a Lien or charge
upon any of its properties, except to the extent contested in good faith by
proper proceedings which stay the imposition of any penalty, fine or Lien
resulting from the non-payment thereof and with respect to which adequate
reserves have been set aside for the payment thereof in accordance with GAAP.

Section 6.04      Preservation of Existence, Etc. Maintain and preserve, and
cause each of its Subsidiaries to maintain and preserve, its existence, rights
and privileges and become or remain, and cause each of its Subsidiaries to
become or remain, duly qualified and in good standing in each jurisdiction in
which the character of the properties owned or leased by it or in which the
transaction of its business makes such qualification necessary except where the
failure to be so qualified would not reasonably be expected to have a Material
Adverse Effect.

Section 6.05      Keeping of Records and Books of Account. Keep, and cause each
of its Subsidiaries to keep, adequate records and books of account, with
complete entries made to permit the preparation of financial statements in
accordance with GAAP.

Section 6.06      Inspection Rights. Permit, and cause each of its Subsidiaries
to permit, the agents and representatives of the Agent at any time and from time
to time during normal business hours, at the expense of the Borrowers (except as
otherwise provided in Section 3.01), to examine and make copies of and abstracts
from its records and books of account, to visit and inspect its properties, to
verify materials, leases, notes, accounts receivable, deposit accounts and its
other assets, to conduct audits, physical counts, valuations, appraisals, Phase
I Environmental Site Assessments (and, if requested by the Agent based upon the
results of any such Phase I Environmental Site Assessment, a Phase II
Environmental Site Assessment) or examinations and to discuss its affairs,
finances and accounts with any of its directors, officers, managerial employees,
independent accountants or any of its other representatives; provided that the
Borrowers shall have no obligation to make such payments with respect to any
such visits, audits, inspections, appraisals and field examinations more than
one time in any six month period. In furtherance of the foregoing, each Loan
Party hereby authorizes its independent accountants, and the independent
accountants of each of its Subsidiaries, to discuss the affairs, finances and
accounts of such Person (independently or together with representatives of such
Person) with the agents and representatives of the Agent in accordance with this
Section 6.06.

Section 6.07      Maintenance of Properties, Etc. Maintain and preserve, and
cause each of its Subsidiaries to maintain and preserve, all of its properties
which are necessary in the proper conduct of its business in good working order
and condition, ordinary wear and tear excepted, and comply, and cause each of
its Subsidiaries to comply, at all times with the provisions of all leases to
which it is a party as lessee or under which it occupies property, so as to
prevent any loss or forfeiture thereof or thereunder.

 

 

 

-34-

 

 

 


--------------------------------------------------------------------------------

 

 

Section 6.08      Maintenance of Insurance. Maintain, and cause each of its
Subsidiaries to maintain, insurance with responsible and reputable insurance
companies or associations (including, without limitation, comprehensive general
liability, hazard, rent and business interruption insurance) with respect to its
properties (including all real properties leased or owned by it) and business,
in such amounts and covering such risks as is required by any Governmental
Authority having jurisdiction with respect thereto or as is carried generally in
accordance with sound business practice by companies in similar businesses
similarly situated. All policies covering the Collateral are to be made payable
to the Agent for the benefit of the Lenders, as its interests may appear, in
case of loss, under a standard non-contributory “lender” or “secured party”
clause and are to contain such other provisions as the Agent reasonably may
require to fully protect the Lenders’ interest in the Collateral and to any
payments to be made under such policies. All certificates of insurance are to be
delivered to the Agent and the policies are to be premium prepaid, with the loss
payable and additional insured endorsement in favor of the Agent and such other
Persons as the Agent may designate from time to time, and shall provide for not
less than 30 days’ prior written notice to the Agent of the exercise of any
right of cancellation. If any Loan Party or any of its Subsidiaries fails to
maintain such insurance, the Agent may arrange for such insurance, but at the
Borrowers’ expense and without any responsibility on the Agent’s part for
obtaining the insurance, the solvency of the insurance companies, the adequacy
of the coverage, or the collection of claims. Upon the occurrence and during the
continuance of an Event of Default, the Agent shall have the sole right, in the
name of the Lenders, any Loan Party and its Subsidiaries, to file claims under
any insurance policies, to receive, receipt and give acquittance for any
payments that may be payable thereunder, and to execute any and all
endorsements, receipts, releases, assignments, reassignments or other documents
that may be necessary to effect the collection, compromise or settlement of any
claims under any such insurance policies.

Section 6.09      Obtaining of Permits, Etc. Obtain, maintain and preserve, and
cause each of its Subsidiaries to obtain, maintain and preserve, and take all
necessary action to timely renew, all material permits, licenses,
authorizations, approvals, entitlements and accreditations which are necessary
in the proper conduct of its business.

Section 6.10      Environmental. (i)  Keep any property either owned or operated
by it or any of its Subsidiaries free of any Environmental Liens; (ii) comply,
and cause each of its Subsidiaries to comply, in all material respects with
Environmental Laws and provide to the Agent any documentation of such compliance
which the Agent may reasonably request; (iii) provide the Agent written notice
within five (5) days of any Release of a Hazardous Material in excess of any
reportable quantity from or onto property at any time owned or operated by it or
any of its Subsidiaries and take any Remedial Actions required to abate said
Release; (iv) provide the Agent with written notice within ten (10) days of the
receipt of any of the following: (A) notice that an Environmental Lien has been
filed against any property of any Loan Party or any of its Subsidiaries;
(B) commencement of any Environmental Action or notice that an Environmental
Action will be filed against any Loan Party or any of its Subsidiaries; and
(C) notice of a violation, citation or other administrative order which could
have a Material Adverse Effect and (v) defend, indemnify and hold harmless the
Agent and the Lenders and their transferees, and their respective employees,
agents, officers and directors, from and against any claims, demands, penalties,
fines, liabilities, settlements, damages, costs or expenses (including, without
limitation, attorney and consultant fees, investigation and laboratory fees,
court costs and

 

 

 

-35-

 

 

 


--------------------------------------------------------------------------------

 

 

litigation expenses) arising out of (A) the generation, presence, disposal,
Release or threatened Release of any Hazardous Materials on, under, in,
originating or emanating from any property at any time owned or operated by any
Loan Party or any of its Subsidiaries (or its predecessors in interest or
title), (B) any personal injury (including wrongful death) or property damage
(real or personal) arising out of or related to the presence or Release of such
Hazardous Materials, (C) any request for information, investigation, lawsuit
brought or threatened, settlement reached or order by a Governmental Authority
relating to the presence or Release of such Hazardous Materials, (D) any
violation of any Environmental Law and/or (E) any Environmental Action filed
against the Agent or any Lender.

Section 6.11      Further Assurances. Take such action and execute, acknowledge
and deliver, and cause each of its Subsidiaries to take such action and execute,
acknowledge and deliver, at its sole cost and expense, such agreements,
instruments or other documents as the Agent may require from time to time in
order (i) to carry out more effectively the purposes of this Agreement and the
other Loan Documents, (ii) to subject to valid and perfected first priority
Liens any of the Collateral of any Loan Party and its Subsidiaries, (iii) to
establish and maintain the validity and effectiveness of any of the Loan
Documents and the validity, perfection and priority of the Liens intended to be
created thereby, and (iv) to better assure, convey, grant, assign, transfer and
confirm unto the Agent and each Lender the rights now or hereafter intended to
be granted to it under this Agreement or any other Loan Document. In furtherance
of the foregoing, to the maximum extent permitted by applicable law, each Loan
Party (i) authorizes the Agent to execute any such agreements, instruments or
other documents in such Loan Party’s name and to file such agreements,
instruments or other documents in any appropriate filing office, (ii) authorizes
the Agent to file any financing statement required hereunder or under any other
Loan Document, and any continuation statement or amendment with respect thereto,
in any appropriate filing office without the signature of such Loan Party, and
(iii) ratifies the filing of any financing statement, and any continuation
statement or amendment with respect thereto, filed without the signature of such
Loan Party prior to the date hereof.

Section 6.12      Change in Collateral; Collateral Records. (i) Give the Agent
not less than 15 Business Days’ prior written notice of any change in the
location of any Collateral, other than to locations set forth on Schedule 5.32
and with respect to which the Agent has filed financing statements and otherwise
fully perfected its Liens thereon, (ii) advise the Agent promptly, in sufficient
detail, of any material adverse change relating to the type, quantity or quality
of the Collateral or the Lien granted thereon and (iii) execute and deliver, and
cause each of its Subsidiaries to execute and deliver, to the Agent for the
benefit of the Lenders from time to time, solely for the Agent’s convenience in
maintaining a record of Collateral, such written statements and schedules as the
Agent may reasonably require, designating, identifying or describing the
Collateral.

Section 6.13      Landlord Waivers; Collateral Access Agreements. (i) At any
time any Collateral with a book value in excess of $500,000 (when aggregated
with all other Collateral at the same location) is located on any real property
of a Loan Party (whether such real property is now existing or acquired after
the Effective Date) which is not owned by a Loan Party, obtain written
subordinations or waivers, in form and substance satisfactory to the Agent, of
all present and future Liens to which the owner or lessor of such premises may
be entitled to assert against the Collateral; and

 

 

 

-36-

 

 

 


--------------------------------------------------------------------------------

 

 

(ii)          Obtain written access agreements, in form and substance
satisfactory to the Agent, providing access to Collateral located on any
premises not owned by a Loan Party in order to remove such Collateral from such
premises during an Event of Default.

Section 6.14      Subordination. Cause all Indebtedness and other obligations
now or hereafter owed by it to any of its Affiliates (other than ordinary course
salaries and other ordinary course obligations to employees), to be subordinated
in right of payment and security to the Indebtedness and other Obligations owing
to the Agent and the Lenders in accordance with a subordination agreement in
form and substance satisfactory to the Agent.

Section 6.15      After Acquired Real Property. Upon the acquisition by it or
any of its Subsidiaries after the date hereof of any interest (whether fee or
leasehold) in any real property (wherever located) (each such interest being an
“After Acquired Property”) (x) with a Current Value (as defined below) in excess
of $1,000,000 in the case of a fee interest, or (y) requiring the payment of
annual rent exceeding in the aggregate $25,000 in the case of leasehold
interest, immediately so notify the Agent, setting forth with specificity a
description of the interest acquired, the location of the real property, any
structures or improvements thereon and either an appraisal or such Loan Party’s
good-faith estimate of the current value of such real property (for purposes of
this Section, the ”Current Value”). The Agent shall notify such Loan Party
whether it intends to require a Mortgage and the other documents referred to
below or in the case of leasehold, a leasehold Mortgage or landlord’s waiver
(pursuant to Section 6.13 hereof). Upon receipt of such notice requesting a
Mortgage, the Person which has acquired such After Acquired Property shall
immediately furnish to the Agent the following, each in form and substance
satisfactory to the Agent: (i) a Mortgage with respect to such real property and
related assets located at the After Acquired Property, each duly executed by the
applicable Loan Party and in recordable form; (ii) evidence of the recording of
such Mortgages in such office or offices as may be necessary or, in the opinion
of the Agent, desirable to perfect the Lien purported to be created thereby or
to otherwise protect the rights of the Agent and the Lenders thereunder; (iii) a
Title Insurance Policy with respect to each Mortgage, dated as of the Effective
Date; (iv) a survey of such real property, in form and substance satisfactory to
the Agent, certified to the Agent and to the issuer of the Title Insurance
Policy; (v) a copy of each letter issued by the applicable State Governmental
Authority, evidencing such real property’s compliance with all applicable
building codes, fire codes, other health and safety rules and regulations,
parking, density and height requirements and other building and zoning laws; and
(vi) an Environmental Indemnity Agreement, duly executed by each Loan Party.

Section 6.16      Fiscal Year. Cause the Fiscal Year of the Parent and its
Subsidiaries to end on February 28 of each calendar year unless the Agent
consents to a change in such Fiscal Year (and appropriate related changes to
this Agreement).

ARTICLE VII

 

NEGATIVE COVENANTS OF THE LOAN PARTIES

So long as any principal of or interest on any Loan or any other Obligation
(whether or not due) shall remain unpaid or any Lender shall have any Commitment
hereunder, each Loan Party shall not, unless the Required Lenders shall
otherwise consent in writing:

 

 

 

-37-

 

 

 


--------------------------------------------------------------------------------

 

 

Section 7.01      Liens, Etc. Create, incur, assume or suffer to exist, or
permit any of its Subsidiaries to create, incur, assume or suffer to exist, any
Lien other than Permitted Liens upon or with respect to any of its properties,
whether now owned or hereafter acquired; file or suffer to exist under the
Uniform Commercial Code or any similar law or statute of any jurisdiction, a
financing statement (or the equivalent thereof) that names it or any of its
Subsidiaries as debtor; sign or suffer to exist any security agreement
authorizing any secured party thereunder to file such financing statement (or
the equivalent thereof); sell any of its property or assets subject to an
understanding or agreement, contingent or otherwise, to repurchase such property
or assets (including sales of accounts receivable) with recourse to it or any of
its Subsidiaries or assign or otherwise transfer, or permit any of its
Subsidiaries to assign or otherwise transfer, any account or other right to
receive income; other than, as to all of the above, Permitted Liens.

Section 7.02      Indebtedness. Create, incur, assume, guarantee or suffer to
exist, or otherwise become or remain liable with respect to, or permit any of
its Subsidiaries to create, incur, assume, guarantee or suffer to exist or
otherwise become or remain liable with respect to, any Indebtedness other than
Permitted Indebtedness.

Section 7.03      Fundamental Changes; Dispositions. Wind-up, liquidate or
dissolve, or merge, consolidate or amalgamate with any Person, or convey, sell,
lease or sublease, transfer or otherwise dispose of, whether in one transaction
or a series of related transactions, all or any part of its business, property
or assets, whether now owned or hereafter acquired (or agree to do any of the
foregoing), or purchase or otherwise acquire, whether in one transaction or a
series of related transactions, all or substantially all of the assets of any
Person (or any division thereof) (or agree to do any of the foregoing), or
permit any of its Subsidiaries to do any of the foregoing; provided, however,
that

(i)           any wholly-owned Subsidiary of any Loan Party (other than a
Borrower) may be merged into such Loan Party or another wholly-owned Subsidiary
of such Loan Party, or may consolidate with another wholly-owned Subsidiary of
such Loan Party, so long as (A) no other provision of this Agreement would be
violated thereby, (B) such Loan Party gives the Agent at least 60 days’ prior
written notice of such merger or consolidation, (C) no Default or Event of
Default shall have occurred and be continuing either before or after giving
effect to such transaction, (D) the Lenders’ rights in any Collateral,
including, without limitation, the existence, perfection and priority of any
Lien thereon, are not adversely affected by such merger or consolidation and
(E) the surviving Subsidiary, if any, is joined as a Loan Party hereunder and is
a party to a Guaranty and a Security Agreement and the Capital Stock of which
Subsidiary is the subject of a Pledge Agreement, in each case, which is in full
force and effect on the date of and immediately after giving effect to such
merger or consolidation;

(ii)          any Loan Party and its Subsidiaries may (A) sell Inventory in the
ordinary course of business, and (B) dispose of obsolete or worn-out equipment
in the ordinary course of business; and

(iii)         any Loan Party and its Subsidiaries may dispose of the non-core
assets set forth on Schedule 7.03.

 

 

 

-38-

 

 

 


--------------------------------------------------------------------------------

 

 

Section 7.04      Change in Nature of Business. Make, or permit any of its
Subsidiaries to make, any change in the nature of its business as described in
Section 5.12.

Section 7.05      Loans, Advances, Investments, Etc. Make or commit or agree to
make any loan, advance guarantee of obligations, other extension of credit or
capital contributions to, or hold or invest in or commit or agree to hold or
invest in, or purchase or otherwise acquire or commit or agree to purchase or
otherwise acquire any shares of the Capital Stock, bonds, notes, debentures or
other securities of, or make or commit or agree to make any other investment in,
any other Person, or purchase or own any futures contract or otherwise become
liable for the purchase or sale of currency or other commodities at a future
date in the nature of a futures contract, or permit any of its Subsidiaries to
do any of the foregoing, except for: (i) investments existing on the date
hereof, as set forth on Schedule 7.05 hereto, but not any increase in the amount
thereof as set forth in such Schedule or any other modification of the terms
thereof and (ii) Permitted Investments.

Section 7.06      Lease Obligations. Create, incur or suffer to exist, or permit
any of its Subsidiaries to create, incur or suffer to exist, any obligations as
lessee (i) for the payment of rent for any real or personal property in
connection with any sale and leaseback transaction, or (ii) for the payment of
rent for any real or personal property under leases or agreements to lease other
than (A) Capitalized Lease Obligations which would not cause the aggregate
amount of all obligations under Capitalized Leases entered into after the
Effective Date owing by all Loan Parties and their Subsidiaries in any Fiscal
Year to exceed the amounts set forth in Section 7.07, and (B) Operating Lease
Obligations which would not cause the aggregate amount of all Operating Lease
Obligations owing by all Loan Parties and their Subsidiaries in any Fiscal Year
to exceed $550,000.

Section 7.07      Capital Expenditures. Make or commit or agree to make, or
permit any of its Subsidiaries to make or commit or agree to make, any Capital
Expenditure (by purchase or Capitalized Lease) that would cause the aggregate
amount of all Capital Expenditures made by the Loan Parties and their
Subsidiaries to exceed $2,500,000 in the Fiscal Year ending February 28, 2006.

Section 7.08      Restricted Payments. Except as otherwise contemplated in this
Agreement, (i) declare or pay any dividend or other distribution, direct or
indirect, on account of any Capital Stock of any Loan Party or any of its
Subsidiaries, now or hereafter outstanding, (ii) make any repurchase,
redemption, retirement, defeasance, sinking fund or similar payment, purchase or
other acquisition for value, direct or indirect, of any Capital Stock of any
Loan Party or any direct or indirect parent of any Loan Party, now or hereafter
outstanding, (iii) make any payment to retire, or to obtain the surrender of,
any outstanding warrants, options or other rights for the purchase or
acquisition of shares of any class of Capital Stock of any Loan Party, now or
hereafter outstanding, (iv) return any Capital Stock to any shareholders or
other equity holders of any Loan Party or any of its Subsidiaries, or make any
other distribution of property, assets, shares of Capital Stock, warrants,
rights, options, obligations or securities thereto as such or (v) pay any
management fees or any other fees or expenses (including the reimbursement
thereof by any Loan Party or any of its Subsidiaries) pursuant to any
management, consulting or other services agreement to any of the shareholders or
other equityholders of any Loan Party or any of its Subsidiaries or other
Affiliates, or to any other Subsidiaries or Affiliates of any Loan Party;

 

 

 

-39-

 

 

 


--------------------------------------------------------------------------------

 

 

provided, however, (A) Parent may pay compensation and other benefits to
employees of Parent and its Subsidiaries to the extent Parent is obligated to
make such payments under the terms of agreements in effect on the Effective
Date, (B) each of the Guarantors that receives a payment in connection with its
agreement to act as a Guarantor may distribute any and all such payments to its
members but in an aggregate amount not to exceed $1,000,000, (C) any Subsidiary
of any Borrower may pay dividends to such Borrower, and (D) the Parent may pay
dividends in the form of common Capital Stock or required dividends in respect
of outstanding shares of Class A Junior Participating Preferred Stock, provided
that, in each case of clauses (C) and (D) above, at the election of the Agent,
which the Agent may and, upon the direction of the Required Lenders, shall make
by notice to the Administrative Borrower, no such payment shall be made if an
Event of Default shall have occurred and be continuing or would result from the
making of any such payment.

Section 7.09      Federal Reserve Regulations. Permit any Loan or the proceeds
of any Loan under this Agreement to be used for any purpose that would cause
such Loan to be a margin loan under the provisions of Regulation T, U or X of
the Board.

Section 7.10      Transactions with Affiliates. Enter into, renew, extend or be
a party to, or permit any of its Subsidiaries to enter into, renew, extend or be
a party to, any transaction or series of related transactions (including,
without limitation, the purchase, sale, lease, transfer or exchange of property
or assets of any kind or the rendering of services of any kind) with any
Affiliate, except (i) in the ordinary course of business in a manner and to an
extent consistent with past practice and necessary or desirable for the prudent
operation of its business, for fair consideration and on terms no less favorable
to it or its Subsidiaries than would be obtainable in a comparable arm’s length
transaction with a Person that is not an Affiliate thereof, (ii) transactions
with another Loan Party and (iii) transactions permitted by Section 7.05.

Section 7.11      Limitations on Dividends and Other Payment Restrictions
Affecting Subsidiaries. Create or otherwise cause, incur, assume, suffer or
permit to exist or become effective any consensual encumbrance or restriction of
any kind on the ability of any Subsidiary of any Loan Party (i) to pay dividends
or to make any other distribution on any shares of Capital Stock of such
Subsidiary owned by any Loan Party or any of its Subsidiaries, (ii) to pay or
prepay or to subordinate any Indebtedness owed to any Loan Party or any of its
Subsidiaries, (iii) to make loans or advances to any Loan Party or any of its
Subsidiaries or (iv) to transfer any of its property or assets to any Loan Party
or any of its Subsidiaries, or permit any of its Subsidiaries to do any of the
foregoing; provided, however, that nothing in any of clauses (i) through (iv) of
this Section 7.11 shall prohibit or restrict compliance with:

 

(A)

this Agreement and the other Loan Documents;

(B)         any agreements in effect on the date of this Agreement and described
on Schedule 7.11;

(C)         any applicable law, rule or regulation (including, without
limitation, applicable currency control laws and applicable state corporate
statutes restricting the payment of dividends in certain circumstances);

 

 

 

-40-

 

 

 


--------------------------------------------------------------------------------

 

 

(D)         in the case of clause (iv) any agreement setting forth customary
restrictions on the subletting, assignment or transfer of any property or asset
that is a lease, license, conveyance or contract of similar property or assets;
or

(E)         in the case of clause (iv) any agreement, instrument or other
document evidencing a Permitted Lien from restricting on customary terms the
transfer of any property or assets subject thereto.

Section 7.12      Limitation on Issuance of Capital Stock. Except as otherwise
provided in Schedule 7.12, issue or sell or enter into any agreement or
arrangement for the issuance and sale of, or permit any of its Subsidiaries to
issue or sell or enter into any agreement or arrangement for the issuance and
sale of, any shares of its Capital Stock, any securities convertible into or
exchangeable for its Capital Stock or any warrants.

Section 7.13      Modifications of Indebtedness, Organizational Documents and
Certain Other Agreements, Etc. Except as set forth in Schedule 7.13, (i) amend,
modify or otherwise change (or permit the amendment, modification or other
change in any manner of) any of the provisions of any of its or its
Subsidiaries’ Indebtedness or of any instrument or agreement (including, without
limitation, any purchase agreement, indenture, loan agreement or security
agreement) relating to any such Indebtedness if such amendment, modification or
change would shorten the final maturity or average life to maturity of, or
require any payment to be made earlier than the date originally scheduled on,
such Indebtedness, would increase the interest rate applicable to such
Indebtedness, would change the subordination provision, if any, of such
Indebtedness, or would otherwise be adverse to the Lenders or the issuer of such
Indebtedness in any respect, (ii) except for the Obligations, make any voluntary
or optional payment, prepayment, redemption, defeasance, sinking fund payment or
other acquisition for value of any of its or its Subsidiaries’ Indebtedness
(including, without limitation, by way of depositing money or securities with
the trustee therefor before the date required for the purpose of paying any
portion of such Indebtedness when due), or refund, refinance, replace or
exchange any other Indebtedness for any such Indebtedness (except to the extent
such Indebtedness is otherwise expressly permitted by the definition of
“Permitted Indebtedness”), or make any payment, prepayment, redemption,
defeasance, sinking fund payment or repurchase of any outstanding Indebtedness
as a result of any asset sale, change of control, issuance and sale of debt or
equity securities or similar event, or give any notice with respect to any of
the foregoing, (iii) except as permitted by Section 7.03, amend, modify or
otherwise change its name, jurisdiction of organization, organizational
identification number or FEIN or (iv) amend, modify or otherwise change its
certificate of incorporation or bylaws (or other similar organizational
documents), including, without limitation, by the filing or modification of any
certificate of designation, or any agreement or arrangement entered into by it,
with respect to any of its Capital Stock (including any shareholders’
agreement), or enter into any new agreement with respect to any of its Capital
Stock, except any such amendments, modifications or changes or any such new
agreements or arrangements pursuant to this clause (iv) that either individually
or in the aggregate, could not have a Material Adverse Effect.

Section 7.14      Investment Company Act of 1940. Engage in any business, enter
into any transaction, use any securities or take any other action or permit any
of its Subsidiaries to do any of the foregoing, that would cause it or any of
its Subsidiaries to become subject to the

 

 

 

-41-

 

 

 


--------------------------------------------------------------------------------

 

 

registration requirements of the Investment Company Act of 1940, as amended, by
virtue of being an “investment company” or a company “controlled” by an
“investment company” not entitled to an exemption within the meaning of such
Act.

 

Section 7.15

Intentionally Omitted .

Section 7.16      Properties. Permit any property to become a fixture with
respect to real property or to become an accession with respect to other
personal property with respect to which real or personal property the Agent does
not have a valid and perfected first priority Lien.

Section 7.17      ERISA. (i) Engage, or permit any ERISA Affiliate to engage, in
any transaction described in Section 4069 of ERISA; (ii) engage, or permit any
ERISA Affiliate to engage, in any prohibited transaction described in Section
406 of ERISA or 4975 of the Internal Revenue Code for which a statutory or class
exemption is not available or a private exemption has not previously been
obtained from the U.S. Department of Labor; (iii) adopt or permit any ERISA
Affiliate to adopt any employee welfare benefit plan within the meaning of
Section 3(1) of ERISA which provides benefits to employees after termination of
employment other than as required by Section 601 of ERISA or applicable law;
(iv) fail to make any contribution or payment to any Multiemployer Plan which it
or any ERISA Affiliate may be required to make under any agreement relating to
such Multiemployer Plan, or any law pertaining thereto; or (v) fail, or permit
any ERISA Affiliate to fail, to pay any required installment or any other
payment required under Section 412 of the Internal Revenue Code on or before the
due date for such installment or other payment.

Section 7.18      Environmental. Permit the use, handling, generation, storage,
treatment, Release or disposal of Hazardous Materials at any property owned or
leased by it or any of its Subsidiaries, except in compliance with Environmental
Laws and so long as such use, handling, generation, storage, treatment, Release
or disposal of Hazardous Materials does not result in a Material Adverse Effect.

Section 7.19      Certain Agreements. Agree to any material amendment or other
material change to or material waiver of any of its rights under any Material
Contract having an annual value in excess of $250,000.

Section 7.20      Deposit Accounts. Accumulate or maintain cash in bank accounts
(in excess of checks outstanding against such accounts and amounts necessary to
meet minimum balance requirements) of the Loan Parties and their Subsidiaries in
an aggregate amount in excess of $500,000 (excluding amounts deposited into
accounts under the dominion and control of the Agent pursuant to a lockbox
agreement or account control agreement reasonably satisfactory to the Agent) at
any time.

Section 7.21      Financial Covenants. Permit Consolidated EBITDA of the Parent
and its Subsidiaries at the end of each fiscal quarter of the Parent and its
Subsidiaries to be less than the applicable amount set forth below:

 

 

 

-42-

 

 

 


--------------------------------------------------------------------------------

 

 



Fiscal Quarter End

Consolidated EBITDA

November 30, 2005

$(2,000,000)

February 28, 2006

$2,000,000

 

ARTICLE VIII

 

EVENTS OF DEFAULT

Section 8.01      Events of Default. If any of the following Events of Default
shall occur and be continuing:

(a)                  any Borrower or any Guarantor (i) shall fail to make any
payment of principal of the Loan or any of the other Obligations when due and
payable (whether by scheduled maturity, required prepayment, acceleration,
demand or otherwise), or (ii) shall fail to pay or reimburse the Agent for any
expense, interest or fees reimbursable hereunder or under any other Loan
Document within 3 Business Days following the Agent’s demand for such
reimbursement or payment.

(b)                 any representation or warranty made or deemed made by or on
behalf of any Borrower or any Guarantor or by any officer of the foregoing under
or in connection with any Loan Document or under or in connection with any
report, certificate, or other document delivered to the Agent or any Lender
pursuant to any Loan Document shall have been incorrect in any material respect
when made or deemed made;

(c)                  any Borrower or any Guarantor shall fail to perform or
comply with any covenant or agreement contained in ARTICLE VII (except in the
case of Section 7.17 and 7.18, such failure, if capable of being remedied, shall
remain unremedied for 15 days after the earlier of the date a senior officer of
any Borrower or any Guarantor becomes aware of such failure and the date written
notice of such default shall have been given by the Agent to such Borrower or
any Guarantor) or any Borrower or any Guarantor shall fail to perform or comply
with any covenant or agreement contained in any Security Agreement to which it
is a party, any Pledge Agreement to which it is a party or any Mortgage to which
it is a party;

(d)                 any Borrower or any Guarantor shall fail to perform or
comply with any covenant or agreement contained in ARTICLE VI or with any other
term, covenant or agreement contained in any Loan Document to be performed or
observed by it and, except as set forth in subsections (a), (b) and (c) of this
Section 8.01, such failure, if capable of being remedied, shall remain
unremedied for 15 days after the earlier of the date a senior officer of any
Borrower or any Guarantor becomes aware of such failure and the date written
notice of such default shall have been given by the Agent to such Borrower or
any Guarantor;

(e)                  any Borrower or any Guarantor shall fail to pay any
principal of or interest or premium on any of its Indebtedness (excluding
Indebtedness evidenced by this

 

 

 

-43-

 

 

 


--------------------------------------------------------------------------------

 

 

Agreement), to the extent that the aggregate principal amount of all such
Indebtedness exceeds $250,000, when due (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise) and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument relating to such Indebtedness, or any other default under any
agreement or instrument relating to any such Indebtedness, or any other event,
shall occur and shall continue after the applicable grace period, if any,
specified in such agreement or instrument, if the effect of such default or
event is to accelerate, or to permit the acceleration of, the maturity of such
Indebtedness; or any such Indebtedness shall be declared to be due and payable,
or required to be prepaid (other than by a regularly scheduled required
prepayment), redeemed, purchased or defeased or an offer to prepay, redeem,
purchase or defease such Indebtedness shall be required to be made, in each
case, prior to the stated maturity thereof;

(f)                  any Borrower or any Guarantor (i) shall institute any
proceeding or voluntary case seeking to adjudicate it a bankrupt or insolvent,
or seeking dissolution, liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief or composition of it or its debts under any law
relating to bankruptcy, insolvency, reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee, custodian or other similar official for any such Person or for any
substantial part of its property, (ii) shall be generally not paying its debts
as such debts become due or shall admit in writing its inability to pay its
debts generally, (iii) shall make a general assignment for the benefit of
creditors, or (iv) shall take any action to authorize or effect any of the
actions set forth above in this subsection (f);

(g)                 any proceeding shall be instituted against any Borrower or
any Guarantor seeking to adjudicate it a bankrupt or insolvent, or seeking
dissolution, liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief of debtors, or seeking the entry of an order for relief or
the appointment of a receiver, trustee, custodian or other similar official for
any such Person or for any substantial part of its property, and either such
proceeding shall remain undismissed or unstayed for a period of 30 days or any
of the actions sought in such proceeding (including, without limitation, the
entry of an order for relief against any such Person or the appointment of a
receiver, trustee, custodian or other similar official for it or for any
substantial part of its property) shall occur;

(h)                 any material provision of any Loan Document (as determined
by the Agent) shall at any time for any reason (other than pursuant to the
express terms thereof) cease to be valid and binding on or enforceable against
any Borrower or any Guarantor intended to be a party thereto, or the validity or
enforceability thereof shall be contested by any party thereto, or a proceeding
shall be commenced by any Borrower or any Guarantor or any Governmental
Authority having jurisdiction over any of them, seeking to establish the
invalidity or unenforceability thereof, or any Borrower or any Guarantor shall
deny in writing that it has any liability or obligation purported to be created
under any Loan Document;

(i)                  any Security Agreement, any Pledge Agreement, any Mortgage
or any other security document, after delivery thereof pursuant hereto, shall
for any reason fail or cease to create a valid and perfected and, except to the
extent permitted by the terms hereof or thereof, first priority Lien in favor of
the Agent for the benefit of the Lenders on any Collateral purported to be
covered thereby;

 

 

 

-44-

 

 

 


--------------------------------------------------------------------------------

 

 

(j)                  any bank at which any deposit account, blocked account, or
lockbox account of any Loan Party is maintained shall fail to comply with any
material term of any deposit account, blocked account, lockbox account or
similar agreement to which such bank is a party or any securities intermediary,
commodity intermediary or other financial institution at any time in custody,
control or possession of any investment property of any Loan Party shall fail to
comply with any of the terms of any investment property control agreement to
which such Person is a party (it being understood that only accounts pursuant to
which the Agent has requested account control agreements should be subject to
this clause (j));

(k)                 one or more judgments, orders or awards (or any settlement
of any claim that, if breached, could result in a judgment, order or award) for
the payment of money exceeding $100,000 in the aggregate shall be rendered
against any Borrower or any Guarantor and remain unsatisfied and either
(i) enforcement proceedings shall have been commenced by any creditor upon any
such judgment, order, award or settlement, or (ii) there shall be a period of 10
consecutive days after entry thereof during which a stay of enforcement of any
such judgment, order, award or settlement, by reason of a pending appeal or
otherwise, shall not be in effect; or (iii) at any time during which a stay of
enforcement of any such judgment, order, award or settlement, by reason of a
pending appeal or otherwise, is in effect, such judgment, order, award or
settlement, by reason of a pending appeal or otherwise, is in effect, such
judgment, order, award or settlement is not bonded in the full amount of such
judgment, order, award or settlement; provided, however, that any such judgment,
order, award or settlement shall not give rise to an Event of Default under this
subsection (k) if and for so long as (A) the amount of such judgment, order,
award or settlement is covered by a valid and binding policy of insurance
between the defendant and the insurer covering full payment thereof and (B) such
insurer has been notified, and has not disputed the claim made for payment, of
the amount of such judgment, order, award or settlement;

(l)                  any Borrower or any Guarantor is enjoined, restrained or in
any way prevented by the order of any court or any Governmental Authority from
conducting all or any material part of its business for more than fifteen (15)
days;

(m)                any material damage to, or loss, theft or destruction of, any
Collateral, whether or not insured, or any strike, lockout, labor dispute,
embargo, condemnation, act of God or public enemy, or other casualty which
causes, for more than fifteen (15) consecutive days, the cessation or
substantial curtailment of revenue producing activities at any facility of any
Loan Party, if any such event or circumstance could reasonably be expected to
have a Material Adverse Effect;

(n)                 any cessation of a substantial part of the business of any
Borrower or Guarantor for a period which materially and adversely affects the
ability of such Person to continue its business on a profitable basis;

(o)                 the loss, suspension or revocation of, or failure to renew,
any material license or permit now held or hereafter acquired by any Borrower or
any Guarantor, if such loss, suspension, revocation or failure to renew could
reasonably be expected to have a Material Adverse Effect;

 

 

 

-45-

 

 

 


--------------------------------------------------------------------------------

 

 

(p)                 the indictment, or the threatened indictment of any Borrower
or any Guarantor under any criminal statute, or commencement or threatened
commencement of criminal or civil proceedings against any Borrower or any
Guarantor, pursuant to which statute or proceedings the penalties or remedies
sought or available include forfeiture to any Governmental Authority of any
material portion of the property of such Person;

(q)                 any Borrower or any Guarantor or any of its ERISA Affiliates
shall have made a complete or partial withdrawal from a Multiemployer Plan, and,
as a result of such complete or partial withdrawal, any Borrower or any
Guarantor or any of its ERISA Affiliates incurs a withdrawal liability in an
annual amount exceeding $25,000; or a Multiemployer Plan enters reorganization
status under Section 4241 of ERISA, and, as a result thereof any Borrower’s or
any Guarantor’s or any of its ERISA Affiliates’ annual contribution requirements
with respect to such Multiemployer Plan increases in an annual amount exceeding
$25,000;

(r)                  any Termination Event with respect to any Employee Plan
shall have occurred, and, 30 days after notice thereof shall have been given to
any Borrower or any Guarantor by the Agent, (i) such Termination Event (if
correctable) shall not have been corrected, and (ii) the then current value of
such Employee Plan’s vested benefits exceeds the then current value of assets
allocable to such benefits in such Employee Plan by more than $25,000 (or, in
the case of a Termination Event involving liability under Section 409, 502(i),
502(l), 515, 4062, 4063, 4064, 4069, 4201, 4204 or 4212 of ERISA or Section 4971
or 4975 of the Internal Revenue Code, the liability is in excess of such
amount);

(s)                  any Borrower or any Guarantor shall be liable for any
Environmental Liabilities and Costs the payment of which could reasonably be
expected to have a Material Adverse Effect; or

(t)                  an event or development occurs which could reasonably be
expected to have a Material Adverse Effect;

then, and in any such event, the Agent may, and shall at the request of the
Required Lenders, by notice to the Administrative Borrower, (i) terminate or
reduce all Commitments, whereupon all Commitments shall immediately be so
terminated or reduced, (ii) declare all or any portion of the Loans then
outstanding to be due and payable, whereupon all or such portion of the
aggregate principal of all Loans, all accrued and unpaid interest thereon, all
fees and all other amounts payable under this Agreement and the other Loan
Documents shall become due and payable immediately, without presentment, demand,
protest or further notice of any kind, all of which are hereby expressly waived
by each Loan Party and (iii) exercise any and all of its other rights and
remedies under applicable law, hereunder and under the other Loan Documents;
provided, however, that upon the occurrence of any Event of Default described in
subsection (f) or (g) of this Section 8.01 with respect to any Loan Party,
without any notice to any Loan Party or any other Person or any act by the Agent
or any Lender, all Commitments shall automatically terminate and all Loans then
outstanding, together with all accrued and unpaid interest thereon, all fees and
all other amounts due under this Agreement and the other Loan Documents shall
become due and payable automatically and immediately, without presentment,
demand, protest or notice of any kind, all of which are expressly waived by each
Loan Party.

 

 

 

-46-

 

 

 


--------------------------------------------------------------------------------

 

 

ARTICLE IX

 

AGENT

Section 9.01      Appointment. Each Lender (and each subsequent maker of any
Loan by its making thereof) hereby irrevocably appoints and authorizes the Agent
to perform the duties of the Agent as set forth in this Agreement including:
(i) to receive on behalf of each Lender any payment of principal of or interest
on the Loans outstanding hereunder and all other amounts accrued hereunder for
the account of the Lenders and paid to the Agent, and, subject to Section 2.02
of this Agreement, to distribute promptly to each Lender its Pro Rata Share of
all payments so received; (ii) to distribute to each Lender copies of all
material notices and agreements received by the Agent and not required to be
delivered to each Lender pursuant to the terms of this Agreement, provided that
the Agent shall not have any liability to the Lenders for the Agent’s
inadvertent failure to distribute any such notices or agreements to the Lenders;
(iii) to maintain, in accordance with its customary business practices, ledgers
and records reflecting the status of the Obligations, the Loans, and related
matters and to maintain, in accordance with its customary business practices,
ledgers and records reflecting the status of the Collateral and related matters;
(iv) to execute or file any and all financing or similar statements or notices,
amendments, renewals, supplements, documents, instruments, proofs of claim,
notices and other written agreements with respect to this Agreement or any other
Loan Document; (v) to make the Loans and Agent Advances, for the Agent or on
behalf of the applicable Lenders as provided in this Agreement or any other Loan
Document; (vi) to perform, exercise, and enforce any and all other rights and
remedies of the Lenders with respect to the Loan Parties, the Obligations, or
otherwise related to any of same to the extent reasonably incidental to the
exercise by the Agent of the rights and remedies specifically authorized to be
exercised by the Agent by the terms of this Agreement or any other Loan
Document; (vii)  to incur and pay such fees necessary or appropriate for the
performance and fulfillment of its functions and powers pursuant to this
Agreement or any other Loan Document; and (viii) subject to Section 9.03 of this
Agreement, to take such action as the Agent deems appropriate on its behalf to
administer the Loans and the Loan Documents and to exercise such other powers
delegated to the Agent by the terms hereof or the other Loan Documents
(including, without limitation, the power to give or to refuse to give notices,
waivers, consents, approvals and instructions and the power to make or to refuse
to make determinations and calculations) together with such powers as are
reasonably incidental thereto to carry out the purposes hereof and thereof. As
to any matters not expressly provided for by this Agreement and the other Loan
Documents (including, without limitation, enforcement or collection of the
Loans), the Agent shall not be required to exercise any discretion or take any
action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) upon the instructions of
the Required Lenders, and such instructions of the Required Lenders shall be
binding upon all Lenders and all makers of Loans.

Section 9.02      Nature of Duties. The Agent shall have no duties or
responsibilities except those expressly set forth in this Agreement or in the
other Loan Documents. The duties of the Agent shall be mechanical and
administrative in nature. The Agent shall not have by reason of this Agreement
or any other Loan Document a fiduciary relationship in respect of any Lender.
Nothing in this Agreement or any other Loan Document, express or implied, is
intended to or shall be construed to impose upon the Agent any obligations in
respect

 

 

 

-47-

 

 

 


--------------------------------------------------------------------------------

 

 

of this Agreement or any other Loan Document except as expressly set forth
herein or therein. Each Lender shall make its own independent investigation of
the financial condition and affairs of the Loan Parties in connection with the
making and the continuance of the Loans hereunder and shall make its own
appraisal of the creditworthiness of the Loan Parties and the value of the
Collateral, and the Agent shall have no duty or responsibility, either initially
or on a continuing basis, to provide any Lender with any credit or other
information with respect thereto, whether coming into its possession before the
initial Loan hereunder or at any time or times thereafter, provided that, upon
the reasonable request of a Lender, the Agent shall provide to such Lender any
documents or reports delivered to the Agent by the Loan Parties pursuant to the
terms of this Agreement or any other Loan Document. If the Agent seeks the
consent or approval of the Required Lenders to the taking or refraining from
taking any action hereunder, the Agent shall send notice thereof to each Lender.
The Agent shall promptly notify each Lender any time that the Required Lenders
have instructed the Agent to act or refrain from acting pursuant hereto.

Section 9.03      Rights, Exculpation, Etc. The Agent and its directors,
officers, agents or employees shall not be liable for any action taken or
omitted to be taken by them under or in connection with this Agreement or the
other Loan Documents, except for their own gross negligence or willful
misconduct as determined by a final judgment of a court of competent
jurisdiction. Without limiting the generality of the foregoing, the Agent
(i) may treat the payee of any Loan as the owner thereof until the Agent
receives written notice of the assignment or transfer thereof, pursuant to
Section 11.07 hereof, signed by such payee and in form satisfactory to the
Agent; (ii) may consult with legal counsel (including, without limitation,
counsel to the Agent or counsel to the Loan Parties), independent public
accountants, and other experts selected by any of them and shall not be liable
for any action taken or omitted to be taken in good faith by any of them in
accordance with the advice of such counsel or experts; (iii) make no warranty or
representation to any Lender and shall not be responsible to any Lender for any
statements, certificates, warranties or representations made in or in connection
with this Agreement or the other Loan Documents; (iv) shall not have any duty to
ascertain or to inquire as to the performance or observance of any of the terms,
covenants or conditions of this Agreement or the other Loan Documents on the
part of any Person, the existence or possible existence of any Default or Event
of Default, or to inspect the Collateral or other property (including, without
limitation, the books and records) of any Person; (v) shall not be responsible
to any Lender for the due execution, legality, validity, enforceability,
genuineness, sufficiency or value of this Agreement or the other Loan Documents
or any other instrument or document furnished pursuant hereto or thereto; and
(vi) shall not be deemed to have made any representation or warranty regarding
the existence, value or collectibility of the Collateral, the existence,
priority or perfection of the Agent’s Lien thereon, or any certificate prepared
by any Loan Party in connection therewith, nor shall the Agent be responsible or
liable to the Lenders for any failure to monitor or maintain any portion of the
Collateral. The Agent shall not be liable for any apportionment or distribution
of payments made in good faith pursuant to Section 3.04, and if any such
apportionment or distribution is subsequently determined to have been made in
error the sole recourse of any Lender to whom payment was due but not made,
shall be to recover from other Lenders any payment in excess of the amount which
they are determined to be entitled. The Agent may at any time request
instructions from the Lenders with respect to any actions or approvals which by
the terms of this Agreement or of any of the other Loan Documents the Agent is
permitted or required to take or to grant, and if such instructions are promptly
requested, the Agent shall be absolutely entitled to refrain from taking any
action or to

 

 

 

-48-

 

 

 


--------------------------------------------------------------------------------

 

 

withhold any approval under any of the Loan Documents until it shall have
received such instructions from the Required Lenders. Without limiting the
foregoing, no Lender shall have any right of action whatsoever against the Agent
as a result of the Agent acting or refraining from acting under this Agreement
or any of the other Loan Documents in accordance with the instructions of the
Required Lenders.

Section 9.04      Reliance. The Agent shall be entitled to rely upon any written
notices, statements, certificates, orders or other documents or any telephone
message believed by it in good faith to be genuine and correct and to have been
signed, sent or made by the proper Person, and with respect to all matters
pertaining to this Agreement or any of the other Loan Documents and its duties
hereunder or thereunder, upon advice of counsel selected by it.

Section 9.05      Indemnification. To the extent that the Agent is not
reimbursed and indemnified by any Loan Party, the Lenders will reimburse and
indemnify the Agent from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses, advances
or disbursements of any kind or nature whatsoever which may be imposed on,
incurred by, or asserted against the Agent in any way relating to or arising out
of this Agreement or any of the other Loan Documents or any action taken or
omitted by the Agent under this Agreement or any of the other Loan Documents, in
proportion to each Lender’s Pro Rata Share, including, without limitation,
advances and disbursements made pursuant to Section 9.08; provided, however,
that no Lender shall be liable for any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses, advances
or disbursements for which there has been a final judicial determination that
such liability resulted from the Agent’s gross negligence or willful misconduct.
The obligations of the Lenders under this Section 9.05 shall survive the payment
in full of the Loans and the termination of this Agreement.

Section 9.06      Agent Individually. With respect to its Pro Rata Share of the
Total Commitment hereunder and the Loans made by it, the Agent shall have and
may exercise the same rights and powers hereunder and is subject to the same
obligations and liabilities as and to the extent set forth herein for any other
Lender or maker of a Loan. The terms “Lenders” or “Required Lenders” or any
similar terms shall, unless the context clearly otherwise indicates, include the
Agent in its individual capacity as a Lender or one of the Required Lenders. The
Agent and its Affiliates may accept deposits from, lend money to, and generally
engage in any kind of banking, trust or other business with any Borrower as if
it were not acting as the Agent pursuant hereto without any duty to account to
the other Lenders.

Section 9.07      Successor Agent. (a)  The Agent may resign from the
performance of all its functions and duties hereunder and under the other Loan
Documents at any time by giving at least thirty (30) Business Days’ prior
written notice to the Administrative Borrower and each Lender. Such resignation
shall take effect upon the acceptance by a successor Agent of appointment
pursuant to clauses (b) and (c) below or as otherwise provided below.

(b)                 Upon any such notice of resignation, the Required Lenders
shall appoint a successor Agent. Upon the acceptance of any appointment as Agent
hereunder by a successor Agent, such successor Agent shall thereupon succeed to
and become vested with all the rights, powers, privileges and duties of the
Agent, and the Agent shall be discharged from its

 

 

 

-49-

 

 

 


--------------------------------------------------------------------------------

 

 

duties and obligations under this Agreement and the other Loan Documents. After
the Agent’s resignation hereunder as the Agent, the provisions of this ARTICLE
IX shall inure to its benefit as to any actions taken or omitted to be taken by
it while it was the Agent under this Agreement and the other Loan Documents.

(c)                  If a successor Agent shall not have been so appointed
within said thirty (30) Business Day period, the Agent shall then appoint a
successor Agent who shall serve as the Agent until such time, if any, as the
Required Lenders appoint a successor Agent as provided above.

 

Section 9.08

Collateral Matters .

(a)                 The Agent may from time to time make such disbursements and
advances (“Agent Advances”) which the Agent, in its sole discretion, deems
necessary or desirable to preserve, protect, prepare for sale or lease or
dispose of the Collateral or any portion thereof, to enhance the likelihood or
maximize the amount of repayment by the Borrowers of the Loans and other
Obligations or to pay any other amount chargeable to the Borrowers pursuant to
the terms of this Agreement, including, without limitation, costs, fees and
expenses as described in Section 11.04. The Agent Advances shall be repayable on
demand and be secured by the Collateral. The Agent Advances shall constitute
Obligations hereunder which may be charged to the Loan Account in accordance
with Section 3.02. The Agent shall notify each Lender and the Administrative
Borrower in writing of each such Agent Advance, which notice shall include a
description of the purpose of such Agent Advance. Without limitation to its
obligations pursuant to Section 9.05, each Lender agrees that it shall make
available to the Agent, upon the Agent’s demand, in Dollars in immediately
available funds, the amount equal to such Lender’s Pro Rata Share of each such
Agent Advance. If such funds are not made available to the Agent by such Lender,
the Agent shall be entitled to recover such funds on demand from such Lender,
together with interest thereon for each day from the date such payment was due
until the date such amount is paid to the Agent, at the Federal Funds Rate for
three Business Days and thereafter at the Reference Rate.

(b)                 The Lenders hereby irrevocably authorize the Agent, at its
option and in its discretion, to release any Lien granted to or held by the
Agent upon any Collateral upon termination of the Total Commitment and payment
and satisfaction of all Loans all other Obligations; or constituting property
being sold or disposed of in compliance with the terms of this Agreement and the
other Loan Documents; or constituting property in which the Loan Parties owned
no interest at the time the Lien was granted or at any time thereafter; or if
approved, authorized or ratified in writing by the Lenders. Upon request by the
Agent at any time, the Lenders will confirm in writing the Agent’s authority to
release particular types or items of Collateral pursuant to this Section
9.08(b).

(c)                  Without in any manner limiting the Agent’s authority to act
without any specific or further authorization or consent by the Lenders (as set
forth in Section 9.08(b)), each Lender agrees to confirm in writing, upon
request by the Agent, the authority to release Collateral conferred upon the
Agent under Section 9.08(b). Upon receipt by the Agent of confirmation from the
Lenders of its authority to release any particular item or types of Collateral,
and upon prior written request by any Loan Party, the Agent shall (and is hereby

 

 

 

-50-

 

 

 


--------------------------------------------------------------------------------

 

 

irrevocably authorized by the Lenders to) execute such documents as may be
necessary to evidence the release of the Liens granted to the Agent for the
benefit of the Lenders upon such Collateral; provided, however, that (i) the
Agent shall not be required to execute any such document on terms which, in the
Agent’s opinion, would expose the Agent to liability or create any obligations
or entail any consequence other than the release of such Liens without recourse
or warranty, and (ii) such release shall not in any manner discharge, affect or
impair the Obligations or any Lien upon (or obligations of any Loan Party in
respect of) all interests in the Collateral retained by any Loan Party.

(d)                 The Agent shall have no obligation whatsoever to any Lender
to assure that the Collateral exists or is owned by the Loan Parties or is cared
for, protected or insured or has been encumbered or that the Lien granted to the
Agent pursuant to this Agreement or any other Loan Document has been properly or
sufficiently or lawfully created, perfected, protected or enforced or is
entitled to any particular priority, or to exercise at all or in any particular
manner or under any duty of care, disclosure or fidelity, or to continue
exercising, any of the rights, authorities and powers granted or available to
the Agent in this Section 9.08 or in any other Loan Document, it being
understood and agreed that in respect of the Collateral, or any act, omission or
event related thereto, the Agent may act in any manner it may deem appropriate,
in its sole discretion, given the Agent’s own interest in the Collateral as one
of the Lenders and that the Agent shall have no duty or liability whatsoever to
any other Lender, except as otherwise provided herein.

Section 9.09      Agency for Perfection. Each Lender hereby appoints the Agent
and each other Lender as agent and bailee for the purpose of perfecting the
security interests in and liens upon the Collateral in assets which, in
accordance with Article 9 of the Uniform Commercial Code, can be perfected only
by possession or control (or where the security interest of a secured party with
possession or control has priority over the security interest of another secured
party) and the Agent and each Lender hereby acknowledges that it holds
possession of or otherwise controls any such Collateral for the benefit of the
Agent and the Lenders as secured party. Should any Lender obtain possession or
control of any such Collateral, such Lender shall notify the Agent thereof, and,
promptly upon the Agent’s request therefor shall deliver such Collateral to the
Agent or in accordance with the Agent’s instructions. In addition, the Agent
shall also have the power and authority hereunder to appoint such other
sub-agents as may be necessary or required under applicable state law or
otherwise to perform its duties and enforce its rights with respect to the
Collateral and under the Loan Documents. Each Loan Party by its execution and
delivery of this Agreement hereby consents to the foregoing.

ARTICLE X

 

GUARANTY

Section 10.01    Guaranty. Each Guarantor hereby jointly and severally and
unconditionally and irrevocably guarantees the punctual payment when due,
whether at stated maturity, by acceleration or otherwise, of all Obligations of
the Borrowers now or hereafter existing under any Loan Document, whether for
principal, interest (including, without limitation, all interest that accrues
after the commencement of any Insolvency Proceeding of any Borrower, whether or
not a claim for post-filing interest is allowed in such Insolvency Proceeding),
fees,

 

 

 

-51-

 

 

 


--------------------------------------------------------------------------------

 

 

commissions, expense reimbursements, indemnifications or otherwise (such
obligations, to the extent not paid by the Borrowers, being the ”Guaranteed
Obligations”), and agrees to pay any and all expenses (including reasonable
counsel fees and expenses) incurred by the Agent and the Lenders in enforcing
any rights under the guaranty set forth in this ARTICLE X. Without limiting the
generality of the foregoing, each Guarantor’s liability shall extend to all
amounts that constitute part of the Guaranteed Obligations and would be owed by
the Borrowers to the Agent and the Lenders under any Loan Document but for the
fact that they are unenforceable or not allowable due to the existence of an
Insolvency Proceeding involving any Borrower.

Section 10.02    Guaranty Absolute. Each Guarantor jointly and severally
guarantees that the Guaranteed Obligations will be paid strictly in accordance
with the terms of the Loan Documents, regardless of any law, regulation or order
now or hereafter in effect in any jurisdiction affecting any of such terms or
the rights of the Agent or the Lenders with respect thereto. Each Guarantor
agrees that this ARTICLE X constitutes a guaranty of payment when due and not of
collection and waives any right to require that any resort be made by the Agent
or any Lender to any Collateral. The obligations of each Guarantor under this
ARTICLE X are independent of the Guaranteed Obligations, and a separate action
or actions may be brought and prosecuted against each Guarantor to enforce such
obligations, irrespective of whether any action is brought against any Loan
Party or whether any Loan Party is joined in any such action or actions. The
liability of each Guarantor under this ARTICLE X shall be irrevocable, absolute
and unconditional irrespective of, and each Guarantor hereby irrevocably waives
any defenses it may now or hereafter have in any way relating to, any or all of
the following:

(a)                  any lack of validity or enforceability of any Loan Document
or any agreement or instrument relating thereto;

(b)                 any change in the time, manner or place of payment of, or in
any other term of, all or any of the Guaranteed Obligations, or any other
amendment or waiver of or any consent to departure from any Loan Document,
including, without limitation, any increase in the Guaranteed Obligations
resulting from the extension of additional credit to any Loan Party or
otherwise;

(c)                  any taking, exchange, release or non-perfection of any
Collateral, or any taking, release or amendment or waiver of or consent to
departure from any other guaranty, for all or any of the Guaranteed Obligations;

(d)                 the existence of any claim, set-off, defense or other right
that any Guarantor may have at any time against any Person, including, without
limitation, the Agent or any Lender;

(e)                  any change, restructuring or termination of the corporate,
limited liability company or partnership structure or existence of any Loan
Party; or

(f)                  any other circumstance (including, without limitation, any
statute of limitations) or any existence of or reliance on any representation by
the Agent or the Lenders that might otherwise constitute a defense available to,
or a discharge of, any Loan Party or any other guarantor or surety.

 

 

 

-52-

 

 

 


--------------------------------------------------------------------------------

 

 

This ARTICLE X shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by the Agent, the Lenders or any other Person upon
the insolvency, bankruptcy or reorganization of any Borrower or otherwise, all
as though such payment had not been made.

Section 10.03    Waiver. Each Guarantor hereby waives (i) promptness and
diligence, (ii) notice of acceptance and any other notice with respect to any of
the Guaranteed Obligations and this ARTICLE X and any requirement that the Agent
or the Lenders exhaust any right or take any action against any Loan Party, any
other Person or any Collateral, (iii) any right to compel or direct the Agent or
any Lender to seek payment or recovery of any amounts owed under this ARTICLE X
from any one particular fund or source or to exhaust any right or take any
action against any other Loan Party, any other Person or any Collateral, (iv)
any requirement that the Agent or any Lender protect, secure, perfect or insure
any security interest or Lien on any property subject thereto or exhaust any
right to take any action against any Loan Party, any other Person or any
Collateral, and (v) any other defense available to any Guarantor. Each Guarantor
agrees that the Agent and the Lenders shall have no obligation to marshal any
assets in favor of any Guarantor or against, or in payment of, any or all of the
Obligations. Each Guarantor acknowledges that it will receive direct and
indirect benefits from the financing arrangements contemplated herein and that
the waiver set forth in this Section 10.3 is knowingly made in contemplation of
such benefits. Each Guarantor hereby waives any right to revoke this ARTICLE X,
and acknowledges that this ARTICLE X is continuing in nature and applies to all
Guaranteed Obligations, whether existing now or in the future.

Section 10.04    Continuing Guaranty; Assignments. This ARTICLE X is a
continuing guaranty and shall (a) remain in full force and effect until the
later of the cash payment in full of the Guaranteed Obligations (other than
indemnification obligations as to which no claim has been made) and all other
amounts payable under this ARTICLE X and the Maturity Date, (b) be binding upon
each Guarantor, its successors and assigns and (c) inure to the benefit of and
be enforceable by the Agent and the Lenders and their successors, pledgees,
transferees and assigns. Without limiting the generality of the foregoing
clause (c), any Lender may pledge, assign or otherwise transfer all or any
portion of its rights and obligations under this Agreement (including, without
limitation, all or any portion of its Commitments and its Loans owing to it) to
any other Person, and such other Person shall thereupon become vested with all
the benefits in respect thereof granted such Lender herein or otherwise, in each
case as provided in Section 11.07.

Section 10.05    Subrogation. No Guarantor will exercise any rights that it may
now or hereafter acquire against any Loan Party or any other guarantor that
arise from the existence, payment, performance or enforcement of such
Guarantor’s obligations under this ARTICLE X, including, without limitation, any
right of subrogation, reimbursement, exoneration, contribution or
indemnification and any right to participate in any claim or remedy of the Agent
and the Lenders against any Loan Party or any other guarantor or any Collateral,
whether or not such claim, remedy or right arises in equity or under contract,
statute or common law, including, without limitation, the right to take or
receive from any Loan Party or any other guarantor, directly or indirectly, in
cash or other property or by set-off or in any other manner, payment or security
solely on account of such claim, remedy or right, unless and until all of the

 

 

 

-53-

 

 

 


--------------------------------------------------------------------------------

 

 

Guaranteed Obligations and all other amounts payable under this ARTICLE X shall
have been paid in full in cash. If any amount shall be paid to any Guarantor in
violation of the immediately preceding sentence at any time prior to the later
of the payment in full in cash of the Guaranteed Obligations and all other
amounts payable under this ARTICLE X and the Maturity Date, such amount shall be
held in trust for the benefit of the Agent and the Lenders and shall forthwith
be paid to the Agent and the Lenders to be credited and applied to the
Guaranteed Obligations and all other amounts payable under this ARTICLE X,
whether matured or unmatured, in accordance with the terms of this Agreement, or
to be held as Collateral for any Guaranteed Obligations or other amounts payable
under this ARTICLE X thereafter arising. If (i) any Guarantor shall make payment
to the Agent and the Lenders of all or any part of the Guaranteed Obligations,
(ii) all of the Guaranteed Obligations and all other amounts payable under this
ARTICLE X shall be paid in full in cash and (iii) the Maturity Date shall have
occurred, the Agent and the Lenders will, at such Guarantor’s request and
expense, execute and deliver to such Guarantor appropriate documents, without
recourse and without representation or warranty, necessary to evidence the
transfer by subrogation to such Guarantor of an interest in the Guaranteed
Obligations resulting from such payment by such Guarantor.

ARTICLE XI

 

MISCELLANEOUS

Section 11.01    Notices, Etc. All notices and other communications provided for
hereunder shall be in writing and shall be mailed, telecopied or delivered, if
to any Loan Party, at the following address:

Cenuco, Inc.

2000 Lenox Drive, Suite 202

Lawrenceville, New Jersey 08648

Attention: Joseph A. Falsetti

Telephone: (609) 219-0930

Facsimile: (609) 219-0122

 

with a copy to:

 

Wolf, Block, Schorr and Solis-Cohen LLP

250 Park Avenue

New York, New York 10177

Attention: Herbert Henryson

Telephone: (212) 883-4992

Facsimile: (212) 672-1192

 

if to the Agent, to it at the following address:

 

c/o Prentice Capital Management, LP

623 Fifth Avenue

32nd Floor

New York, New York 10022

 

 

 

-54-

 

 

 


--------------------------------------------------------------------------------

 

Attention: Michael Weiss

Telephone: (212) 756-8045

Facsimile: (212) 756-1480

 

with a copy to:

 

Schulte Roth & Zabel LLP

919 Third Avenue

New York, New York 10022

Attention: Nancy R. Finkelstein

Telephone: (212) 756-2419

Facsimile: (212) 593-5955

 

or, as to each party, at such other address as shall be designated by such party
in a written notice to the other parties complying as to delivery with the terms
of this Section 11.01. All such notices and other communications shall be
effective, (i) if mailed, when received or three days after deposited in the
mails, whichever occurs first, (ii) if telecopied, when transmitted and
confirmation received, or (iii) if delivered, upon delivery, except that notices
to the Agent pursuant to Article II and shall not be effective until received by
the Agent.

Section 11.02    Amendments, Etc. This Agreement shall not be amended, modified
or supplemented except by a written instrument signed by an authorized
representative of each of the Borrowers, each of the Guarantors and the Agent.
In addition, no amendment or waiver of any provision of this Agreement, and no
consent to any departure by any Loan Party therefrom, shall in any event be
effective unless the same shall be in writing and signed by the Required Lenders
or by the Agent with the consent of the Required Lenders, and then such waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given, provided, however, that no amendment, waiver or consent
shall (i) increase the Commitment of any Lender, reduce the principal of, or
interest on, the Loans payable to any Lender, reduce the amount of any fee
payable for the account of any Lender, or postpone or extend any date fixed for
any payment of principal of, or interest or fees on, the Loans payable to any
Lender without the written consent of any Lender affected thereby, (ii) increase
the Total Commitment without the written consent of each Lender, (iii) change
the percentage of the Commitments or of the aggregate unpaid principal amount of
the Loans that is required for the Lenders or any of them to take any action
hereunder, (iv) amend the definition of “Required Lenders” or “Pro Rata Share”,
(v) release all or a substantial portion of the Collateral (except as otherwise
provided in this Agreement and the other Loan Documents), subordinate any Lien
granted in favor of the Agent for the benefit of the Lenders, or release any
Borrower or any Guarantor, or (vi) amend, modify or waive Section 3.04 or this
Section 11.02 of this Agreement. Notwithstanding the foregoing, no amendment,
waiver or consent shall, unless in writing and signed by the Agent, affect the
rights or duties of the Agent (but not in its capacity as a Lender) under this
Agreement or the other Loan Documents.

Section 11.03    No Waiver; Remedies, Etc. No failure on the part of the Agent
or any Lender to exercise, and no delay in exercising, any right hereunder or
under any other Loan Document shall operate as a waiver thereof; nor shall any
single or partial exercise of any right

 

 

 

-55-

 

 

 


--------------------------------------------------------------------------------

 

 

under any Loan Document preclude any other or further exercise thereof or the
exercise of any other right. The rights and remedies of the Agent and the
Lenders provided herein and in the other Loan Documents are cumulative and are
in addition to, and not exclusive of, any rights or remedies provided by law.
The rights of the Agent and the Lenders under any Loan Document against any
party thereto are not conditional or contingent on any attempt by the Agent and
the Lenders to exercise any of their rights under any other Loan Document
against such party or against any other Person.

Section 11.04    Expenses; Taxes; Attorneys’ Fees. The Borrowers will pay on
demand, and in accordance with Section 3.01 where applicable, all costs and
expenses incurred by or on behalf of the Agent (and, in the case of clauses (b)
through (m) below, each Lender), regardless of whether the transactions
contemplated hereby are consummated, including, without limitation, reasonable
fees, costs, client charges and expenses of counsel for the Agent (and, in the
case of clauses (b) through (m) below, each Lender), accounting, due diligence,
periodic field audits, physical counts, valuations, investigations, searches and
filings, monitoring of assets, appraisals of Collateral, title searches and
reviewing environmental assessments, miscellaneous disbursements, examination,
travel, lodging and meals, arising from or relating to: (a) the negotiation,
preparation, execution, delivery and performance of this Agreement and the other
Loan Documents (including, without limitation, the preparation of any additional
Loan Documents pursuant to Section 6.02 or the review of any of the agreements,
instruments and documents referred to in Section 6.06), (b) any requested
amendments, waivers or consents to this Agreement or the other Loan Documents
whether or not such documents become effective or are given, (c) the
preservation and protection of any of the Lenders’ rights under this Agreement
or the other Loan Documents, (d) the defense of any claim or action asserted or
brought against the Agent or any Lender by any Person that arises from or
relates to this Agreement, any other Loan Document, the Agent’s or the Lenders’
claims against any Loan Party, or any and all matters in connection therewith,
(e) the commencement or defense of, or intervention in, any court proceeding
arising from or related to this Agreement or any other Loan Document, (f) the
filing of any petition, complaint, answer, motion or other pleading by the Agent
or any Lender, or the taking of any action in respect of the Collateral or other
security, in connection with this Agreement or any other Loan Document, (g) the
protection, collection, lease, sale, taking possession of or liquidation of, any
Collateral or other security in connection with this Agreement or any other Loan
Document, (h) any attempt to enforce any Lien or security interest in any
Collateral or other security in connection with this Agreement or any other Loan
Document, (i) any good faith attempt to collect from any Loan Party, (j) all
liabilities and costs arising from or in connection with the past, present or
future operations of any Loan Party involving any damage to real or personal
property or natural resources or harm or injury alleged to have resulted from
any Release of Hazardous Materials on, upon or into such property, (k) any
Environmental Liabilities and Costs incurred in connection with the
investigation, removal, cleanup and/or remediation of any Hazardous Materials
present or arising out of the operations of any facility of any Loan Party,
(l) any Environmental Liabilities and Costs incurred in connection with any
Environmental Lien; or (m) the receipt by the Agent or any Lender of any advice
from professionals with respect to any of the foregoing. Without limitation of
the foregoing or any other provision of any Loan Document: (x) the Borrowers
agree to pay all stamp, document, transfer, recording or filing taxes or fees
and similar impositions now or hereafter determined by the Agent or any Lender
to be payable in connection with this Agreement or any other Loan Document, and
the Borrowers agree to save the Agent and each

 

 

 

-56-

 

 

 


--------------------------------------------------------------------------------

 

 

Lender harmless from and against any and all present or future claims,
liabilities or losses with respect to or resulting from any omission to pay or
delay in paying any such taxes, fees or impositions and (y) if the Borrowers
fail to perform any covenant or agreement contained herein or in any other Loan
Document, the Agent may, subject to any applicable notice requirement of cure
period, itself perform or cause performance of such covenant or agreement, and
the expenses of the Agent incurred in connection therewith shall be reimbursed
on demand by the Borrowers.

Section 11.05    Right of Set-off. Upon the occurrence and during the
continuance of any Event of Default, the Agent or any Lender may, and is hereby
authorized to, at any time and from time to time, without notice to any Loan
Party (any such notice being expressly waived by the Loan Parties) and to the
fullest extent permitted by law, set off and apply any and all deposits (general
or special, time or demand, provisional or final) at any time held and other
Indebtedness at any time owing by the Agent or such Lender to or for the credit
or the account of any Loan Party against any and all obligations of the Loan
Parties either now or hereafter existing under any Loan Document, irrespective
of whether or not the Agent or such Lender shall have made any demand hereunder
or thereunder and although such obligations may be contingent or unmatured. The
Agent and each Lender agrees to notify such Loan Party promptly after any such
set-off and application made by the Agent or such Lender provided that the
failure to give such notice shall not affect the validity of such set-off and
application. The rights of the Agent and the Lenders under this Section 11.05
are in addition to the other rights and remedies (including other rights of
set-off) which the Agent and the Lenders may have under this Agreement or any
other Loan Documents of law or otherwise.

Section 11.06    Severability. Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining portions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction.

 

Section 11.07

Assignments and Participations .

(a)                 This Agreement and the other Loan Documents shall be binding
upon and inure to the benefit of each Loan Party and the Agent and each Lender
and their respective successors and assigns; provided, however, that none of the
Loan Parties may assign or transfer any of its rights hereunder or under the
other Loan Documents without the prior written consent of each Lender and any
such assignment without the Lenders’ prior written consent shall be null and
void.

(b)                 Each Lender may assign to one or more other lenders or other
entities all or a portion of its rights and obligations under this Agreement
(including, without limitation, all or a portion of its Commitments, the Loans
made by it); provided, however, that (i) such assignment is in an amount which
is at least $2,000,000 or a multiple of $1,000,000 in excess thereof (or the
remainder of such Lender’s Commitment) (except such minimum amount shall not
apply to an assignment by a Lender to (x) an Affiliate of such Lender or a
Related Fund of such Lender or (y) a group of new Lenders, each of whom is an
Affiliate or Related Fund of each other to the extent the aggregate amount to be
assigned to all such new Lenders is at least $2,000,000 or a multiple of
$1,000,000 in excess thereof), (ii) the parties to each such

 

 

 

-57-

 

 

 


--------------------------------------------------------------------------------

 

 

assignment shall execute and deliver to the Agent, for its acceptance, an
Assignment and Acceptance, together with any promissory note subject to such
assignment and such parties shall deliver to the Agent a processing and
recordation fee of $5,000 (except the payment of such fee shall not be required
in connection with an assignment by a Lender to an Affiliate of such Lender or
Related Fund of such Lender), (iii) except as provided in Section 11.07(b)(iv),
any such assignment shall be made with the written consent of the Agent, and
(iv) no written consent of the Agent shall be required (1) in connection with
any assignment by a Lender to an Affiliate of such Lender or a Related Fund of
such Lender or (2) of such assignment is in connection with any merger,
consolidation, sale, transfer, or other disposition of all or any substantial
portion of the business or loan portfolio of such Lender. Upon such execution,
delivery and acceptance, from and after the effective date specified in each
Assignment and Acceptance, which effective date shall be at least three Business
Days after the delivery thereof to the Agent (or such shorter period as shall be
agreed to by the Agent and the parties to such assignment), (A) the assignee
thereunder shall become a “Lender” hereunder and, in addition to the rights and
obligations hereunder held by it immediately prior to such effective date, have
the rights and obligations hereunder that have been assigned to it pursuant to
such Assignment and Acceptance and (B) the assigning Lender thereunder shall, to
the extent that rights and obligations hereunder have been assigned by it
pursuant to such Assignment and Acceptance, relinquish its rights and be
released from its obligations under this Agreement (and, in the case of an
Assignment and Acceptance covering all or the remaining portion of an assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto).

(c)                 By executing and delivering an Assignment and Acceptance,
the assigning Lender and the assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, the assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
any other Loan Document or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of this Agreement or any other Loan Document
furnished pursuant hereto; (ii) the assigning Lender makes no representation or
warranty and assumes no responsibility with respect to the financial condition
of any Loan Party or any of its Subsidiaries or the performance or observance by
any Loan Party of any of its obligations under this Agreement or any other Loan
Document furnished pursuant hereto; (iii) such assignee confirms that it has
received a copy of this Agreement and the other Loan Documents, together with
such other documents and information it has deemed appropriate to make its own
credit analysis and decision to enter into such Assignment and Acceptance;
(iv) such assignee will, independently and without reliance upon the assigning
Lender, the Agent or any Lender and based on such documents and information as
it shall deem appropriate at the time, continue to make its own credit decisions
in taking or not taking action under this Agreement and the other Loan
Documents; (v) such assignee appoints and authorizes the Agent to take such
action as agent on its behalf and to exercise such powers under this Agreement
and the other Loan Documents as are delegated to the Agent by the terms hereof
and thereof, together with such powers as are reasonably incidental hereto and
thereto; and (vi) such assignee agrees that it will perform in accordance with
their terms all of the obligations which by the terms of this Agreement and the
other Loan Documents are required to be performed by it as a Lender.

 

 

 

-58-

 

 

 


--------------------------------------------------------------------------------

 

 

(d)                 The Agent shall, acting solely for this purpose as a
non-fiduciary agent of the Borrowers, maintain, or cause to be maintained at the
Payment Office, a copy of each Assignment and Acceptance delivered to and
accepted by it and a register (the ”Register”) for the recordation of the names
and addresses of the Lenders and the Commitments of, and the principal amount of
the Loans (and stated interest thereon) (the ”Registered Loans”) owing to each
Lender from time to time. The entries in the Register shall be conclusive and
binding for all purposes, absent manifest error, and the Borrowers, the Agent
and the Lenders shall treat each Person whose name is recorded in the Register
as a Lender hereunder for all purposes of this Agreement. The Register shall be
available for inspection by the Administrative Borrower and any Lender at any
reasonable time and from time to time upon reasonable prior notice.

(e)                 Upon its receipt of an Assignment and Acceptance executed by
an assigning Lender and an assignee, together with any promissory notes subject
to such assignment, the Agent shall, if the Agent consents to such assignment
and if such Assignment and Acceptance has been completed (i) accept such
Assignment and Acceptance and (ii) record the information contained therein in
the Register.

(f)                  A Registered Loan (and the registered note, if any,
evidencing the same) may be assigned or sold in whole or in part only by
registration of such assignment or sale on the Register (and each registered
note shall expressly so provide). Any assignment or sale of all or part of such
Registered Loan (and the registered note, if any, evidencing the same) may be
effected only by registration of such assignment or sale on the Register,
together with the surrender of the registered note, if any, evidencing the same
duly endorsed by (or accompanied by a written instrument of assignment or sale
duly executed by) the holder of such registered note, whereupon, at the request
of the designated assignee(s) or transferee(s), one or more new registered notes
in the same aggregate principal amount shall be issued to the designated
assignee(s) or transferee(s). Prior to the registration of assignment or sale of
any Registered Loan (and the registered note, if any, evidencing the same), the
Agent shall treat the Person in whose name such Registered Loan (and the
registered note, if any, evidencing the same) is registered as the owner thereof
for the purpose of receiving all payments thereon and for all other purposes,
notwithstanding notice to the contrary.

(g)                 In the event that any Lender sells participations in a
Registered Loan, such Lender shall maintain a register for this purpose as a non
fiduciary agent of the Borrowers on which it enters the name of all participants
in the Registered Loans held by it and the principal amount (and stated
interests thereon) of the portion of the Registered Loan that is the subject of
the participation (the ”Participant Register”). A Registered Loan (and the
registered note, if any, evidencing the same) may be participated in whole or in
part only by registration of such participation on the Participant Register (and
each registered note shall expressly so provide). Any participation of such
Registered Loan (and the registered note, if any, evidencing the same) may be
effected only by the registration of such participation on the Participant
Register.

(h)                 Any foreign Person who purchases or is assigned or
participates in any portion of such Registered Loan shall comply with Section
2.08(d).

(i)                  Each Lender may sell participations to one or more banks or
other entities in or to all or a portion of its rights and obligations under
this Agreement and the other

 

 

 

-59-

 

 

 


--------------------------------------------------------------------------------

 

 

Loan Documents (including, without limitation, all or a portion of its
Commitments and the Loans made by it); provided, that (i) such Lender’s
obligations under this Agreement (including without limitation, its Commitments
hereunder) and the other Loan Documents shall remain unchanged; (ii) such Lender
shall remain solely responsible to the other parties hereto for the performance
of such obligations, and the Borrowers, the Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement and the other Loan
Documents; and (iii) a participant shall not be entitled to require such Lender
to take or omit to take any action hereunder except (A) action directly
effecting an extension of the maturity dates or decrease in the principal amount
of the Loans, (B) action directly effecting an extension of the due dates or a
decrease in the rate of interest payable on the Loans or the fees payable under
this Agreement, or (C) actions directly effecting a release of all or a
substantial portion of the Collateral or any Loan Party (except as set forth in
Section 9.08 of this Agreement or any other Loan Document). The Loan Parties
agree that each participant shall be entitled to the benefits of Section 2.08
and Section 3.05 of this Agreement with respect to its participation in any
portion of the Commitments and the Loans as if it was a Lender.

Section 11.08    Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which shall be deemed to be an original, but all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of
this Agreement by telecopier shall be equally as effective as delivery of an
original executed counterpart of this Agreement. Any party delivering an
executed counterpart of this Agreement by telecopier also shall deliver an
original executed counterpart of this Agreement but the failure to deliver an
original executed counterpart shall not affect the validity, enforceability, and
binding effect of this Agreement. The foregoing shall apply to each other Loan
Document mutatis mutandis.

Section 11.09    GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
(UNLESS EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT
OF SUCH OTHER LOAN DOCUMENT) SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE
PERFORMED IN THE STATE OF NEW YORK.

Section 11.10    CONSENT TO JURISDICTION; SERVICE OF PROCESS AND VENUE. ANY
LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK IN THE COUNTY OF
NEW YORK OR OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW
YORK, AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH LOAN PARTY HEREBY
IRREVOCABLY ACCEPTS IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY,
THE JURISDICTION OF THE AFORESAID COURTS. EACH LOAN PARTY HEREBY IRREVOCABLY
APPOINTS THE SECRETARY OF STATE OF THE STATE OF NEW YORK AS ITS AGENT FOR
SERVICE OF PROCESS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING AND FURTHER
IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED
COURTS AND IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY

 

 

 

-60-

 

 

 


--------------------------------------------------------------------------------

 

 

REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO THE ADMINISTRATIVE BORROWER AT
ITS ADDRESS FOR NOTICES AS SET FORTH IN SECTION 12.01 AND TO THE SECRETARY OF
STATE OF THE STATE OF NEW YORK, SUCH SERVICE TO BECOME EFFECTIVE TEN (10) DAYS
AFTER SUCH MAILING. NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE AGENT AND THE
LENDERS TO SERVICE OF PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO
COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANY LOAN PARTY IN ANY
OTHER JURISDICTION. EACH LOAN PARTY HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE JURISDICTION OR LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN
ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM. TO THE EXTENT THAT ANY LOAN PARTY HAS OR
HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY
LEGAL PROCESS (WHETHER THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT,
ATTACHMENT IN AID OF EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS
PROPERTY, EACH LOAN PARTY HEREBY IRREVOCABLY WAIVES SUCH IMMUNITY IN RESPECT OF
ITS OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.

Section 11.11    WAIVER OF JURY TRIAL, ETC. EACH LOAN PARTY, THE AGENT AND EACH
LENDER HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM CONCERNING ANY RIGHTS UNDER THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS, OR UNDER ANY AMENDMENT, WAIVER, CONSENT, INSTRUMENT, DOCUMENT OR
OTHER AGREEMENT DELIVERED OR WHICH IN THE FUTURE MAY BE DELIVERED IN CONNECTION
THEREWITH, OR ARISING FROM ANY FINANCING RELATIONSHIP EXISTING IN CONNECTION
WITH THIS AGREEMENT, AND AGREES THAT ANY SUCH ACTION, PROCEEDINGS OR
COUNTERCLAIM SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY. EACH LOAN
PARTY CERTIFIES THAT NO OFFICER, REPRESENTATIVE, AGENT OR ATTORNEY OF THE AGENT
OR ANY LENDER HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT THE AGENT OR ANY
LENDER WOULD NOT, IN THE EVENT OF ANY ACTION, PROCEEDING OR COUNTERCLAIM, SEEK
TO ENFORCE THE FOREGOING WAIVERS. EACH LOAN PARTY HEREBY ACKNOWLEDGES THAT THIS
PROVISION IS A MATERIAL INDUCEMENT FOR THE AGENT AND THE LENDERS ENTERING INTO
THIS AGREEMENT.

Section 11.12    Consent by the Agent and Lenders. Except as otherwise expressly
set forth herein to the contrary, if the consent, approval, satisfaction,
determination, judgment, acceptance or similar action (an “Action”) of the Agent
or any Lender shall be permitted or required pursuant to any provision hereof or
any provision of any other agreement to which any Loan Party is a party and to
which the Agent or any Lender has succeeded thereto, such Action shall be
required to be in writing and may be withheld or denied by the Agent or such
Lender, in its sole discretion, with or without any reason, and without being
subject to question or challenge on the grounds that such Action was not taken
in good faith.

 

 

 

-61-

 

 

 


--------------------------------------------------------------------------------

 

 

Section 11.13    No Party Deemed Drafter. Each of the parties hereto agrees that
no party hereto shall be deemed to be the drafter of this Agreement.

Section 11.14    Reinstatement; Certain Payments. If any claim is ever made upon
the Agent or any Lender for repayment or recovery of any amount or amounts
received by the Agent or such Lender in payment or on account of any of the
Obligations, the Agent or such Lender shall give prompt notice of such claim to
each other Lender and the Administrative Borrower, and if the Agent or such
Lender repays all or part of such amount by reason of (i) any judgment, decree
or order of any court or administrative body having jurisdiction over the Agent
or such Lender or any of its property, or (ii) any good faith settlement or
compromise of any such claim effected by the Agent or such Lender with any such
claimant, then and in such event each Loan Party agrees that (A) any such
judgment, decree, order, settlement or compromise shall be binding upon it
notwithstanding the cancellation of any Indebtedness hereunder or under the
other Loan Documents or the termination of this Agreement or the other Loan
Documents, and (B) it shall be and remain liable to the Agent or such Lender
hereunder for the amount so repaid or recovered to the same extent as if such
amount had never originally been received by the Agent or such Lender.

 

Section 11.15

Indemnification .

(a)                 General Indemnity. In addition to each Loan Party’s other
Obligations under this Agreement, each Loan Party agrees to, jointly and
severally, defend, protect, indemnify and hold harmless the Agent and each
Lender and all of their respective officers, directors, employees, attorneys,
consultants and agents (collectively called the ”Indemnitees”) from and against
any and all losses, damages, liabilities, obligations, penalties, fees,
reasonable costs and expenses (including, without limitation, reasonable
attorneys’ fees, costs and expenses) incurred by such Indemnitees, whether prior
to or from and after the Effective Date, whether direct, indirect or
consequential, as a result of or arising from or relating to or in connection
with any of the following: (i) the negotiation, preparation, execution or
performance or enforcement of this Agreement, any other Loan Document or of any
other document executed in connection with the transactions contemplated by this
Agreement, (ii) the Agent’s or any Lender’s furnishing of funds to the Borrowers
under this Agreement or the other Loan Documents, including, without limitation,
the management of any such Loans, (iii) any matter relating to the financing
transactions contemplated by this Agreement or the other Loan Documents or by
any document executed in connection with the transactions contemplated by this
Agreement or the other Loan Documents, or (iv) any claim, litigation,
investigation or proceeding relating to any of the foregoing, whether or not any
Indemnitee is a party thereto (collectively, the ”Indemnified Matters”);
provided, however, that the Loan Parties shall not have any obligation to any
Indemnitee under this subsection (a) for any Indemnified Matter caused by the
gross negligence or willful misconduct of such Indemnitee, as determined by a
final judgment of a court of competent jurisdiction.

(b)                 Environmental Indemnity. Without limiting Section 11.15(a)
hereof, each Loan Party agrees to, jointly and severally, defend, indemnify, and
hold harmless the Indemnitees against any and all Environmental Liabilities and
Costs and all other claims, demands, penalties, fines, liability (including
strict liability), losses, damages, costs and expenses (including without
limitation, reasonable legal fees and expenses, consultant fees and laboratory

 

 

 

-62-

 

 

 


--------------------------------------------------------------------------------

 

 

fees), arising out of (i) any Releases or threatened Releases (x) at any
property presently or formerly owned or operated by any Loan Party or any
Subsidiary of any Loan Party, or any predecessor in interest, or (y) of any
Hazardous Materials generated and disposed of by any Loan Party or any
Subsidiary of any Loan Party, or any predecessor in interest; (ii) any
violations of Environmental Laws; (iii) any Environmental Action relating to any
Loan Party or any Subsidiary of any Loan Party, or any predecessor in interest;
(iv) any personal injury (including wrongful death) or property damage (real or
personal) arising out of exposure to Hazardous Materials used, handled,
generated, transported or disposed by any Loan Party or any Subsidiary of any
Loan Party, or any predecessor in interest; and (v) any breach of any warranty
or representation regarding environmental matters made by the Loan Parties in
Section 5.18 or the breach of any covenant made by the Loan Parties in Section
6.10. Notwithstanding the foregoing, the Loan Parties shall not have any
obligation to any Indemnitee under this subsection (b) regarding any potential
environmental matter covered hereunder which is caused by the gross negligence
or willful misconduct of such Indemnitee, as determined by a final judgment of a
court of competent jurisdiction.

(c)                 The indemnification for all of the foregoing losses,
damages, fees, costs and expenses of the Indemnitees are chargeable against the
Loan Account. To the extent that the undertaking to indemnify, pay and hold
harmless set forth in this Section 11.15 may be unenforceable because it is
violative of any law or public policy, each Loan Party shall, jointly and
severally, contribute the maximum portion which it is permitted to pay and
satisfy under applicable law, to the payment and satisfaction of all Indemnified
Matters incurred by the Indemnitees. The indemnities set forth in this Section
11.15 shall survive the repayment of the Obligations and discharge of any Liens
granted under the Loan Documents.

Section 11.16    Parent as Agent for Borrowers. Each Borrower hereby irrevocably
appoints Parent as the borrowing agent and attorney-in-fact for the Borrowers
(the “Administrative Borrower”) which appointment shall remain in full force and
effect unless and until the Agent shall have received prior written notice
signed by all of the Borrowers that such appointment has been revoked and that
another Borrower has been appointed Administrative Borrower. Each Borrower
hereby irrevocably appoints and authorizes the Administrative Borrower (i) to
provide to the Agent and receive from the Agent all notices with respect to
Loans obtained for the benefit of any Borrower and all other notices and
instructions under this Agreement and (ii) to take such action as the
Administrative Borrower deems appropriate on its behalf to obtain Loans and to
exercise such other powers as are reasonably incidental thereto to carry out the
purposes of this Agreement. It is understood that the handling of the Loan
Account and Collateral of the Borrowers in a combined fashion, as more fully set
forth herein, is done solely as an accommodation to the Borrowers in order to
utilize the collective borrowing powers of the Borrowers in the most efficient
and economical manner and at their request, and that neither the Agent nor the
Lenders shall incur liability to the Borrowers as a result hereof. Each of the
Borrowers expects to derive benefit, directly or indirectly, from the handling
of the Loan Account and the Collateral in a combined fashion since the
successful operation of each Borrower is dependent on the continued successful
performance of the integrated group. To induce the Agent and the Lenders to do
so, and in consideration thereof, each of the Borrowers hereby jointly and
severally agrees to indemnify the Indemnitees and hold the Indemnitees harmless
against any and all liability, expense, loss or claim of damage or injury, made
against such Indemnitee by any of the Borrowers or by any third party whosoever,
arising from or

 

 

 

-63-

 

 

 


--------------------------------------------------------------------------------

 

 

incurred by reason of (a) the handling of the Loan Account and Collateral of the
Borrowers as herein provided, (b) the Agent and the Lenders relying on any
instructions of the Administrative Borrower, or (c) any other action taken by
the Agent or any Lender hereunder or under the other Loan Documents.

Section 11.17    Records. The unpaid principal of and interest on the Loans, the
interest rate or rates applicable to such unpaid principal and interest, the
duration of such applicability, the Commitments, and the accrued and unpaid fees
payable pursuant to Section 2.06 hereof shall at all times be ascertained from
the records of the Agent, which shall be conclusive and binding absent manifest
error.

Section 11.18    Binding Effect. This Agreement shall become effective when it
shall have been executed by each Loan Party, the Agent and each Lender and when
the conditions precedent set forth in Section 4.01 hereof have been satisfied or
waived in writing by the Agent, and thereafter shall be binding upon and inure
to the benefit of each Loan Party, the Agent and each Lender, and their
respective successors and assigns, except that the Loan Parties shall not have
the right to assign their rights hereunder or any interest herein without the
prior written consent of each Lender, and any assignment by any Lender shall be
governed by Section 11.07 hereof.

Section 11.19    Interest. It is the intention of the parties hereto that the
Agent and each Lender shall conform strictly to usury laws applicable to it.
Accordingly, if the transactions contemplated hereby or by any other Loan
Document would be usurious as to the Agent or any Lender under laws applicable
to it (including the laws of the United States of America and the State of New
York or any other jurisdiction whose laws may be mandatorily applicable to the
Agent or such Lender notwithstanding the other provisions of this Agreement),
then, in that event, notwithstanding anything to the contrary in this Agreement
or any other Loan Document or any agreement entered into in connection with or
as security for the Obligations, it is agreed as follows: (i) the aggregate of
all consideration which constitutes interest under law applicable to the Agent
or any Lender that is contracted for, taken, reserved, charged or received by
the Agent or such Lender under this Agreement or any other Loan Document or
agreements or otherwise in connection with the Obligations shall under no
circumstances exceed the maximum amount allowed by such applicable law, any
excess shall be canceled automatically and if theretofore paid shall be credited
by the Agent or such Lender on the principal amount of the Obligations (or, to
the extent that the principal amount of the Obligations shall have been or would
thereby be paid in full, refunded by the Agent or such Lender, as applicable, to
the Borrowers); and (ii) in the event that the maturity of the Obligations is
accelerated by reason of any Event of Default under this Agreement or otherwise,
or in the event of any required or permitted prepayment, then such consideration
that constitutes interest under law applicable to the Agent or any Lender may
never include more than the maximum amount allowed by such applicable law, and
excess interest, if any, provided for in this Agreement or otherwise shall be
canceled automatically by the Agent or such Lender, as applicable, as of the
date of such acceleration or prepayment and, if theretofore paid, shall be
credited by the Agent or such Lender, as applicable, on the principal amount of
the Obligations (or, to the extent that the principal amount of the Obligations
shall have been or would thereby be paid in full, refunded by the Agent or such
Lender to the Borrowers). All sums paid or agreed to be paid to the Agent or any
Lender for the use, forbearance or detention of sums due hereunder shall, to the
extent permitted by law applicable

 

 

 

-64-

 

 

 


--------------------------------------------------------------------------------

 

 

to the Agent or such Lender, be amortized, prorated, allocated and spread
throughout the full term of the Loans until payment in full so that the rate or
amount of interest on account of any Loans hereunder does not exceed the maximum
amount allowed by such applicable law. If at any time and from time to time (x)
the amount of interest payable to the Agent or any Lender on any date shall be
computed at the Highest Lawful Rate applicable to the Agent or such Lender
pursuant to this Section 11.19 and (y) in respect of any subsequent interest
computation period the amount of interest otherwise payable to the Agent or such
Lender would be less than the amount of interest payable to the Agent or such
Lender computed at the Highest Lawful Rate applicable to the Agent or such
Lender, then the amount of interest payable to the Agent or such Lender in
respect of such subsequent interest computation period shall continue to be
computed at the Highest Lawful Rate applicable to the Agent or such Lender until
the total amount of interest payable to the Agent or such Lender shall equal the
total amount of interest which would have been payable to the Agent or such
Lender if the total amount of interest had been computed without giving effect
to this Section 11.19.

For purposes of this Section 11.19, the term “applicable law” shall mean that
law in effect from time to time and applicable to the loan transaction between
the Borrowers, on the one hand, and the Agent and the Lenders, on the other,
that lawfully permits the charging and collection of the highest permissible,
lawful non-usurious rate of interest on such loan transaction and this
Agreement, including laws of the State of New York and, to the extent
controlling, laws of the United States of America.

The right to accelerate the maturity of the Obligations does not include the
right to accelerate any interest that has not accrued as of the date of
acceleration.

Section 11.20    Confidentiality. The Agent and each Lender agrees (on behalf of
itself and each of its affiliates, directors, officers, employees and
representatives) to use reasonable precautions to keep confidential, in
accordance with its customary procedures for handling confidential information
of this nature and in accordance with safe and sound practices of comparable
commercial finance companies, any non-public information supplied to it by the
Loan Parties pursuant to this Agreement or the other Loan Documents which is
identified in writing by the Loan Parties as being confidential at the time the
same is delivered to such Person (and which at the time is not, and does not
thereafter become, publicly available or available to such Person from another
source not known to be subject to a confidentiality obligation to such Person
not to disclose such information), provided that nothing herein shall limit the
disclosure of any such information (i) to the extent required by statute, rule,
regulation or judicial process, (ii) to counsel for the Agent or any Lender,
(iii) to examiners, auditors or accountants, (iv) in connection with any
litigation to which the Agent or any Lender is a party or (v) to any assignee or
participant (or prospective assignee or participant) so long as such assignee or
participant (or prospective assignee or participant) first agrees, in writing,
to be bound by confidentiality provisions similar in substance to this Section
11.20. Notwithstanding the foregoing, the Agent and each Lender may disclose to
any and all Persons, without limitation of any kind, the tax treatment and tax
structure of the financing contemplated by this Agreement, and all materials of
any kind (including opinions or other tax analyses) that are provided to the
Agent or any Lender relating to such tax treatment and tax structure. The Agent
and each Lender agrees that, upon receipt of a request or identification of the
requirement for disclosure pursuant to clause (iv) hereof, it will make
reasonable efforts to keep the Loan Parties informed of such request or

 

 

 

-65-

 

 

 


--------------------------------------------------------------------------------

 

 

identification; provided that the each Loan Party acknowledges that the Agent
and each Lender may make disclosure as required or requested by any Governmental
Authority or representative thereof and that the Agent and each Lender may be
subject to review by other regulatory agencies and may be required to provide
to, or otherwise make available for review by, the representatives of such
parties or agencies any such non-public information.

Section 11.21    Integration. This Agreement, together with the other Loan
Documents, reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and shall not be contradicted or qualified by
any other agreement, oral or written, before the date hereof.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

 

 

-66-

 

 

 


--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

BORROWERS:

 

 

 

CENUCO, INC.

 

 

 

By: /s/ Joseph A. Falsetti.

 

Name: Joseph A. Falsetti

 

Title: President & Chief Executive Officer

 

 

 

 

 

HERMES ACQUISITION COMPANY I LLC

 

 

 

By: /s/ Joseph A. Falsetti.

 

Name: Joseph A. Falsetti

 

Title: President & Chief Executive Officer

 

 

 

 

 

LANDER INTANGIBLES CORPORATION

 

 

 

By: /s/ Joseph A. Falsetti.

 

Name: Joseph A. Falsetti

 

Title: President & Chief Executive Officer

 

 

 

 

 

LANDER CO., INC.

 

 

 

By: /s/ Joseph A. Falsetti.

 

Name: Joseph A. Falsetti

 

Title: President & Chief Executive Officer

 

 

 

 

 

 

 

 

 

GUARANTORS:

 

 

 

HERMES REAL ESTATE I LLC

 

 

 

By: /s/ Joseph A. Falsetti.

 

Name: Joseph A. Falsetti

 

Title: President & Chief Executive Officer

 

 

 

 

 

 

-67-

 


--------------------------------------------------------------------------------

 

 

 

 

LANDER CO. CANADA LIMITED

 

 

 

By: /s/ Joseph A. Falsetti.

 

Name: Joseph A. Falsetti

 

Title: President & Chief Executive Officer

 

 

 

 

 

DANA HOLDINGS, LLC

 

 

 

By: /s/ Joseph A. Falsetti.

 

Name: Joseph A. Falsetti

 

Title: Manager

 

 

 

 

 

MARNAN, LLC

 

 

 

By: /s/ Mark I. Massad.

 

Name: Mark I. Massad

 

Title: Manager

 

 

 

 

 

AGENT AND LENDER:

 

 

 

PRENCEN LENDING LLC

 

 

 

By: /s/ Michael Weiss.

 

Name: Michael Weiss

 

Title: Chief Financial Officer

 

 

 

 

 

LENDER:

 

 

 

HIGHGATE HOUSE FUNDS, LTD.

 

 

 

By: /s/ Adam S.Gottbetter.

 

Name: Adam S. Gottbetter

 

Title: Portfolio Manager

 

 

-68-

 


--------------------------------------------------------------------------------

 

 

Schedule 1.01(A)

Definitions

As used in the Agreement, the following terms shall have the following
definitions:

“Account Debtor” means each debtor, customer or obligor in any way obligated on
or in connection with any Account Receivable.

“Account Receivable” means, with respect to any Person, any and all rights of
such Person to payment for goods sold and/or services rendered, including
accounts, general intangibles and any and all such rights evidenced by chattel
paper, instruments or documents, whether due or to become due and whether or not
earned by performance, and whether now or hereafter acquired or arising in the
future, and any proceeds arising therefrom or relating thereto.

“Acquisition” means the purchase by LIC and Lander of the Acquisition Assets
pursuant to the terms of the Acquisition Agreement.

“Acquisition Agreement” means the Asset Purchase Agreement, dated as of November
*[__], 2005, among the Parent, LIC, Lander and the Seller, as in effect on the
date hereof.

“Acquisition Assets” means all of the property and assets (tangible and
intangible) proposed to be purchased by LIC and Lander pursuant to the
Acquisition Agreement.

“Acquisition Documents” means the Acquisition Agreement, each bill of sale, each
assignment agreement, each assumption agreement and all other material
agreements, instruments and other documents entered into or delivered in
connection with the Acquisition.

“Action” has the meaning specified therefor in Section 11.12.

“Administrative Borrower” has the meaning specified therefor in Section 11.16.

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries, controls, is controlled by, or is
under common control with, such Person. For purposes of this definition,
“control” of a Person means the power, directly or indirectly, either to (i)
vote 20% or more of the Capital Stock having ordinary voting power for the
election of directors of such Person or (ii) direct or cause the direction of
the management and policies of such Person whether by contract or otherwise.
Notwithstanding anything herein to the contrary, in no event shall the Agent or
any Lender be considered an “Affiliate” of any Loan Party.

“After Acquired Property” has the meaning specified therefor in Section 6.15.

“Agent” has the meaning specified therefor in the preamble hereto.

“Agent Advances” has the meaning specified therefor in Section 9.08(a).

 

 

 

 

 

 

 


--------------------------------------------------------------------------------

 

 

“Agent’s Account” means an account at a bank designated by the Agent from time
to time as the account into which the Loan Parties shall make all payments to
the Agent for the benefit of the Agent and the Lenders under this Agreement and
the other Loan Documents.

“Agreement” means the Bridge Term Loan Agreement, including all amendments,
modifications and supplements and any exhibits or schedules to any of the
foregoing, and shall refer to the Agreement as the same may be in effect at the
time such reference becomes operative.

“Assignment and Acceptance” means an assignment and acceptance entered into by
an assigning Lender and an assignee, and accepted by the Agent, in accordance
with Section 11.07 hereof and substantially in the form of Exhibit F hereto or
such other form acceptable to the Agent.

“Authorized Officer” means, with respect to any Person, the chief executive
officer, chief financial officer, president or executive vice president of such
Person.

“Bankruptcy Code” means the United States Bankruptcy Code (11 U.S.C. § 101, et
seq.), as amended, and any successor statute.

“Base LIBOR Rate” means the rate per annum, determined by Agent in accordance
with its customary procedures, and utilizing such electronic or other quotation
sources as it considers appropriate (rounded upwards, if necessary, to the next
1/100%), to be the rate at which Dollar deposits (for delivery on the first day
of the requested Interest Period) are offered to major banks in the London
interbank market 2 Business Days prior to the commencement of the requested
Interest Period, for a term and in an amount comparable to the Interest Period
and the amount of the LIBOR Rate Loan requested (whether as an initial LIBOR
Rate Loan or as a continuation of a LIBOR Rate Loan) by Borrower in accordance
with the Agreement, which determination shall be conclusive in the absence of
manifest error.

“Board” means the Board of Governors of the Federal Reserve System of the United
States.

“Board of Directors” means, with respect to any Person, the board of directors
(or comparable managers) of such Person or any committee thereof duly authorized
to act on behalf of the board.

“Borrower” has the meaning specified therefor in the preamble hereto.

“Business Day” means (a) for all purposes other than as covered by clause (b)
below, any day excluding Saturday, Sunday and any day which is a legal holiday
under the laws of the State of New York, or is a day on which banking
institutions located in any such states are closed, and (b) with respect to all
notices, determinations, fundings and payments in connection with LIBOR Rate
Loans, any day that is a Business Day described in clause (a) above and that is
also a day for trading by and between banks in Dollar deposits in the applicable
interbank LIBOR market.

“Capital Expenditures” means, with respect to any Person for any period, the sum
of (i) the aggregate of all expenditures by such Person and its Subsidiaries
during such period that in accordance with GAAP are or should be included in
“property, plant and equipment” or in a

 

 

 

- 2 -

 

 

 


--------------------------------------------------------------------------------

 

 

similar fixed asset account on its balance sheet, whether such expenditures are
paid in cash or financed and including all Capitalized Lease Obligations paid or
payable during such period, and (ii) to the extent not covered by clause (i)
above, the aggregate of all expenditures by such Person and its Subsidiaries
during such period to acquire by purchase or otherwise the business or fixed
assets of, or the Capital Stock of, any other Person.

“Capital Guideline” means any law, rule, regulation, policy, guideline or
directive (whether or not having the force of law and whether or not the failure
to comply therewith would be unlawful) of any central bank or Governmental
Authority (i) regarding capital adequacy, capital ratios, capital requirements,
the calculation of a bank’s capital or similar matters, or (ii) affecting the
amount of capital required to be obtained or maintained by any Lender or any
Person controlling any Lender, or the manner in which any Lender or any Person
controlling any Lender allocates capital to any of its contingent liabilities,
advances, acceptances, commitments, assets or liabilities.

“Capital Stock” means (i) with respect to any Person that is a corporation, any
and all shares, interests, participations or other equivalents (however
designated and whether or not voting) of corporate stock, and (ii) with respect
to any Person that is not a corporation, any and all partnership, membership or
other equity interests of such Person.

“Capitalized Lease” means, with respect to any Person, any lease of real or
personal property by such Person as lessee which is (i) required under GAAP to
be capitalized on the balance sheet of such Person or (ii) a transaction of a
type commonly known as a “synthetic lease” (i.e. a lease transaction that is
treated as an operating lease for accounting purposes but with respect to which
payments of rent are intended to be treated as payments of principal and
interest on a loan for Federal income tax purposes).

“Capitalized Lease Obligations” means, with respect to any Person, obligations
of such Person and its Subsidiaries under Capitalized Leases, and, for purposes
hereof, the amount of any such obligation shall be the capitalized amount
thereof determined in accordance with GAAP.

“Change in Law” has the meaning specified therefor in Section 3.05(a).

“Collateral” means all of the property and assets and all interests therein
(including but not limited to all fiber optic cables and all equipment,
machinery and other property or asset used in connection therewith) and proceeds
thereof now owned or hereafter acquired by any Person upon which a Lien is
granted or purported to be granted by such Person as security for all or any
part of the Obligations.

“Collateral Assignment of Acquisition Agreement” means the Collateral Assignment
of Acquisition Agreement dated as of the date hereof made by Parent, LIC and
Lander, as assignors, in favor of Prencen, as collateral agent for the Lenders,
and acknowledged by the Seller.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make the Loan to the Borrowers in the amount set forth in Schedule 1.01(B)
hereto, as the same may be terminated or reduced from time to time in accordance
with the terms of this Agreement.

 

 

 

- 3 -

 

 

 


--------------------------------------------------------------------------------

 

 

“Consolidated EBITDA” means, with respect to any Person for any period, the
Consolidated Net Income of such Person and its Subsidiaries for such period,
plus (i) without duplication, the sum of the following amounts of such Person
and its Subsidiaries for such period and to the extent deducted in determining
Consolidated Net Income of such Person for such period: (A) Consolidated Net
Interest Expense, (B) income tax expense, (C) depreciation expense, and
(D) amortization expense.

“Consolidated Net Income” means, with respect to any Person for any period, the
net income (loss) of such Person and its Subsidiaries for such period,
determined on a consolidated basis and in accordance with GAAP, but excluding
from the determination of Consolidated Net Income (without duplication) (a) any
extraordinary or non recurring gains or losses or gains or losses from
Dispositions, (b) restructuring charges, (c) any tax refunds, net operating
losses or other net tax benefits, (d) effects of discontinued operations,
(e) interest income (including interest paid-in-kind) and (f) any fees and
expenses arising out of or relating to the negotiation, preparation, execution,
delivery and performance of this Agreement and the other Loan Documents.

“Consolidated Net Interest Expense” means, with respect to any Person for any
period, gross interest expense of such Person and its Subsidiaries for such
period determined on a consolidated basis and in accordance with GAAP
(including, without limitation, interest expense paid to Affiliates of such
Person), less (i) the sum of (A) interest income for such period and (B) gains
for such period on Hedging Agreements (to the extent not included in interest
income above and to the extent not deducted in the calculation of gross interest
expense), plus (ii) the sum of (A) losses for such period on Hedging Agreements
(to the extent not included in gross interest expense) and (B) the upfront costs
or fees for such period associated with Hedging Agreements (to the extent not
included in gross interest expense), in each case, determined on a consolidated
basis and in accordance with GAAP.

“Contingent Obligation” means, with respect to any Person, any obligation of
such Person guaranteeing or intended to guarantee any Indebtedness, leases,
dividends or other obligations (“primary obligations”) of any other Person
(the ”primary obligor”) in any manner, whether directly or indirectly,
including, without limitation, (i) the direct or indirect guaranty, endorsement
(other than for collection or deposit in the ordinary course of business),
co-making, discounting with recourse or sale with recourse by such Person of the
obligation of a primary obligor, (ii) the obligation to make take-or-pay or
similar payments, if required, regardless of nonperformance by any other party
or parties to an agreement, (iii) any obligation of such Person, whether or not
contingent, (A) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (B) to advance or supply
funds (1) for the purchase or payment of any such primary obligation or (2) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (C) to purchase
property, assets, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (D) otherwise to assure or hold
harmless the holder of such primary obligation against loss in respect thereof;
provided, however, that the term “Contingent Obligation” shall not include any
product warranties extended in the ordinary course of business. The amount of
any Contingent Obligation shall be deemed to be an amount equal to the stated or
determinable amount of the primary obligation with respect to which such

 

 

 

- 4 -

 

 

 


--------------------------------------------------------------------------------

 

 

Contingent Obligation is made (or, if less, the maximum amount of such primary
obligation for which such Person may be liable pursuant to the terms of the
instrument evidencing such Contingent Obligation) or, if not stated or
determinable, the maximum reasonably anticipated liability with respect thereto
(assuming such Person is required to perform thereunder), as determined by such
Person in good faith.

“Current Value” has the meaning specified therefor in Section 6.15.

“Default” means an event which, with the giving of notice or the lapse of time
or both, would constitute an Event of Default.

“Disposition” means any transaction, or series of related transactions, pursuant
to which any Person or any of its Subsidiaries sells, assigns, transfers or
otherwise disposes of any property or assets,(whether now owned or hereafter
acquired) to any other Person, in each case, whether or not the consideration
therefor consists of cash, securities or other assets owned by the acquiring
Person, excluding any sales of Inventory in the ordinary course of business on
ordinary business terms.

“Dollar,” “Dollars” and the symbol “$” each means lawful money of the United
States of America.

“Effective Date” means the date on which all of the conditions precedent set
forth in Section 4.01 are satisfied or waived and the Loans are made.

“Employee Plan” means an employee benefit plan (other than a Multiemployer Plan)
covered by Title IV of ERISA and maintained (or that was maintained at any time
during the six (6) calendar years preceding the date of any borrowing hereunder)
for employees of any Loan Party or any of its ERISA Affiliates.

“Environmental Actions” means any complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter or other communication from any Person or
Governmental Authority involving violations of Environmental Laws or Releases of
Hazardous Materials (i) from any assets, properties or businesses owned or
operated by any Loan Party or any of its Subsidiaries or any predecessor in
interest; (ii) from adjoining properties or businesses; or (iii) onto any
facilities which received Hazardous Materials generated by any Loan Party or any
of its Subsidiaries or any predecessor in interest.

“Environmental Indemnity Agreement” means an Environmental Indemnity Agreement,
in form and substance satisfactory to the Agent, made by a Loan Party and/or one
of its Subsidiaries in favor of the Agent.

“Environmental Laws” means the Comprehensive Environmental Response,
Compensation and Liability Act (42 U.S.C. § 9601, et seq.), the Hazardous
Materials Transportation Act (49 U.S.C. § 1801, et seq.), the Resource
Conservation and Recovery Act (42 U.S.C. § 6901, et seq.), the Federal Clean
Water Act (33 U.S.C. § 1251 et seq.), the Clean Air Act (42 U.S.C. § 7401 et
seq.), the Toxic Substances Control Act (15 U.S.C. § 2601 et seq.) and the
Occupational Safety and Health Act (29 U.S.C. § 651 et seq.), as such laws may
be

 

 

 

- 5 -

 

 

 


--------------------------------------------------------------------------------

 

 

amended or otherwise modified from time to time, and any other present or future
federal, state, local or foreign statute, ordinance, rule, regulation, order,
judgment, decree, permit, license or other binding determination of any
Governmental Authority imposing liability or establishing standards of conduct
for protection of the environment or other government restrictions relating to
the protection of the environment or the Release, deposit or migration of any
Hazardous Materials into the environment.

“Environmental Liabilities and Costs” means all liabilities, monetary
obligations, Remedial Actions, losses, damages, punitive damages, consequential
damages, treble damages, costs and expenses (including all reasonable fees,
disbursements and expenses of counsel, experts and consultants and costs of
investigations and feasibility studies), fines, penalties, sanctions and
interest incurred as a result of any claim or demand by any Governmental
Authority or any third party, and which relate to any environmental condition or
a Release of Hazardous Materials from or onto (i) any property presently or
formerly owned by any Loan Party or any of its Subsidiaries or (ii) any facility
which received Hazardous Materials generated by any Loan Party or any of its
Subsidiaries.

“Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities and Costs.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute of similar import, and regulations thereunder, in each
case, as in effect from time to time. References to sections of ERISA shall be
construed also to refer to any successor sections.

“ERISA Affiliate” means, with respect to any Person, any trade or business
(whether or not incorporated) which is a member of a group of which such Person
is a member and which would be deemed to be a “controlled group” within the
meaning of Sections 414(b), (c), (m) and (o) of the Internal Revenue Code.

“Event of Default” means any of the events set forth in Section 8.01.

“Existing Credit Facility” means Financing Agreement, dated as of June 13, 2003,
by and among The CIT Group/Business Credit, Inc. and Hermes U.S., Inc. (now
known as Lander Co., Inc.), Hermes Canada Limited (now known as Lander Co.
Canada Limited) and Hermes Real Estate I LLC.

“Existing Lender” means The CIT Group/Business Credit, Inc.

“Facility” means the real property set forth on Schedule 5.15 hereto, including,
without limitation, the land on which each such facility is located, all
buildings and other improvements thereon, all fixtures located at or used in
connection with each such facility, all whether now or hereafter existing.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal to, for each day during such period, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New

 

 

 

- 6 -

 

 

 


--------------------------------------------------------------------------------

 

 

York, or, if such rate is not so published for any day which is a Business Day,
the average of the quotations for such day on such transactions received by the
Agent from three Federal funds brokers of recognized standing selected by it.

“Fee Letter” means the Fee Letter, dated as of the Effective Date, addressed to
the Agent.

“Financial Statements” means the audited consolidated balance sheet of the
Parent and its Subsidiaries for the fiscal quarter ended August 27, 2005, and
the related consolidated statement of operations, shareholders’ equity and cash
flows for the fiscal quarter then ended.

“Fiscal Year” means the fiscal year of the Parent and its Subsidiaries ending on
February 28 of each year.

“GAAP” means generally accepted accounting principles in effect from time to
time in the United States, applied on a consistent basis, provided that for the
purpose of Section 6.03 hereof and the definitions used therein, “GAAP” shall
mean generally accepted accounting principles in effect on the date hereof and
consistent with those used in the preparation of the Financial Statements,
provided, further, that if there occurs after the date of this Agreement any
change in GAAP that affects in any respect the calculation of any covenant
contained in Section 6.03 hereof, the Agent and the Administrative Borrower
shall negotiate in good faith amendments to the provisions of this Agreement
that relate to the calculation of such covenant with the intent of having the
respective positions of the Lenders and the Borrowers after such change in GAAP
conform as nearly as possible to their respective positions as of the date of
this Agreement and, until any such amendments have been agreed upon, the
covenants in Section 6.03 hereof shall be calculated as if no such change in
GAAP has occurred.

“Governmental Authority” means any nation or government, any Federal, state,
city, town, municipality, county, local or other political subdivision thereof
or thereto and any department, commission, board, bureau, instrumentality,
agency or other entity exercising executive, legislative, judicial, taxing,
regulatory or administrative powers or functions of or pertaining to government.

“Guaranteed Obligations” has the meaning specified therefor in Section 10.01.

“Guarantor” means (i) each Subsidiary of the Parent listed as a “Guarantor” on
the signature pages hereto, (ii) each of the Shareholders and (iii) each other
Person which guarantees, pursuant to Section 6.02 or otherwise, all or any part
of the Obligations.

“Guaranty” means (i) the guaranty of each Guarantor party hereto contained in
ARTICLE IX hereof and (ii) each guaranty substantially in the form of Exhibit A,
made by any other Guarantor in favor of the Agent for the benefit of the Agent
and the Lenders pursuant to Section 6.02 or otherwise.

“Hazardous Material” means (a) any element, compound or chemical that is
defined, listed or otherwise classified as a contaminant, pollutant, toxic
pollutant, toxic or hazardous substance, extremely hazardous substance or
chemical, hazardous waste, special waste, or solid waste under Environmental
Laws or that is likely to cause immediately, or at

 

 

 

- 7 -

 

 

 


--------------------------------------------------------------------------------

 

 

some future time, harm to or have an adverse effect on, the environment or risk
to human health or safety, including, without limitation, any pollutant,
contaminant, waste, hazardous waste, toxic substance or dangerous good which is
defined or identified in any Environmental Law and which is present in the
environment in such quantity or state that it contravenes any Environmental Law;
(b) petroleum and its refined products; (c) polychlorinated biphenyls; (d) any
substance exhibiting a hazardous waste characteristic, including, without
limitation, corrosivity, ignitability, toxicity or reactivity as well as any
radioactive or explosive materials; and (e) any raw materials, building
components (including, without limitation, asbestos-containing materials) and
manufactured products containing hazardous substances listed or classified as
such under Environmental Laws.

“Hedging Agreement” means any interest rate, foreign currency, commodity or
equity swap, collar, cap, floor or forward rate agreement, or other agreement or
arrangement designed to protect against fluctuations in interest rates or
currency, commodity or equity values (including, without limitation, any option
with respect to any of the foregoing and any combination of the foregoing
agreements or arrangements), and any confirmation executed in connection with
any such agreement or arrangement.

“Highest Lawful Rate” means, with respect to the Agent or any Lender, the
maximum non-usurious interest rate, if any, that at any time or from time to
time may be contracted for, taken, reserved, charged or received on the
Obligations under laws applicable to the Agent or such Lender which are
currently in effect or, to the extent allowed by law, under such applicable laws
which may hereafter be in effect and which allow a higher maximum non-usurious
interest rate than applicable laws now allow.

“Indebtedness” means, with respect to any Person, without duplication, (i) all
indebtedness of such Person for borrowed money; (ii) all obligations of such
Person for the deferred purchase price of property or services (other than trade
payables or other accounts payable incurred in the ordinary course of such
Person’s business and not outstanding for more than 90 days after the date such
payable was created); (iii) all obligations of such Person evidenced by bonds,
debentures, notes or other similar instruments or upon which interest payments
are customarily made; (iv) all reimbursement, payment or other obligations and
liabilities of such Person created or arising under any conditional sales or
other title retention agreement with respect to property used and/or acquired by
such Person, even though the rights and remedies of the lessor, seller and/or
lender thereunder may be limited to repossession or sale of such property; (v)
all Capitalized Lease Obligations of such Person; (vi) all obligations and
liabilities, contingent or otherwise, of such Person, in respect of letters of
credit, acceptances and similar facilities; (vii) all obligations and
liabilities, calculated on a basis satisfactory to the Agent and in accordance
with accepted practice, of such Person under Hedging Agreements; (viii) all
monetary obligations under any receivables factoring, receivable sales or
similar transactions and all monetary obligations under any synthetic lease, tax
ownership/operating lease, off-balance sheet financing or similar financing;
(ix) all Contingent Obligations; (x) liabilities incurred under Title IV of
ERISA with respect to any plan (other than a Multiemployer Plan) covered by
Title IV of ERISA and maintained for employees of such Person or any of its
ERISA Affiliates; (xi) withdrawal liability incurred under ERISA by such Person
or any of its ERISA Affiliates with respect to any Multiemployer Plan; and
(xii) all obligations referred to in clauses (i) through (xi) of this definition
of another Person secured by

 

 

 

- 8 -

 

 

 


--------------------------------------------------------------------------------

 

 

(or for which the holder of such Indebtedness has an existing right, contingent
or otherwise, to be secured by) a Lien upon property owned by such Person, even
though such Person has not assumed or become liable for the payment of such
Indebtedness. The Indebtedness of any Person shall include the Indebtedness of
any partnership of or joint venture in which such Person is a general partner or
a joint venturer.

“Indemnified Matters” has the meaning specified therefor in Section 11.15.

“Indemnitees” has the meaning specified therefor in Section 11.15.

“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other bankruptcy or
insolvency law, assignments for the benefit of creditors, formal or informal
moratoria, compositions, or extensions generally with creditors, or proceedings
seeking reorganization, arrangement, or other similar relief.

“Interest Period” means, with respect to each LIBOR Rate Loan, a period
commencing on the date of the making of such LIBOR Rate Loan (or the
continuation of a LIBOR Rate Loan) and ending 3 months thereafter; provided,
however, that (a) if any Interest Period would end on a day that is not a
Business Day, such Interest Period shall be extended (subject to clauses (c)-(e)
below) to the next succeeding Business Day, (b) interest shall accrue at the
applicable rate based upon the LIBOR Rate from and including the first day of
each Interest Period to, but excluding, the day on which any Interest Period
expires, (c) any Interest Period that would end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day, (d) with respect to an Interest Period
that begins on the last Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the calendar month at the end of
such Interest Period), the Interest Period shall end on the last Business Day of
the calendar month that is 3 months after the date on which the Interest Period
began, as applicable, and (e) Borrower may not elect an Interest Period which
will end after the Maturity Date.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended (or
any successor statute thereto) and the regulations thereunder.

“Inventory” means, with respect to any Person, all goods and merchandise of such
Person, including, without limitation, all raw materials, work-in-process,
packaging, supplies, materials and finished goods of every nature used or usable
in connection with the shipping, storing, advertising or sale of such goods and
merchandise, whether now owned or hereafter acquired, and all such other
property the sale or other disposition of which would give rise to an Account
Receivable or cash.

“Lease” means any lease of real property to which any Loan Party or any of its
Subsidiaries is a party as lessor or lessee.

“Lender” has the meaning specified therefor in the preamble hereto.

 

 

 

- 9 -

 

 

 


--------------------------------------------------------------------------------

 

 

“LIBOR Rate” means, for each Interest Period for each LIBOR Rate Loan, the rate
per annum determined by Agent (rounded upwards, if necessary, to the next
1/100%) by dividing (i) the Base LIBOR Rate for such Interest Period, by (ii)
100% minus the Reserve Percentage. The LIBOR Rate shall be adjusted on and as of
the effective date of any change in the Reserve Percentage.

“LIBOR Rate Loan” means each portion of a Loan that bears interest at a rate
determined by reference to the LIBOR Rate.

“LIBOR Rate Margin” means (i) during the period commencing on the Effective Date
up to and including the day which is 90 days after the borrowing date, five and
one half percent (5.5%) and (ii) thereafter, ten and one half percent (10.5%).

“Lien” means any mortgage, deed of trust, pledge, lien (statutory or otherwise),
security interest, charge or other encumbrance or security or preferential
arrangement of any nature, including, without limitation, any conditional sale
or title retention arrangement, any Capitalized Lease and any assignment,
deposit arrangement or financing lease intended as, or having the effect of,
security.

“Loan” means, collectively, the loans made by the Lenders to the Borrowers on
the Effective Date pursuant to Section 2.01.

“Loan Account” means an account maintained hereunder by the Agent on its books
of account at the Payment Office and, with respect to the Borrowers, in which
the Borrowers will be charged with all Loans made to, and all other Obligations
incurred by, the Borrowers.

“Loan Document” means this Agreement, any Guaranty, any Security Agreement, any
Pledge Agreement, any Mortgage, any Environmental Indemnity Agreement, any UCC
Filing Authorization Letter, the Fee Letter, the Collateral Assignment of
Acquisition Agreement and any other agreement, instrument, and other document
executed and delivered pursuant hereto or thereto or otherwise evidencing or
securing any Loan or any other Obligation.

“Loan Party” means any Borrower and any Guarantor.

“Material Adverse Effect” means a material adverse effect on any of (i) the
operations, business, assets, properties or condition (financial or otherwise)
of any Loan Party or the Loan Parties taken as a whole, (ii) the ability of any
Loan Party to perform any of its obligations under any Loan Document to which it
is a party, (iii) the legality, validity or enforceability of this Agreement or
any other Loan Document, (iv) the rights and remedies of the Agent or any Lender
under any Loan Document, or (v) the validity, perfection or priority of a Lien
in favor of the Agent for the benefit of the Lenders on any of the Collateral
(unless a de minimus amount as determined by the Agent).

“Material Contract” means, with respect to any Person, (i) each Acquisition
Document, (ii) each contract or agreement to which such Person or any of its
Subsidiaries is a party involving aggregate consideration payable to or by such
Person or such Subsidiary of $250,000 or more (other than purchase orders in the
ordinary course of the business of such

 

 

 

- 10 -

 

 

 


--------------------------------------------------------------------------------

 

 

Person or such Subsidiary and other than contracts that by their terms may be
terminated by such Person or Subsidiary in the ordinary course of its business
upon less than 60 days’ notice without penalty or premium) and (iii) all other
contracts or agreements material to the business, operations, condition
(financial or otherwise), performance, prospects or properties of such Person or
such Subsidiary.

“Maturity Date” means 180 days following the Effective Date.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgage” means a mortgage (including, without limitation, a leasehold
mortgage), deed of trust or deed to secure debt, in form and substance
satisfactory to the Agent, made by a Loan Party in favor of the Agent for the
benefit of the Agent and the Lenders, securing the Obligations and delivered to
the Agent pursuant to Section 4.01(d), Section 6.02, Section 6.15 or otherwise.

“Multiemployer Plan” means a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA to which any Loan Party or any of its ERISA Affiliates has
contributed to, or has been obligated to contribute, at any time during the
preceding six (6) years.

“Net Cash Proceeds” means, (i) with respect to any Disposition by any Person or
any of its Subsidiaries, the amount of cash received (directly or indirectly)
from time to time (whether as initial consideration or through the payment or
disposition of deferred consideration) by or on behalf of such Person or such
Subsidiary, in connection therewith after deducting therefrom only (A) the
amount of any Indebtedness secured by any Lien permitted by Section 7.01 on any
asset (other than Indebtedness assumed by the purchaser of such asset) which is
required to be, and is, repaid in connection with such Disposition (other than
Indebtedness under this Agreement), (B) reasonable expenses related thereto
incurred by such Person or such Subsidiary in connection therewith, (C) transfer
taxes paid to any taxing authorities by such Person or such Subsidiary in
connection therewith, and (D) net income taxes to be paid in connection with
such Disposition (after taking into account any tax credits or deductions and
any tax sharing arrangements) and (ii) with respect to the issuance or
incurrence of any Indebtedness by any Person or any of its Subsidiaries, or the
sale or issuance by any Person or any of its Subsidiaries of any shares of its
Capital Stock, the aggregate amount of cash received (directly or indirectly)
from time to time (whether as initial consideration or through the payment or
disposition of deferred consideration) by or on behalf of such Person or such
Subsidiary in connection therewith, after deducting therefrom only
(A) reasonable expenses related thereto incurred by such Person or such
Subsidiary in connection therewith, (B) transfer taxes paid by such Person or
such Subsidiary in connection therewith and (C) net income taxes to be paid in
connection therewith (after taking into account any tax credits or deductions
and any tax sharing arrangements); in each case of clause (i) and (ii) to the
extent, but only to the extent, that the amounts so deducted are (x) actually
paid to a Person that, except in the case of reasonable out-of-pocket expenses,
is not an Affiliate of such Person or any of its Subsidiaries and (y) properly
attributable to such transaction or to the asset that is the subject thereof.

“Notice of Borrowing” has the meaning specified therefor in Section 2.02(a).

 

 

 

- 11 -

 

 

 


--------------------------------------------------------------------------------

 

 

“Obligations” means all present and future indebtedness, obligations, and
liabilities of each Loan Party to the Agent and the Lenders under the Loan
Documents, whether or not the right of payment in respect of such claim is
reduced to judgment, liquidated, unliquidated, fixed, contingent, matured,
disputed, undisputed, legal, equitable, secured, unsecured, and whether or not
such claim is discharged, stayed or otherwise affected by any proceeding
referred to in Section 8.01. Without limiting the generality of the foregoing,
the Obligations of each Loan Party under the Loan Documents include (a) the
obligation to pay principal, interest, charges, expenses, fees, attorneys’ fees
and disbursements, indemnities and other amounts payable by such Person under
the Loan Documents, and (b) the obligation of such Person to reimburse any
amount in respect of any of the foregoing that the Agent or any Lender (in its
sole discretion) may elect to pay or advance on behalf of such Person.

“Operating Lease Obligations” means all obligations for the payment of rent for
any real or personal property under leases or agreements to lease, other than
Capitalized Lease Obligations.

“Parent” has the meaning specified therefor in the preamble hereto.

“Participant Register” has the meaning specified therefor in Section 11.07(g).

“Payment Office” means the Agent’s office located at 623 Fifth Avenue, 32nd
Floor, New York, New York 10022, or at such other office or offices of the Agent
as may be designated in writing from time to time by the Agent to the
Administrative Borrower.

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

“Permitted Indebtedness” means:

(a)          any Indebtedness owing to the Agent and any Lender under this
Agreement and the other Loan Documents;

(b)          a revolving loan to be made on or close to the time of the Second
Financing to one or more of the Borrowers which may be guaranteed by the
Guarantors in an aggregate principal amount not to exceed $10,000,000 and the
sole purpose of which shall be to pay the fees required to be paid upon the
closing of the Second Financing;

(c)          any other Indebtedness listed on Schedule 7.02 and the extension of
maturity, refinancing or modification of the terms thereof; provided, however,
that (i) such extension, refinancing or modification is pursuant to terms that
are not less favorable to the Loan Parties and the Lenders than the terms of the
Indebtedness being extended, refinanced or modified and (ii) after giving effect
to such extension, refinancing or modification, the amount of such Indebtedness
is not greater than the amount of Indebtedness outstanding immediately prior to
such extension, refinancing or modification;

(d)          Indebtedness evidenced by Capitalized Lease Obligations entered
into in order to finance Capital Expenditures made by the Loan Parties as
permitted in accordance with the provisions of Section 7.07;

 

 

 

- 12 -

 

 

 


--------------------------------------------------------------------------------

 

 

(e)      Indebtedness permitted by clause (e) of the definition of “Permitted
Lien”

 

(f)

Indebtedness permitted under Section 7.05; and

 

(g)

Subordinated Indebtedness.

 

“Permitted Investments” means (i) marketable direct obligations issued or
unconditionally guaranteed by the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case, maturing within six months from the date of acquisition thereof;
(ii) commercial paper, maturing not more than 270 days after the date of issue
rated P-1 by Moody’s or A-1 by Standard & Poor’s; (iii) certificates of deposit
maturing not more than 270 days after the date of issue, issued by commercial
banking institutions and money market or demand deposit accounts maintained at
commercial banking institutions, each of which is a member of the Federal
Reserve System and has a combined capital and surplus and undivided profits of
not less than $500,000,000; (iv) repurchase agreements having maturities of not
more than 90 days from the date of acquisition which are entered into with major
money center banks included in the commercial banking institutions described in
clause (iii) above and which are secured by readily marketable direct
obligations of the United States Government or any agency thereof; (v) money
market accounts maintained with mutual funds having assets in excess of
$2,500,000,000; and (vi) tax exempt securities rated A or higher by Moody’s or
A+ or higher by Standard & Poor’s.

“Permitted Liens” means:

 

(a)

Liens securing the Obligations;

(b)          Liens for taxes, assessments and governmental charges the payment
of which is not required under Section 6.03;

(c)          Liens imposed by law, such as carriers’, warehousemen’s,
mechanics’, materialmen’s and other similar Liens arising (provided they are
subordinate to the Agent’s Liens on Collateral) in the ordinary course of
business and securing obligations (other than Indebtedness for borrowed money)
that are not overdue by more than 30 days or are being contested in good faith
and by appropriate proceedings promptly initiated and diligently conducted, and
a reserve or other appropriate provision, if any, as shall be required by GAAP
shall have been made therefor;

(d)          Liens described on Schedule 7.01 but not the extension of coverage
thereof to other property or the extension of maturity, refinancing or other
modification of the terms thereof or the increase of the Indebtedness secured
thereby;

(e)          (i)          purchase money Liens on equipment acquired or held by
any Loan Party or any of its Subsidiaries in the ordinary course of its business
to secure the purchase price of such equipment or Indebtedness incurred solely
for the purpose of financing the acquisition of such equipment or (ii) Liens
existing on such equipment at the time of its acquisition; provided, however,
that (A) no such Lien shall extend to or cover any other property of any Loan
Party or any of its Subsidiaries, (B) the principal amount of the Indebtedness
secured by any such Lien shall not exceed the lesser of 80% of the fair market
value or the cost of the property so held or

 

 

 

- 13 -

 

 

 


--------------------------------------------------------------------------------

 

 

acquired and (C) the aggregate principal amount of Indebtedness secured by any
or all such Liens shall not exceed at any one time outstanding $2,500,000
(inclusive of any amounts expended pursuant to Section 7.07 hereof);

(f)           deposits and pledges of cash securing (i) obligations incurred in
respect of workers’ compensation, unemployment insurance or other forms of
governmental insurance or benefits, (ii) the performance of bids, tenders,
leases, contracts (other than for the payment of money) and statutory
obligations or (iii) obligations on surety or appeal bonds, but only to the
extent such deposits or pledges are made or otherwise arise in the ordinary
course of business and secure obligations not past due;

(g)          easements, zoning restrictions and similar encumbrances on real
property and minor irregularities in the title thereto that do not (i) secure
obligations for the payment of money or (ii) materially impair the value of such
property or its use by any Loan Party or any of its Subsidiaries in the normal
conduct of such Person’s business; and

(h)          Liens securing Indebtedness permitted by subsection (c) of the
definition of Permitted Indebtedness.

“Person” means an individual, corporation, limited liability company,
partnership, association, joint-stock company, trust, unincorporated
organization, joint venture or other enterprise or entity or Governmental
Authority.

“Plan” means any Employee Plan or Multiemployer Plan.

“Pledge Agreement” means a Pledge and Security Agreement made by each Loan Party
in favor of the Agent for the benefit of the Lenders, substantially in the form
of Exhibit C, securing the Obligations and delivered to the Agent.

“Post-Default Rate” means a rate of interest per annum equal to the rate of
interest otherwise in effect from time to time pursuant to the terms of this
Agreement plus 5.5%, or, if a rate of interest is not otherwise in effect,
interest at the highest rate specified herein for any Loan then outstanding
prior to an Event of Default plus 5.5%.

“Prencen” has the meaning specified therefor in the preamble hereto.

“Pro Rata Share” means the percentage obtained by dividing (i) such Lender’s
Commitment by (ii) the Total Commitment; provided that, if the Total Commitment
has been reduced to zero, the numerator shall be the aggregate unpaid principal
amount of such Lender’s portion of the Loan and the denominator shall be the
aggregate unpaid principal amount of the Loan.

“Purchase Price” means, with respect to the Acquisition, an amount equal to the
aggregate consideration, whether cash, property or securities (including,
without limitation, the fair market value of any Capital Stock of the Parent and
its Subsidiaries issued in connection with such Acquisition), paid or delivered
by the Parent and its Subsidiaries in connection with such Acquisition.

 

 

 

- 14 -

 

 

 


--------------------------------------------------------------------------------

 

 

“Reference Bank” means JPMorgan Chase Bank, its successors or any other
commercial bank designated by the Agent to the Administrative Borrower from time
to time.

“Reference Rate” means the rate of interest publicly announced by the Reference
Bank in New York, New York from time to time as its reference rate, base rate or
prime rate. The reference rate, base rate or prime rate is determined from time
to time by the Reference Bank as a means of pricing some loans to its borrowers
and neither is tied to any external rate of interest or index nor necessarily
reflects the lowest rate of interest actually charged by the Reference Bank to
any particular class or category of customers. Each change in the Reference Rate
shall be effective from and including the date such change is publicly announced
as being effective.

“Reference Rate Loan” means each portion of a Loan that bears interest at a rate
determined by reference to the Reference Rate.

“Register” has the meaning specified therefor in Section 11.07(d).

“Registered Loan” has the meaning specified therefor in Section 11.07(d).

“Regulation T”, “Regulation U” and “Regulation X” mean, respectively,
Regulations T, U and X of the Board or any successor, as the same may be amended
or supplemented from time to time.

“Related Fund” means, with respect to any Person, an Affiliate of such Person,
or a fund or account managed by such Person or an Affiliate of such Person.

“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, seeping, migrating, dumping or
disposing of any Hazardous Material (including the abandonment or discarding of
barrels, containers and other closed receptacles containing any Hazardous
Material) into the indoor or outdoor environment in violation of Environmental
Laws, including, without limitation, the movement of Hazardous Materials through
or in the ambient air, soil, surface or ground water, or property.

“Remedial Action” means all actions taken to (i) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate or in any other way address Hazardous
Materials in the indoor or outdoor environment; (ii) prevent or minimize a
Release or threatened Release of Hazardous Materials so they do not migrate or
endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment; (iii) perform pre-remedial studies and investigations and
post-remedial operation and maintenance activities; or (iv) perform any other
actions authorized by 42 U.S.C. § 9601.

“Reportable Event” means an event described in Section 4043 of ERISA (other than
an event not subject to the provision for 30-day notice to the PBGC under the
regulations promulgated under such Section).

“Required Lenders” means Lenders whose Pro Rata Shares of the Loan aggregate at
least 51%.

 

 

 

- 15 -

 

 

 


--------------------------------------------------------------------------------

 

 

“Reserve Percentage” means, on any day, for any Lender, the maximum percentage
prescribed by the Board of Governors of the Federal Reserve System (or any
successor Governmental Authority) for determining the reserve requirements
(including any basic, supplemental, marginal, or emergency reserves) that are in
effect on such date with respect to eurocurrency funding (currently referred to
as “eurocurrency liabilities”) of that Lender, but so long as such Lender is not
required or directed under applicable regulations to maintain such reserves, the
Reserve Percentage shall be zero.

“SEC” means the Securities and Exchange Commission or any other similar or
successor agency of the Federal government administering the Securities
Act.      

“Second Financing” means the sale of the Parent’s Series B Junior Participating
Convertible Preferred Stock, warrants to purchase common stock of the Parent and
convertible debentures pursuant to the terms of the Stock Purchase Agreement.

“Securities Act” means the Securities Act of 1933, as amended, or any similar
Federal statute, and the rules and regulations of the SEC thereunder, all as the
same shall be in effect from time to time.

“Securities Purchase Agreements” means collectively, (i) a Securities Purchase
Agreement, of even date herewith, by and between the Parent and the Agent and
(ii) a Securities Purchase Agreement, of even date herewith, by and between the
Parent and Highgate House Funds, Ltd.

“Security Agreement” means a Security Agreement made by a Loan Party in favor of
the Agent for the benefit of the Agent and the Lenders, substantially in the
form of Exhibit B, securing the Obligations and delivered to the Agent.

“Shareholders” means Dana Holdings, LLC, a Delaware limited liability company
and MarNan, LLC, a New Jersey limited liability company.

“Seller” shall mean collectively, Playtex Products, Inc., a Delaware
corporation, Playtex Manufacturing, Inc., a Delaware corporation and Personal
Care Group, Inc., a Delaware corporation.

“Solvent” means, with respect to any Person on a particular date, that on such
date (i) the fair value of the property of such Person is not less than the
total amount of the liabilities of such Person, (ii) the present fair salable
value of the assets of such Person is not less than the amount that will be
required to pay the probable liability of such Person on its existing debts as
they become absolute and matured, (iii) such Person is able to realize upon its
assets and pay its debts and other liabilities, contingent obligations and other
commitments as they mature in the normal course of business, (iv) such Person
does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay as such debts and liabilities
mature, and (v) such Person is not engaged in business or a transaction, and is
not about to engage in business or a transaction, for which such Person’s
property would constitute unreasonably small capital.

 

 

 

- 16 -

 

 

 


--------------------------------------------------------------------------------

 

 

“Standard & Poor’s” means Standard & Poor’s Ratings Services, a division of
The McGraw-Hill Companies, Inc. and any successor thereto.

“Subordinated Indebtedness” means Indebtedness of any Loan Party the terms of
which are satisfactory to the Agent and which has been expressly subordinated in
right of payment to all Indebtedness of such Loan Party under the Loan Documents
(i) by the execution and delivery of a subordination agreement, in form and
substance satisfactory to the Agent, or (ii) otherwise on terms and conditions
(including, without limitation, subordination provisions, payment terms,
interest rates, covenants, remedies, defaults and other material terms)
satisfactory to the Agent.

“Subsidiary” means, with respect to any Person at any date, any corporation,
limited or general partnership, limited liability company, trust, estate,
association, joint venture or other business entity (i) the accounts of which
would be consolidated with those of such Person in such Person’s consolidated
financial statements if such financial statements were prepared in accordance
with GAAP or (ii) of which more than 50% of (A) the outstanding Capital Stock
having (in the absence of contingencies) ordinary voting power to elect a
majority of the board of directors or other managing body of such Person, (B) in
the case of a partnership or limited liability company, the interest in the
capital or profits of such partnership or limited liability company or (C) in
the case of a trust, estate, association, joint venture or other entity, the
beneficial interest in such trust, estate, association or other entity business
is, at the time of determination, owned or controlled directly or indirectly
through one or more intermediaries, by such Person.

“Taxes” has the meaning specified therefor in Section 2.08(a).

“Termination Event” means (i) a Reportable Event with respect to any Employee
Plan, (ii) any event that causes any Loan Party or any of its ERISA Affiliates
to incur liability under Section 409, 502(i), 502(l), 515, 4062, 4063, 4064,
4069, 4201, 4204 or 4212 of ERISA or Section 4971 or 4975 of the Internal
Revenue Code, (iii) the filing of a notice of intent to terminate an Employee
Plan or the treatment of an Employee Plan amendment as a termination under
Section 4041 of ERISA, (iv) the institution of proceedings by the PBGC to
terminate an Employee Plan, or (v) any other event or condition which might
constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Employee Plan.

“Title Insurance Policy” means a mortgagee’s loan policy, in form and substance
satisfactory to the Agent, together with all endorsements made from time to time
thereto, issued by or on behalf of a title insurance company satisfactory to the
Agent, insuring the Lien created by a Mortgage in an amount and on terms
satisfactory to the Agent, delivered to the Agent.

“Total Commitment” means the sum of the amounts of the Lenders’ Commitments.

“Transaction Document” means each Acquisition Document and each Loan Document.

“Transferee” has the meaning specified therefor in Section 2.08(a).

 

 

 

- 17 -

 

 

 


--------------------------------------------------------------------------------

 

 

“UCC Filing Authorization Letter” means a letter duly executed by each Loan
Party authorizing the Agent to file appropriate financing statements on Form
UCC-1 without the signature of such Loan Party in such office or offices as may
be necessary or, in the opinion of the Agent, desirable to perfect the security
interests purported to be created by each Security Agreement, each Pledge
Agreement and each Mortgage.

“Uniform Commercial Code” has the meaning specified therefor in Section 1.03.

“WARN” has the meaning specified therefor in Section 5.26.

 

 

 

- 18 -

 

 

 


--------------------------------------------------------------------------------

 

 

 

Schedule 1.01(B)

Lenders and Lenders’ Commitments

 

LENDER

COMMITMENT

Prencen Lending LLC

$74,000,000

Highgate House Funds, Ltd.

$6,000,000

 

 

 

 

- xix -

 

 

 


--------------------------------------------------------------------------------